 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   IN RE: Bard IVC Filters Products               No. MDL 15-02641-PHX-DGC
     Liability Litigation,
10
                                                    AMENDED SUGGESTION OF REMAND
11                                                  AND TRANSFER ORDER (THIRD)
12
13
14          This multidistrict litigation proceeding (“MDL”) involves personal injury cases
15   brought against Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.
16   (collectively, “Bard”).   Bard manufactures and markets medical devices, including
17   inferior vena cava (“IVC”) filters. The MDL Plaintiffs have received implants of Bard
18   IVC filters and claim they are defective and have caused Plaintiffs to suffer serious injury
19   or death.
20          The MDL was transferred to this Court in August 2015 when 22 cases had been
21   filed. Doc. 1. More than 8,000 cases had been filed when the MDL closed on May 31,
22   2019. Docs. 18079, 18128. Thousands of cases pending in the MDL have settled or are
23   near settlement. See Docs. 16343, 19445, 19798, 21167, 21410. The remaining cases no
24   longer benefit from centralized proceedings.
25          On August 20, 2019, the Court suggested the remand of 35 cases that were
26   transferred to this MDL by the United States Judicial Panel for Multidistrict Litigation
27   (the “Panel”), and transferred more than 500 cases that were directly filed in the MDL to
28   appropriate districts. Doc. 19899 at 2-6, 34-59. The Court suggested the remand of
 1   another case and transferred nearly 400 cases on October 17, 2019.            Doc. 20672
 2   at 2-4, 32-48.
 3          In updated reports on the settlement status of cases, the parties identify
 4   approximately 1,500 pending cases that are not likely to settle. Docs. 21406, 21426,
 5   21410. These cases are now subject to remand or transfer.
 6          The cases listed on Schedule A should be remanded to the transferor courts
 7   pursuant to 28 U.S.C. § 1407(a). See Doc. 21410-1 (Am. Ex. A). The Court therefore
 8   provides this Suggestion of Remand to the Panel. The cases listed on Schedule B, which
 9   were directly filed in this MDL, will be transferred to appropriate districts pursuant to
10   28 U.S.C. § 1404(a). See Docs. 21410-2, -10 (Am. Exs. B, C). To assist the courts that
11   receive these cases, this order will describe events that have taken place in the MDL.
12   A copy of this order, along with the case files and materials, will be available to courts
13   after remand or transfer. The cases listed on Schedule C will be unconsolidated from the
14   MDL, will remain in the District of Arizona, and will be assigned to the undersigned
15   judge. See Docs. 21410-2, -7 (Am. Exs. B, I); 21426 at 3-4.
16   I.     Suggestion of Remand.
17          A.        Remand Standard.
18          The power to remand MDL cases rests solely with the Panel. 28 U.S.C. § 1407(a);
19   see Lexecon Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26, 28 (1998).
20   The Panel typically relies on the transferee court to suggest when remand is appropriate.
21   See J.P.M.L. Rule 10.1(b)(i); In re Motor Fuel Temperature Sales Practices Litig.,
22   No. 07-MD-1840-KHV, 2012 WL 1963350, at *1 (D. Kan. May 30, 2012). Indeed, the
23   Panel “is reluctant to order a remand absent the suggestion of the transferee judge[.]”
24   J.P.M.L. Rule 10.3(a); see In re Regions Morgan Keegan Sec., Derivative & ERISA
25   Litig., No. 2:09-md-2009-SHM, 2013 WL 5614285, at *2 (W.D. Tenn. Feb. 28, 2013).
26   The transferee court may suggest remand when a case is “ready for trial, or . . . would no
27   longer benefit from inclusion in the coordinated or consolidated pretrial proceedings.”
28



                                                 2
 1   In re Multi-Piece Rim Prods. Liab. Litig., 464 F. Supp. 969, 975 (J.P.M.L. 1979); see
 2   In re TMJ Implants Prods. Liab. Litig., 872 F. Supp. 1019, 1038 (D. Minn. 1995).
 3          B.     The Panel Should Remand the Cases Listed on Schedule A.
 4          The primary purposes of this MDL – coordinated pretrial discovery and resolution
 5   of common issues – have been fulfilled. All common fact and expert discovery has been
 6   completed.    The Court has also resolved many Daubert motions and Defendants’
 7   summary judgment motion based on preemption, as well as other summary judgment and
 8   in limine motions in the bellwether cases. Six bellwether jury trials were scheduled, three
 9   were held, a fourth settled on the eve of trial, one was resolved by summary judgment,
10   and one was dropped when Plaintiffs decided it would not provide helpful information.
11          The MDL cases listed on Schedule A are not likely to settle soon and no longer
12   benefit from centralized proceedings. The remaining case-specific issues are best left to
13   the transferor courts to resolve. The Court therefore suggests that the Panel remand the
14   cases on Schedule A to the transferor courts for further proceedings. See Doc. 21410-1
15   (Am. Ex. A); see also In re TMJ Implants, 872 F. Supp. at 1038 (suggesting remand of
16   cases that no longer benefited from consolidated pretrial proceedings).
17   II.    Transfer Under 28 U.S.C. § 1404(a).
18          A.     Transfer Standard.
19          Section 1404(a) provides that “[f]or the convenience of parties and witnesses, in
20   the interest of justice, a district court may transfer any civil action to any other district or
21   division where it might have been brought or to any district or division to which all
22   parties have consented.”
23          B.     The Direct-Filed Cases Listed on Schedule B Will Be Transferred.
24          Not all MDL cases were transferred to the Court by the Panel. Pursuant to Case
25   Management Order No. 4 (“CMO 4”), many cases were filed directly in the MDL
26   through use of a short form complaint. Doc. 363 at 3 (as amended by Docs. 1108, 1485).
27   Plaintiffs were required to identify in the short form complaint the district where venue
28   would be proper absent direct filing in the MDL. See id. at 7. CMO 4 provides that,



                                                    3
 1   upon the MDL’s closure, each pending direct-filed case shall be transferred to the district
 2   identified in the short form complaint. Id. at 3.
 3          Pursuant to § 1404(a), the Court will transfer the cases listed on Schedule B to
 4   the districts identified in the short form complaints or to the districts where the filters
 5   were implanted based on information provided in plaintiff profile forms. See Docs.
 6   21410-2, -10 (Am. Exs. B, L); 21426 at 2-3; see also In re Biomet M2a Magnum Hip
 7   Implant Prods. Liab. Litig., No. 3:12-MD-2391, 2018 WL 7683307, at *1 (N.D. Ind.
 8   Sept. 6, 2018) (transferring cases under § 1404(a) where they would “no longer benefit
 9   from centralized proceedings[] and the remaining case-specific issues are best left to
10   decision by the courts that will try the cases”).1 Defendants’ right to challenge venue and
11   personal jurisdiction upon transfer is preserved. See Docs. 19899 at 4-6, 20672 at 4,
12   21426 at 4.
13   III.   The MDL Proceedings.
14          A summary of the MDL proceedings is provided below to assist courts on remand,
15   if ordered by the Panel, and courts receiving transfers under § 1404(a). CMOs, discovery
16   orders, and other significant rulings are listed in Exhibit 1. The status of the remaining
17   case-specific discovery and other pretrial issues in individual cases should be addressed
18   by the courts receiving the cases on remand or transfer.
19          A.     Plaintiffs’ Claims and the Pleadings.
20          The IVC is a large vein that returns blood to the heart from the lower body. An
21   IVC filter is a small device implanted in the IVC to catch blood clots before they reach
22   the heart and lungs. This MDL involves multiple versions of Bard’s retrievable IVC
23   filters – the Recovery, G2, G2X, Eclipse, Meridian, and Denali.          These filters are
24   umbrella-shaped devices that have multiple limbs fanning out from a cone-shaped head.
25
26
            1
27             Plaintiffs in sixteen cases identified no proper venue in the short form
     complaints. See Doc. 21410-10. No party objects to the cases being transferred to the
28   filter-implant districts. See Doc. 21406 at 4.



                                                   4
 1   The limbs consist of legs with hooks that attach to the IVC wall and curved arms to catch
 2   or break up blood clots. Each of these filters is a variation of its predecessor.2
 3          The MDL Plaintiffs allege that Bard filters are more dangerous than other IVC
 4   filters because they have higher risks of tilting, perforating the IVC, or fracturing and
 5   migrating to vital organs. Plaintiffs further allege that Bard failed to warn patients and
 6   physicians about these higher risks.     Defendants dispute these allegations, contending
 7   that Bard filters are safe and effective, that their complication rates are low and
 8   comparable to those of other IVC filters, and that the medical community is aware of the
 9   risks associated with IVC filters.
10          CMO 2, entered October 30, 2015, required the creation of a master complaint, a
11   master answer, and templates of short-form complaints and answers. Doc. 249 at 6. The
12   master complaint and answer were filed December 12, 2015. Docs. 364, 366. They are
13   the operative pleadings for most of the cases in this MDL.
14          The master complaint gives notice, pursuant to Rule 8, of the allegations that
15   Plaintiffs assert generally. The master complaint contains seventeen state law claims:
16   manufacturing defect (Counts I and V); failure to warn (Counts II and VII); design defect
17   (Counts III and IV); failure to recall (Count VI); misrepresentation (Counts VIII
18   and XII); negligence per se (Count IX); breach of warranty (Counts X and XI);
19   concealment (Count XIII); consumer fraud and deceptive trade practices (Count XIV);
20   loss of consortium (Count XV); and wrongful death and survival (Counts XVI and XVII).
21   Doc. 364 at 34-63. Plaintiffs seek both compensatory and punitive damages. Id. at 63.
22          Plaintiff-specific allegations are contained in individual short-form complaints or
23   certain complaints served on Defendants before the filing of the master complaint. See
24
25
            2
26             In early 2019, Defendants moved to expand the scope of the MDL to include
     cases concerning Bard’s Simon Nitinol Filter (“SNF”), a permanent device that predated
27   the other filters in this litigation. The Panel denied the motion as moot because more
     than 80 SNF cases already had been filed in the MDL. None of the SNF cases are subject
28   to this order.



                                                   5
 1   Docs. 249, 363, 365. Plaintiffs also provided Defendants with profile forms and fact
 2   sheets that describe their individual claims and conditions. See Doc. 365.
 3          B.     Case Management Orders.
 4          The primary orders governing pretrial management of this MDL are a series
 5   of CMOs, along with certain amendments. To date, the Court has issued 45 CMOs.
 6   These orders are discussed below and can be found on this District’s website at
 7   http://www.azd.uscourts.gov/case-info/bard.
 8          C.     Lead Counsel.
 9          CMO 1, entered October 30, 2015, appointed Co-Lead/Liaison Counsel for
10   Plaintiffs (“Lead Counsel”) to manage the litigation on behalf of Plaintiffs, and set out
11   the responsibilities of Lead Counsel. Doc. 248. Plaintiffs’ Lead Counsel has changed
12   since the inception of the MDL. Mr. Ramon Lopez, of Lopez McHugh, LLP, in Newport
13   Beach, California, and Mr. Mark O’Connor, of Beus Gilbert PLLC, in Phoenix, Arizona,
14   are now Lead Counsel for Plaintiffs. Doc. 5285. Mr. Richard North of Nelson Mullins
15   Riley & Scarborough, LLP, in Atlanta, Georgia, is Defendants’ Lead Counsel.
16          D.     Plaintiffs’ Steering Committee and Common Benefits Fund.
17          CMO 1 directed the selection and appointment of a Plaintiffs’ Steering Committee
18   (“PSC”) to assist in the coordination of pretrial activities and trial planning. Plaintiffs’
19   Lead Counsel and the PSC together form the Plaintiffs’ Leadership Counsel (“PLC”).
20   The PLC assists all Plaintiffs in the MDL by overseeing discovery, appearing in court,
21   attending status conferences, and preparing motions and responses regarding case-wide
22   discovery matters.    CMO 1 has been amended to select and appoint a Plaintiffs’
23   Executive Committee (“PEC”) to assist Lead Counsel in the administration, organization,
24   and strategic decisions of the PLC. Doc. 4016. The configuration of the PSC has
25   changed during the course of the litigation. See Docs. 248, 4016, 5285.
26          CMO 6, entered December 18, 2015, set forth rules, policies, procedures, and
27   guidelines for fees and expenses incurred by attorneys acting for the common benefit of
28   all MDL Plaintiffs. Doc. 372. In May 2019, the Court increased the common benefit



                                                  6
 1   attorneys’ fees assessment from 6% to 8%, but declined to increase the 3% assessment
 2   for costs. Doc. 18038.
 3          Upon remand or transfer, individual Plaintiffs likely will be represented by their
 4   own counsel – the attorney or attorneys who filed their original complaint. Plaintiffs’
 5   Lead Counsel, the PSC, the PLC, and the PEC were tasked with managing the MDL for
 6   Plaintiffs, not the individual cases on remand or transfer.
 7          E.     Status Conferences.
 8          Since the inception of the MDL, the Court has held regular status conferences with
 9   Lead Counsel for the parties to discuss issues related to the litigation. The initial case
10   management conference was held in October 2015. Doc. 246. Deadlines were set for,
11   among other things, the filing of master and short-form pleadings, profile forms, a
12   proposed protective order (including Rule 502 provisions), a proposed protocol
13   governing the production of electronically stored information (“ESI”), as well as
14   deadlines to complete first-phase MDL discovery and address privilege log issues.
15   Doc. 249. Thereafter, the Court held periodic status conferences to ensure that the parties
16   were on task and to address routine discovery issues and disputes. In addition to the
17   status conferences, the Court conducted telephone hearings to address time-sensitive
18   issues, as well as numerous additional conferences to consider various matters such as
19   dispositive motions and general case management issues.
20          F.     Discovery.
21                 1.     General Fact Discovery.
22          Prior to the establishment of this MDL, Plaintiffs’ counsel had conducted
23   substantial discovery against Bard concerning all aspects of Bard IVC filters, including
24   the design, testing, manufacturing, marketing, labeling, and post-market surveillance of
25   the devices. Bard produced numerous documents and ESI and responded to thousands of
26   written discovery requests, and more than 80 corporate witness depositions were taken.
27   The pre-MDL fact discovery was made available by Bard to all Plaintiffs in the MDL.
28



                                                   7
 1          CMO 8 established a procedure concerning re-deposing witnesses in the MDL.
 2   Doc. 519. CMO 14 established deposition protocols generally. Doc. 2239. The Court
 3   allowed additional depositions of a handful of corporate witnesses that had been
 4   previously deposed, as well as numerous depositions of other Bard corporate witnesses,
 5   including several Rule 30(b)(6) depositions. Docs. 3685, 4311. CMO 9 governed the
 6   production of ESI and hard-copy documents. Doc. 1259.
 7          Discovery in the MDL was separated into phases. The parties completed the first
 8   phase of MDL discovery in early 2016. Doc. 519. The first phase included production of
 9   documents related to an FDA inspection and warning letter to Bard, an updated
10   production of complaint and adverse event files, and an updated version of Bard’s
11   complaint database relating to IVC filters. Doc. 249. Plaintiffs also conducted a Rule
12   30(b)(6) deposition concerning the FDA inspection and warning letter, and a deposition
13   of corporate witness Kay Fuller.
14          The parties completed the second phase of fact discovery in February 2017.
15   CMO 8 set deadlines for the second phase, which included all common fact and
16   expert issues in the MDL, but not case-specific issues to be resolved after remand or
17   transfer.    Docs. 249, 519.    Second-phase discovery included extensive additional
18   discovery related to Bard’s system architecture for ESI, Bard’s ESI collection efforts, ESI
19   relating to Bard’s IVC filters, and Bard’s national and regional sales and marketing
20   practices.   Plaintiffs also deposed two corporate witnesses in connection with Kay
21   Fuller’s allegations that a submission to the FDA regarding the Recovery filter did not
22   bear her original signature.       Doc. 1319 (CMO 10).      Plaintiffs deposed additional
23   corporate witnesses concerning the FDA inspections and warning letter. Id.
24          Bard also produced discovery regarding the sales and marketing materials related
25   to the SNF, documents comparing filter performance and failure rates to the SNF, and
26   internal and regulatory communications relating to the SNF. Docs. 1319, 10489. The
27   Court denied Plaintiffs’ request to obtain ESI discovery from Bard’s overseas operations.
28   Doc. 3398. The Court also denied Defendants’ request to discover communications



                                                 8
 1   between Plaintiffs’ counsel and NBC news related to stories about the products at issue in
 2   this litigation, and third-party financing that may be in place with respect to MDL
 3   Plaintiffs.   Docs. 3313, 3314.    Plaintiffs were required to produce communications
 4   between Plaintiffs and the FDA related to the FDA warning letter, but the Court denied
 5   Defendants’ request to depose Plaintiffs’ counsel regarding these communications.
 6   Docs. 3312, 4339. Defendants also produced punitive damages discovery, and Plaintiffs
 7   conducted a Rule 30(b)(6) deposition related to Bard’s net worth.
 8          All common fact discovery has now been completed except for preservation
 9   depositions for certain witnesses who will not be traveling to testify live at the trials of
10   remanded and transferred cases. The parties are engaged in a meet and confer process as
11   to these depositions and shall complete them by March 16, 2020. See Docs. 16343,
12   19959, 21063. Thus, courts receiving these cases need not be concerned with facilitating
13   general fact discovery on remand or transfer.
14                  2.    Case-Specific Discovery.
15          CMO 5 governed initial case-specific discovery and required the parties to
16   exchange abbreviated profile forms. Doc. 365 (as amended by Doc. 927). Plaintiffs were
17   required to provide Defendants with a Plaintiff profile form (“PPF”) that described
18   individual conditions and claims. Id. at 5-9. Upon receipt of a substantially complete
19   PPF, Defendants were required to provide the individual Plaintiff with a Defendants’
20   profile form (“DPF”) that disclosed information and documents concerning Defendants’
21   contacts and relationship with Plaintiff’s physicians, tracking and reporting of Plaintiff’s
22   claims, and certain manufacturing related information for Plaintiff’s filter. Id. at 12-14.
23   Completed profile forms were considered interrogatory answers under Rule 33 or
24   responses to requests for production under Rule 34, and were governed by the standards
25   applicable to written discovery under Rules 26 through 37. Id. at 2-3. CMO 5 also set
26   deadlines and procedures for resolving any purported deficiencies with the parties’
27
28



                                                  9
 1   profile forms, and for dismissal of cases that did not provide substantially completed
 2   profile forms. Id. at 2.3
 3          Further discovery was conducted in a group of 48 cases (“Group 1”) selected for
 4   consideration in the bellwether trial process from the pool of cases filed and properly
 5   served on Defendants in the MDL as of April 1, 2016 (“Initial Plaintiff Pool”).
 6   Docs. 1662, 3214, 4311 (CMOs 11, 15, 19). Plaintiffs in Group 1 were required to
 7   provide Defendants with a Plaintiff fact sheet (“PFS”) that described their individual
 8   conditions and claims in greater detail, and provided detailed disclosures concerning their
 9   individual background, medical history, insurance, fact witnesses, prior claims, and
10   relevant documents and records authorizations. Docs. 1153-1, 1662 at 3.
11          Upon receipt of a PFS, Defendants were required to provide the individual
12   Plaintiff with a Defendants fact sheet (“DFS”) that disclosed in greater detail information
13   concerning Defendants’ contacts and relationship with Plaintiff, Plaintiff’s physicians, or
14   anyone on behalf of Plaintiff, Defendants’ tracking and reporting of Plaintiff’s claims,
15   sales and marketing information for the implanting facility, manufacturing information
16   for Plaintiff’s filter, and other relevant documents. Docs. 1153-2, 1662 at 3. Completed
17   fact sheets were considered interrogatory answers under Rule 33 or responses to requests
18   for production under Rule 34, and were governed by the standards applicable to written
19   discovery under Rules 26 through 37. Doc. 1662 at 3. CMO 11 set deadlines and
20   procedures for resolving any purported deficiencies with the parties’ fact sheets. Id. at 2,
21   4-5. CMO 12 governed records discovery for Group 1. Doc. 1663. The parties agreed to
22   use The Marker Group to collect medical, insurance, Medicare, Medicaid, prescription,
23   Social Security, workers’ compensation, and employment records for individual plaintiffs
24   from third-parties designated as custodians for such records in the PFS. Id. at 1.
25
26
27
            3
            The Court has dismissed certain cases where Plaintiffs failed to provide complete
28   PPFs. See Docs. 19874, 20667.



                                                 10
 1         From Group 1, twelve cases were selected for further consideration as bellwether
 2   cases (“Discovery Group 1”). Docs. 1662, 3685, 4311 (CMOs 11, 18, 19). CMO 20 set
 3   deadlines for preliminary case-specific discovery in that group. Doc. 4335. Pursuant to
 4   the protocols set in CMOs 14 and 21, the parties were permitted to depose each Plaintiff,
 5   his or her spouse or a significant family member, the implanting physician, an additional
 6   treating physician, and either a Bard sales representative or supervisor. Docs. 2239, 4866
 7   at 1-2. From Discovery Group 1, six Plaintiffs were selected for potential bellwether
 8   trials and further case-specific discovery (“Bellwether Group 1”). Docs. 1662, 3685,
 9   4311, 5770, 11659 (CMOs 11, 18, 19, 23, and 34).
10         Except for the 48 cases in Group 1, the parties did not conduct case-specific fact
11   discovery for the cases listed on Schedules A and B during the MDL proceedings, other
12   than exchanging abbreviated profile forms. The Court concluded that any additional
13   case-specific discovery in these cases should await their remand or transfer. Thus, courts
14   receiving these cases should set a schedule for the completion of case-specific discovery.
15                3.     Expert Discovery.
16         CMO 8 governed expert disclosures and discovery. Doc. 519. The parties
17   designated general experts in all MDL cases and case-specific experts in individual
18   bellwether cases. General expert discovery closed July 14, 2017. Doc. 3685 (CMO 18).
19   The parties did not conduct case-specific expert discovery for the cases listed on
20   Schedules A and B during the MDL proceedings. The Court concluded that case-specific
21   expert discovery in these cases should await their remand or transfer. Thus, courts
22   receiving these cases should set a schedule for the completion of case-specific expert
23   discovery.
24                4.     Privileged Materials.
25         CMO 2 required Defendants to produce privilege logs in compliance with the
26   Federal Rules of Civil Procedure. Doc. 249. The parties were then required to engage in
27   an informal privilege log meet and confer process to resolve any privilege disputes.
28   Defendants produced several privilege logs identifying documents withheld pursuant to



                                                 11
 1   the attorney-client privilege, the work-product doctrine, and other privileges. The parties
 2   regularly met and conferred regarding the privilege logs and engaged in negotiations
 3   regarding certain entries identified by Plaintiffs. As part of that meet and confer process,
 4   Defendants provided Plaintiffs with a small number of these identified items for
 5   inspection and, in some cases, withdrew certain claims of attorney-client privilege and
 6   produced the previously withheld items.
 7          CMO 3 governed the non-waiver of any privilege or work-product protection in
 8   this MDL, pursuant to Federal Rule of Evidence 502(d), by Defendants’ disclosure or
 9   production of documents on its privilege logs as part of the meet and confer process.
10   Doc. 314.
11          In late 2015, Plaintiffs challenged a substantial number of documents on
12   Defendants’ privilege log. The parties engaged in an extensive meet and confer process,
13   and Defendants produced certain documents pursuant to the Rule 502(d) order. See id.
14   Plaintiffs moved to compel production of 133 disputed documents. The Court granted
15   the motion in part. Doc. 2813. The parties identified several categories of disputed
16   documents and provided sample documents for in camera review. The Court denied
17   Plaintiffs’ motion with respect to seven of eight categories of documents and found only
18   one of the sample documents in one of the categories to contain unprivileged portions
19   that should be produced. The Court found all other documents protected by the attorney-
20   client privilege or work product doctrine. The Court directed the parties to use this ruling
21   as a guide to resolve remaining privilege disputes.
22          Since this ruling, there have been no further challenges to Defendants’ privilege
23   logs. Defendants continued to provide updated privilege logs throughout the discovery
24   process, and the parties met and conferred to resolve privilege disputes. Privilege issues
25   should not be a concern for courts that receive these cases.
26                 5.     Protective Order and Confidentiality.
27          A stipulated protective order governing the designation, handling, use, and
28   disclosure of confidential discovery materials was entered in November 2015. Doc. 269.



                                                 12
 1   CMO 7, entered January 5, 2016, governed redactions of material from additional
 2   adverse event reports, complaint files, and related documents in accordance with the
 3   Health Insurance Portability Act of 1996 (“HIPAA”) and under 21 C.F.R. § 20.63(f).
 4   Doc. 401.
 5          In September 2016, to expedite production of ESI, the parties agreed to a primarily
 6   “no-eyes-on” document production as to relevancy while still performing a privilege
 7   review for this expedited ESI document production. CMO 17 (Doc. 3372) modified the
 8   protections and requirements in the stipulated protective order (Doc. 269) and CMO 7
 9   (Doc. 401) for ESI produced pursuant to this process.           CMO 17 was amended in
10   November 2016. Doc. 4015.
11          Defendants filed a motion to seal certain trial exhibits at the conclusion of the first
12   bellwether trial. Doc. 11010. The Court denied this motion and Defendants’ subsequent
13   motion for reconsideration. Docs. 11642, 11766, 12069. Defendants also filed a motion
14   to enforce the protective order for the second and third bellwether trials collectively.
15   Doc. 13126. This motion was denied. Doc. 14446. A list of exhibits admitted at the
16   bellwether trials (excluding case-specific medical records) and documents deemed no
17   longer subject to the protective order are attached as Exhibit 2.
18          G.     Bellwether Cases and Trials.
19          Six Plaintiffs were selected for potential bellwether trials. Docs. 5770, 11659
20   (CMOs 23, 34). The Court held three bellwether trials: Booker, No. CV-16-00474,
21   Jones, No. CV-16-00782, and Hyde, No. CV-16-00893. The Court granted summary
22   judgment in one of the bellwether cases, Kruse, No. CV-15-01634, and removed another
23   from the bellwether trial schedule at the request of Plaintiffs, Mulkey, No. CV-16-00853.
24   Docs. 12202, 13329. The final bellwether case, Tinlin, No. CV-16-00263, settled shortly
25   before trial in May 2019. The Court determined that further bellwether trials were not
26   necessary. Docs. 12853, 13329 (CMOs 38, 40).
27   ///
28   ///



                                                  13
 1                 1.     Booker, No. CV-16-00474.
 2          The first bellwether trial concerned Plaintiff Sherr-Una Booker and involved a
 3   Bard G2 filter. The filter had tilted, migrated, and fractured. Plaintiff required open
 4   heart surgery to remove the fractured limbs and repair heart damage caused by a
 5   percutaneous removal attempt. Plaintiff withdrew her breach of warranty claims before
 6   Defendants moved for summary judgment. The Court granted Defendants’ motion for
 7   summary judgment on the claims for manufacturing defects, failure to recall,
 8   misrepresentation, negligence per se, and breach of warranty. Docs. 8873, 8874. The
 9   remaining claims for failure to warn, design defect, and punitive damages were tried to a
10   jury over a three-week period in March 2018.
11          The jury found for Plaintiff Booker on her negligent failure-to-warn claim, and in
12   favor of Defendants on the design defect and strict liability failure-to-warn claims.
13   Doc. 10595. The jury returned a verdict of $2 million in compensatory damages (of
14   which $1.6 million was attributed to Defendants after apportionment of fault) and
15   $2 million in punitive damages. Id.; Doc. 10596. The Court denied Defendants’ motions
16   for judgment as a matter of law and a new-trial. Docs. 10879, 11598. Defendants have
17   appealed. Docs. 11934, 11953. Plaintiff filed and later dismissed with prejudice a cross-
18   appeal. Docs. 12070, 17916.
19                 2.     Jones, No. CV-16-00782.
20          The second bellwether trial concerned Plaintiff Doris Jones and involved a Bard
21   Eclipse filter. Plaintiffs withdrew the manufacturing defect, failure to recall, and breach
22   of warranty claims. The Court granted summary judgment on the misrepresentation,
23   negligence per se, and unfair trade practices claims. Doc. 10404. The remaining claims
24   for failure to warn, design defect, and punitive damages were tried to a jury over a
25   three-week period in May 2018. The jury returned a defense verdict. Doc. 11350.
26   Plaintiff filed a motion to contact the jurors, which was denied. Docs. 11663, 12068.
27   Plaintiff’s appeal of the court’s rulings excluding cephalad migration death evidence is
28   pending. Docs. 12057, 12071.



                                                 14
 1                 3.    Kruse, No. CV-15-01634.
 2         Plaintiff Carol Kruse’s case was set for trial in September 2018. The Court
 3   granted Defendants’ summary judgment motion on statute of limitations grounds.
 4   Doc. 12202.
 5                 4.    Hyde, No. CV-16-00893.
 6         The third bellwether trial concerned Plaintiff Lisa Hyde and involved either a Bard
 7   G2X or Eclipse filter (the exact model was in dispute). Ms. Hyde’s case was moved to
 8   the September 2018 bellwether slot in lieu of Ms. Kruse’s case. Doc. 11867. Plaintiffs
 9   withdrew their claims for manufacturing defect and breach of express warranty. The
10   Court granted summary judgment on the claims for breach of implied warranty, failure to
11   warn, failure to recall, misrepresentation, concealment, and fraud. Doc. 12007. The
12   Court also entered judgment in favor of Defendants on the negligence per se claim after
13   concluding that it was impliedly preempted under 21 U.S.C. § 337(a). Doc. 12589. The
14   remaining claims for design defect, loss of consortium, and punitive damages were tried
15   to a jury over three weeks in September 2018. After the close of Plaintiffs’ evidence, the
16   Court granted in part Defendants’ motion for judgment as a matter of law with respect to
17   future damages for any cardiac arrhythmia Ms. Hyde may experience, but denied the
18   motion as to the remaining claims. Doc. 12805. The jury returned a defense verdict.
19   Doc. 12891. Plaintiff has appealed. Docs. 13465, 13480.
20                 5.    Mulkey, No. CV-16-00853.
21         Plaintiff Debra Mulkey’s case involved an Eclipse filter and was set for trial in
22   February 2019. Before trial, Plaintiffs asked the Court to remove the Mulkey case from
23   the bellwether trial schedule because it was similar to the Jones and Hyde cases and
24   would not provide meaningful information to the parties.       Doc. 12990.     The Court
25   granted the motion. Doc. 13329.
26                 6.    Tinlin, No. CV-16-00263.
27         The final bellwether trial concerned Plaintiff Debra Tinlin and involved a Bard
28   Recovery filter. Plaintiffs withdrew their claims for manufacturing defect, failure to



                                                15
 1   recall, negligence per se, and breach of warranty. The Court granted summary judgment
 2   on the misrepresentation and deceptive trade practices claims.         Doc. 17008.     The
 3   remaining claims for failure to warn, design defect, concealment, loss of consortium, and
 4   punitive damages were scheduled for trial in May 2019, but the case settled.
 5          H.      Key Legal and Evidentiary Rulings.
 6          The Court has made many rulings in this MDL that could affect the remanded and
 7   transferred cases.    The Court provides the following summary of key legal and
 8   evidentiary rulings to assist the courts that receive these cases.
 9                  1.    Medical Monitoring Class Action Ruling.
10          In May 2016, Plaintiffs’ counsel filed a medical monitoring class action that was
11   consolidated with the MDL. See Barraza v. C. R. Bard, Inc., No. CV-16-01374-PHX-
12   DCG (D. Ariz. May 5, 2015). The Barraza Plaintiffs moved for class certification for
13   medical monitoring relief on behalf of themselves and classes of individuals who have
14   been implanted with a Bard IVC filter, have not had that filter removed, and have not
15   filed a claim or lawsuit for personal injury related to the filter. Id., Doc. 54. The Court
16   declined to certify the class. Id., Doc. 95.
17          The class certification motion recognized that only 16 states permit claims for
18   medical monitoring. The Court concluded that the classes could not be certified under
19   Rule 23(b)(3) because individual issues would predominate. Id. at 20-21. The Court
20   further concluded that the class could not be certified under Rule 23(b)(2) because the
21   medical monitoring relief primarily constituted monetary rather than injunctive relief, and
22   the class claims were not sufficiently cohesive to permit binding class-wide relief. Id.
23   at 21-32. Finally, the Court concluded that typicality under Rule 23(a)(3) had not been
24   established.   Id. at 32-34.     The Barazza Plaintiffs dismissed their claims without
25   prejudice. Docs. 106, 107. No appeal has been filed.
26                  2.    Federal Preemption Ruling.
27          Defendants moved for summary judgment on the grounds that Plaintiffs’ state law
28   claims are expressly preempted by the Medical Device Amendments of 1976 (“MDA”),



                                                    16
 1   21 U.S.C. § 360 et seq., and impliedly preempted by the MDA under the Supreme
 2   Court’s conflict preemption principles.    Doc. 5396.   The Court denied the motion.
 3   Doc. 8872. Defendants have appealed this ruling. Docs. 11934, 11953.
 4         The MDA curtails state regulation of medical devices through a provision that
 5   preempts state requirements that differ from or add to federal requirements. 21 U.S.C.
 6   § 360k. The Bard IVC filters at issue in this litigation were cleared for market by the
 7   FDA through section “510k” review, which focuses primarily on equivalence rather than
 8   safety and effectiveness. See § 360c(f)(1)(A).
 9         The Supreme Court in Medtronic, Inc. v. Lohr, 518 U.S. 470 (1996), held that
10   § 360k does not preempt state law claims directed at medical devices cleared through
11   the 510(k) process because substantial equivalence review places no federal requirements
12   on a device. Id. at 492-94. Lohr also noted that the “510(k) process is focused on
13   equivalence, not safety.” Id. at 493 (emphasis in original). Although the Safe Medical
14   Devices Act of 1990 (“SMDA”), Pub. L. 101-629, injected safety and effectiveness
15   considerations into 510(k) review, it did so only comparatively. The Court found that
16   Lohr remains good law and that clearance of a product under 510(k) generally does not
17   preempt state common law claims. Doc. 8872 at 12-14.
18         The Court further found that Defendants failed to show that the 510(k) reviews for
19   Bard IVC filters imposed device-specific requirements as needed for preemption under
20   § 360k. Id. at 14-20. Even if device-specific federal requirements could be ascertained,
21   Defendants made no showing that any particular state law claim is expressly preempted
22   by federal requirements. Id. at 21-22.
23         The Court concluded that Plaintiffs’ state law claims are not impliedly preempted
24   because Defendants failed to show that it is impossible to do under federal law what the
25   state laws require. Id. at 22-24. Defendants are pursuing their preemption arguments in
26   the Booker appeal.
27   ///
28   ///



                                                17
 1                 3.     The Lehmann Report Privilege and Work Product Rulings.
 2          The Court granted Defendants’ motion for a protective order to prevent Plaintiffs
 3   from using a December 15, 2004 report of Dr. John Lehmann. Doc. 699. Dr. Lehmann
 4   provided various consulting services to Bard at different times. Following Bard’s receipt
 5   of potential product liability claims involving the Recovery filter, Bard’s legal
 6   department retained Dr. Lehmann in November 2004 to provide an assessment of the
 7   risks associated with the Recovery filter and the extent of Bard’s legal exposure.
 8   Dr. Lehmann prepared a written report of his findings at the request of the legal
 9   department and in anticipation of litigation. The Court found the report to be protected
10   from disclosure by the work product doctrine. Id. at 4-12. The Court further found that
11   Plaintiffs had not shown a substantial need for the report or undue hardship if the report
12   was not disclosed. Id. at 13-15. The Court agreed with the parties that this ruling does
13   not alter any prior rulings by transferor judges in specific cases. Id. at 22.
14                 4.     Daubert Rulings.
15          The Court has ruled on Daubert motions directed at general experts, and refers the
16   remand and transfer courts to the following orders:
17
18                                 Daubert Order                               Doc. Nos.
19
20           Plaintiffs’ Expert Dr. Thomas Kinney                           9428, 10323

21
             Plaintiffs’ Experts Drs. Scott Resnick, Robert                 9432
22           Vogelzang, Kush Desai, and Robert Lewandowski
23
             Plaintiffs’ Experts Drs. David Kessler and Suzanne             9433
24           Parisian
25
             Plaintiffs’ Experts Drs. Thomas Kinney, Anne Christine         9434
26           Roberts, and Sanjeeva Kalva
27
             Plaintiffs’ Expert Dr. Mark Eisenberg                          9770
28



                                                   18
 1
            Plaintiffs’ Expert Dr. Derek Muehrcke                       9771
 2
 3          Plaintiffs’ Expert Dr. Darren Hurst                         9772
 4
            Plaintiffs’ Expert Dr. Rebecca Betensky                     9773
 5
 6
            Defendants’ Expert Dr. Clement Grassi                       9991, 10230
 7
 8          Plaintiffs’ Expert Dr. Robert McMeeking                     10051, 16992
 9
            Plaintiffs’ Expert Dr. Robert Ritchie                       10052
10
11          Plaintiffs’ Experts Drs. David Garcia and Michael Streiff   10072
12
            Defendants’ Expert Dr. Christopher Morris                   10230, 10231,
13                                                                      17285
14
15                5.     Motion in Limine Rulings.
16                       a.     FDA Evidence (Cisson Motion).
17         In the Booker bellwether trial, Plaintiffs sought to exclude, under Federal Rules of
18   Evidence 402 and 403, evidence of the FDA’s 510(k) clearance of Bard IVC filters and
19   the lack of FDA enforcement action against Bard. Doc. 9529. The Court denied the
20   motion. Docs. 9881, 10323.
21         The Court found that under Georgia law, which applied in both the Booker and
22   Jones bellwether cases, compliance with federal regulations may not render a
23   manufacturer’s design choice immune from liability, but evidence of Bard’s compliance
24   with the 510(k) process was nonetheless relevant to the design defect and punitive
25   damages claims.    Doc. 9881 at 3-4.     The Court acknowledged concerns that FDA
26   evidence might mislead the jury or result in a mini-trial. Id. at 5-6 (citing In re C.R.
27   Bard, Inc., Pelvic Repair Sys. Prods. Liab. Litig. (Cisson), No. 2:10-CV-01224, 2013 WL
28   3282926, at *2 (S.D.W. Va. June 27, 2013)). But the Court concluded that such concerns



                                                  19
 1   could adequately be addressed by efficient management of the evidence and adherence to
 2   the Court’s time limits for trial, and, if necessary, by a limiting instruction regarding the
 3   nature of the 510(k) process. Id. at 6-7.4
 4          The Court noted that the absence of any evidence regarding the 510(k) process
 5   would run the risk of confusing the jury, as many of the relevant events in this litigation
 6   occurred in the context of the FDA’s 510(k) review of the Bard filters and are best
 7   understood in that context. Doc. 9881 at 7. Nor was the Court convinced that all FDA
 8   references could adequately be removed from the evidence. Id.
 9          The Court further concluded that it would not exclude evidence and arguments by
10   Defendants that the FDA took no enforcement action against Bard with respect to the G2
11   or Eclipse filters, or evidence regarding information Bard provided to the FDA in
12   connection with the 510(k) process. Docs. 10323 at 2-3 (Booker), 11011 at 4-5 (Jones).
13   The Court found that the evidence was relevant to the negligent design and punitive
14   damages claims under Georgia law. Id. The Court determined at trial that it had no basis
15   to conclude that the FDA’s lack of enforcement was intended by the FDA as an assertion,
16   and therefore declined to exclude the evidence as hearsay. Doc. 10568 at 87.
17                        b.     FDA Warning Letter.
18          Defendants moved to exclude evidence of the July 13, 2015 FDA warning letter
19   issued to Bard. Doc. 9864 at 2-3. The Court granted the motion in part, excluding as
20   irrelevant topics 1, 2, 4(a), 4(b), 5, 6, 7, and 8 of the warning letter. Docs. 10258 at 6-8
21   (Booker), 10805 at 1 (Jones), 12736 (Hyde), 17401 at 10 (Tinlin). Topics 1 and 2
22   concern the Recovery Cone retrieval system; Topic 4(a) concerns the filter cleaning
23   process; and Topics 4(b), 5, 6, 7, and 8 concern the Denali Filter. The Court concluded
24   that none of these topics was relevant to the issues in the bellwether cases involving a G2
25
26
27
            4
            The Court did not find a limiting instruction necessary at the close of either the
28   Booker or Jones trials. See Doc. 10694 at 9.



                                                  20
 1   filter (Booker), an Eclipse filter (Jones), either a G2X or Eclipse filter (Hyde), and a
 2   Recovery filter (Tinlin). Id.
 3            The Court deferred ruling on the relevance of topic 3 until trial in all bellwether
 4   cases. The Court found that topic 3, concerning Bard’s complaint handling and reporting
 5   of adverse events with respect to the G2 and Eclipse filters, as well as the adequacy of
 6   Bard’s evaluation of the root cause of the violations, was relevant to rebut the implication
 7   at trial that the FDA took no action with respect to Bard IVC filters. See Doc. 10693
 8   at 13-15; Doc. 11256. The Court concluded that the warning letter was admissible under
 9   Federal Rule of Evidence 803(8), and was not barred as hearsay. Doc. 10258 at 7. The
10   Court further concluded that the probative value of topic 3 was not substantially
11   outweighed by the danger of unfair prejudice to Bard under Rule 403. Id. The Court
12   admitted the warning letter in redacted form during the three bellwether trials. See
13   Docs. 10565, 11256, 12736. The Court noted that topic 3 included reference to the G2,
14   the filter at issue in Booker, and reached similar conclusions in Jones and Hyde.
15   Doc. 17401 at 11. The parties disputed the relevance of topic 3 in Tinlin because it did
16   not include reference to the Recovery, the filter at issue in Tinlin. Id. The Court did not
17   decide this issue because the Tinlin case settled.
18                         c.     Recovery Cephalad Migration Death Evidence.
19            Defendants moved to exclude evidence of cephalad migration (i.e., migration of
20   the filter toward the patient’s heart) by a Recovery filter resulting in patient death. The
21   Court denied the motion for the Booker bellwether trial, which involved a G2 filter.
22   Docs. 10258 at 4-5, 10323 at 4. Defendants have appealed this ruling. Docs. 11934,
23   11953.
24            The Court granted the motion for the Jones bellwether trial, which involved an
25   Eclipse filter, and denied Plaintiff’s requests for reconsideration of the ruling before and
26   during the trial.    See Docs. 10819, 10920, 11041, 11113, 11256, 11302; see also
27   Doc. 11409 at 94-96. Plaintiff Jones has appealed those rulings. Docs. 12057, 12071.
28



                                                  21
 1          The Court granted the motion for the Hyde bellwether trial, which involved either
 2   a G2X or Eclipse filter. Doc. 12533 at 6-7. Plaintiff Hyde has appealed this ruling.
 3   Docs. 13465, 13480.
 4          The Court denied Defendants’ motion for the Tinlin bellwether trial, which
 5   involved a Recovery filter. Doc. 17401 at 7-10. The Tinlin case settled before trial.
 6          The Court concluded for purposes of the Booker bellwether trial that evidence of
 7   cephalad migrations by a Recovery filter resulting in patient death was necessary for the
 8   jury to understand the issues that prompted creation and design of the next-generation G2
 9   filter, and thus was relevant to Plaintiff’s design defect claims. Doc. 10323 at 4. In
10   addition, because the Recovery filter was the predicate device for the G2 filter in
11   Defendants’ 510(k) submission to the FDA, and Defendants asserted to the FDA that the
12   G2 was as safe and effective as the Recovery, the Court concluded that the safety and
13   effectiveness of the Recovery filter was at issue. Id. The Court was concerned, however,
14   that too heavy an emphasis on deaths caused by cephalad migration of the Recovery
15   filter – a kind of migration which did not occur in the G2 filter generally or the Booker
16   case specifically – would result in unfair prejudice to Defendants that substantially
17   outweighed the probative value of the evidence. Id. Defendants did not object during
18   trial that Plaintiffs were over-emphasizing the death evidence.
19          The Court initially concluded for purposes of the Jones bellwether trial, which
20   involved an Eclipse filter, that evidence of cephalad migration deaths by the Recovery
21   filter was inadmissible because it was only marginally relevant to Plaintiff’s claims and
22   its marginal relevancy was substantially outweighed by the risk of unfair prejudice. See
23   Docs. 10819, 10920, 11041, 11113, 11256, 11302. This is because cephalad migration
24   did not continue in any significant degree beyond the Recovery filter; cephalad migration
25   deaths all occurred before the Recovery was taken off the market in late 2005; Ms. Jones
26   did not receive her Eclipse filter until 2010; the Recovery-related deaths said nothing
27   about three of Ms. Jones’ four claims (strict liability design defect and the failure to warn
28   claims); and instances of cephalad migration deaths were not substantially similar to



                                                  22
 1   complications experienced by Ms. Jones and therefore did not meet the Georgia standard
 2   for evidence on punitive damages. Docs. 10819, 11041.
 3          The Court also found that deaths caused by a non-predicate device (the Recovery
 4   was not the predicate device for the Eclipse in Defendants’ 510(k) submission), and by a
 5   form of migration that was eliminated years earlier, were of sufficiently limited probative
 6   value that their relevancy was substantially outweighed by the danger of unfair prejudice
 7   because the death evidence may prompt a jury decision based on emotion. Id. The Court
 8   further concluded that Plaintiff Jones would not be seriously hampered in her ability to
 9   prove Recovery filter complications, testing, and design when references to cephalad
10   migration deaths are removed. Doc. 11041. As a result, the Court held that such
11   references should be redacted from evidence presented during the Jones trial.
12          The Court balanced this concern with the competing concern that it would be
13   unfair for Defendants to present statistics about the Recovery filter and not allow
14   Plaintiffs to present competing evidence that included Recovery deaths.          See, e.g.,
15   Doc. 11391 at 12. Based on this concern, Plaintiffs argued at various points during the
16   trial that Defendants had opened the door to presenting evidence about Recovery
17   cephalad migration deaths. The Court repeatedly made fact-specific determinations on
18   this point, holding that even though Defendants presented some evidence that made the
19   Recovery evidence more relevant, the danger of unfair prejudice continued to
20   substantially outweigh the probative value of the cephalad migration death evidence. See
21   Docs. 11113, 11302; see also Doc. 11409 at 94-96.
22          The Court concluded for purposes of the Hyde bellwether trial, which involved
23   either a G2X or Eclipse filter, that evidence of Recovery filter cephalad migration deaths
24   should be excluded under Rule 403 for the reasons identified in the Jones bellwether trial.
25   Doc. 12533 at 6-7. The Court concluded that this evidence had marginal relevance to
26   Plaintiff’s claims because Ms. Hyde received either a G2X or Eclipse filter, two or three
27   generations after the Recovery filter; Ms. Hyde did not receive her filter until 2011, more
28   than five years after cephalad migration deaths stopped when the Recovery was taken off



                                                 23
 1   the market; the deaths did not show that G2X or Eclipse filters – which did not cause
 2   cephalad migration deaths – had design defects when they left Defendants’ control; nor
 3   did the cephalad migration deaths, which were eliminated by design changes in the G2,
 4   shed light on Defendants’ state of mind when designing and marketing the G2X and
 5   Eclipse filters. Id. at 7.
 6          The Court concluded for purposes of the Tinlin bellwether trial, which involved a
 7   Recovery filter, that Recovery deaths and Defendants’ knowledge of those deaths were
 8   relevant to Plaintiffs’ design defect claim under Wisconsin law because they went
 9   directly to the Recovery’s foreseeable risks of harm and whether it was unreasonably
10   dangerous. Doc. 17401 at 7-8. The Court also concluded that the Recovery death
11   evidence was relevant to Plaintiffs’ failure to warn and concealment claims because it
12   was probative on the causation issue – that is, whether her treating physician would have
13   selected a different filter for Ms. Tinlin had he been warned about the Recovery’s true
14   risks, as Plaintiffs describe them. Id. at 8. In addition, because this evidence would be
15   used to impeach expert testimony from Defendants that the Recovery filter was safe and
16   effective, the Court concluded that substantial similarity was not required. Id. at 8-9.
17   The Court further concluded that the death evidence was relevant to Bard’s state of mind
18   and to show the reprehensibility of its alleged conduct for purposes of punitive damages.
19   Id. at 9-10. The Court reached a different conclusion in the Jones and Hyde cases
20   because cephalad migration deaths stopped when the Recovery was taken off the market
21   in 2005, and the deaths shed little light on Defendants’ state of mind when marketing
22   different, improved filters years later. Id. at 9 n.4. As noted, the Tinlin case settled
23   before trial.
24                          d.    SNF Evidence.
25          Plaintiffs sought to exclude evidence of complications associated with the SNF,
26   claiming that they were barred from conducting relevant discovery into the design and
27   testing of the SNF under CMO 10. Doc. 10487; see Doc. 1319. The Court denied
28   Plaintiffs’ request. Doc. 10489. The Court did not agree that Plaintiffs were foreclosed



                                                  24
 1   from obtaining relevant evidence for rebuttal.            The Court foreclosed this discovery
 2   because Plaintiffs did not contend that the SNF was defective. Id. at 2. Plaintiffs also
 3   had rebuttal evidence showing that reported failure rates for SNF were lower than
 4   Recovery and G2 failure rates. Id. The Court ultimately concluded it would not preclude
 5   Defendants from presenting its SNF evidence on the basis of a discovery ruling and
 6   permitted Plaintiffs to make appropriate evidentiary objections at trial. Id. at 3.
 7                         e.      Use of Testimony of Withdrawn Experts.
 8          Defendants sought to preclude Plaintiffs’ use at trial of the depositions of three
 9   defense experts – Drs. Moritz, Rogers, and Stein – who originally were retained by Bard
10   but were later withdrawn in some or all cases. Doc. 10255 at 2. The Court denied the
11   request in part. Doc. 10382. The Court found that Defendants failed to show that the
12   depositions of these experts were inadmissible on hearsay grounds, but agreed that it
13   would be unfairly prejudicial under Rule 403 to disclose to the jury that the experts
14   originally were retained by Bard.           Id. at 2-3.   The Court therefore concluded that
15   Plaintiffs could use portions of the experts’ depositions that support Plaintiffs’ claims, but
16   could not disclose to the jury that the experts originally were retained by Bard. Id. at 3.
17   The Court was concerned about the presentation of cumulative evidence, and therefore
18   required Plaintiffs to show that no other expert of similar qualifications was available or
19   that the unavailable expert had some unique testimony to contribute, before the
20   deposition of any withdrawn expert could be used at trial. Id. at 3-4.
21                         f.      Other Motion in Limine Rulings.
22          Other motion in limine (“MIL”) rulings may be useful to the receiving courts. See
23   Docs. 10075, 10235, 10258, 10947. The courts are referred to the following motions and
24   orders to assist in preparing for trial:5
25
26          5
              The Court also ruled on the parties’ MILs concerning several case-specific
     issues. See Docs. 10075 (Plaintiff’s MIL 12 in Booker), 10258 (Plaintiff’s’ MILs 6
27   and 13 in Booker), 10947 (Defendants’ MIL 1 and Plaintiff’s MILs 1-4 and 7 in Jones),
     12533 (Plaintiff’s MIL 3 in Hyde), 17285 (Plaintiff’s MIL 1 in Tinlin), 17401 (Plaintiff’s
28   MILs 2, 3, and 6 in Tinlin).



                                                      25
 1
     • Parties’ Joint Stipulation on MILs in Booker: The Court, on stipulation of
 2     the parties, excluded evidence concerning several case-specific issues in the
       Booker bellwether trial, as well as a few general issues, including: Bard’s 1994
 3     criminal conviction; other lawsuits or claims against Bard; advertising by
       Plaintiff’s counsel; Plaintiff’s counsel specializing in personal injury or
 4     products liability litigation; contingency fee agreements; and advertising by
 5     any counsel nationally for IVC filter cases. Doc. 10235.

 6   • Defendants MIL 1 in Booker: The Court permitted evidence and testimony
       concerning Recovery complications. Doc. 10258 at 1-5; see Doc. 10819
 7     (Jones). As noted above, the Court permitted evidence and testimony
       concerning Recovery filter cephalad migration deaths in the Booker bellwether
 8     trial involving a G2 filter (Doc. 10323 at 4), but excluded such evidence in the
       trials involving a G2X or Eclipse filter (Docs. 10819, 10920, 11041).
 9
     • Defendants’ MIL 2 in Booker: The Court permitted evidence and testimony
10     relating to the development of the Recovery filter. Doc. 10258 at 5-6; see
       Doc. 10819 at 2-3 (Jones).
11
     • Defendants’ MIL 4 in Booker: The Court excluded evidence and testimony
12     concerning a photograph of Bard employee Michael Randall making an
       offensive gesture. Doc. 10075 at 1-2.
13
     • Defendants’ MIL 5 in Booker: The Court permitted Plaintiff’s expert
14     Dr. Thomas Kinney to be called as a fact witness, but prohibited him from
       testifying regarding his prior work for Bard as an expert witness in two prior
15     IVC filter cases or as a paid consultant to Bard. Docs. 10075 at 2-3, 10323
       at 4.
16
17   • Plaintiff’s MIL 2 in Booker: The Court reserved ruling until trial on evidence
       and testimony regarding the nature of Bard’s business, including the nature,
18     quality, and usefulness of its products, the conscientiousness of its employees,
       and references to its mission statement. Doc. 10075 at 3-4.
19
     • Plaintiff’s MIL 3 in Booker: The Court permitted evidence and testimony
20     concerning the benefits of IVC filters, including testimony describing Bard
       filters as “lifesaving” devices. Doc. 10258 at 8.
21
     • Plaintiff’s MIL 4 in Booker: The Court permitted evidence and testimony
22     that IVC filters, including Bard’s filters, are within the standard of care for the
       medical treatment of pulmonary embolism. Doc. 10258 at 8-9. Defendants
23     agreed to not characterize IVC filters as the “gold standard” for the treatment
       of pulmonary embolisms. Id. at 8.
24
     • Plaintiff’s MIL 5 in Booker: The Court denied as moot the motion to exclude
25     evidence and argument relating to failure rates, complication rates,
       percentages, or comparative analysis of any injuries that were not produced to
26     Plaintiffs during discovery, as all such information was produced. Doc. 10075
       at 4.
27
28



                                          26
 1   • Plaintiff’s MIL 7 in Booker: The Court excluded evidence and argument
       relating to prior judicial opinions about Plaintiffs’ experts, including the
 2     number of times their testimony has been precluded in other cases. Id.
 3   • Plaintiff’s MIL 8 in Booker: The Court excluded evidence and argument that
       a verdict against Defendants will have an adverse impact on the medical
 4     community, future medical device research or costs, and the availability of
       medical care. Id. at 4-5.
 5
     • Plaintiff’s MIL 9 in Booker: The Court deferred ruling on the relevance of
 6     statements or lack of statements from medical societies, including the Society
 7     of Interventional Radiologists (“SIR”), until trial. Doc. 10258 at 14-18. The
       Court ultimately admitted this evidence in both the Booker and Jones
 8     bellwether trials.

 9   • Plaintiff’s MIL 10 in Booker: The Court excluded evidence and testimony
       that Bard needed FDA consent to add warnings to its labels, send warning
10     letters to physicians and patients, or recall its filters. Id. at 18-19. The Court
       permitted evidence and argument explaining the reasons why Bard filters were
11     not recalled, FDA’s potential involvement in any recall effort, and the fact that
       warnings about failure rates and increased risks could not be based on MDR
12     and MAUDE data alone. Id.
13   • Plaintiff’s MIL 11 in Booker: The Court permitted evidence and argument
       relating to the informed consent form signed by Plaintiff prior to insertion of
14     the IVC filter, even though the form is not specific to IVC filters or Bard
       filters. Doc. 10075 at 5-6.
15
     • Plaintiff’s MIL 14 in Booker: The Court reserved ruling until trial on
16     evidence and argument relating to background information and personal traits
       of Bard employees and witnesses. Id. at 7.
17
     • Plaintiff’s MIL 6 in Jones: The Court permitted evidence and testimony
18     concerning whether a party’s expert had been retained by the same attorneys in
19     other litigation. Doc. 10947 at 8-9.

20   • Plaintiff’s MIL 5 in Jones: The Court excluded evidence and testimony that
       Bard employees or their relatives have received Bard IVC filter implants. Id.
21     at 9-10.

22   • Defendants’ MIL 2 in Jones: The Court excluded evidence and testimony of
       other lawsuits against Bard. Id. at 11.
23
     • Plaintiff’s MILs 4 and 5 in Hyde: The Court permitted evidence and
24     testimony concerning Bard’s Instructions for Use (“IFU”) and SIR Guidelines.
       Doc. 12507.
25
     • Plaintiff’s MIL 2 in Hyde: The Court permitted evidence and testimony
26     concerning “The Surgeon General’s Call to Action to Prevent Deep Vein
       Thrombosis and Pulmonary Embolism.” Doc. 12533 at 4-6.
27
     • Defendants’ MIL 3 in Hyde: The Court permitted evidence and testimony
28     that Bard’s SNF is a reasonable alternative design. Id. at 7.



                                          27
 1          • Defendants’ MIL 4 in Hyde: The Court excluded testimony from Dr.
              Muehrcke about his personal feelings of betrayal and his moral and ethical
 2            issues with Bard’s conduct. Id. at 7-8.
 3          • Defendants’ MIL 6 in Hyde: The Court permitted evidence and testimony
              regarding informed consent. Id. at 8-9.
 4
            • Plaintiff’s MIL 4 in Tinlin: The Court reserved ruling until trial on evidence
 5            and argument relating to a chart created by Defendants from their internal
              TrackWise database regarding reporting rates of IVC filter complications.
 6            Doc. 17401 at 5.
 7          • Plaintiff’s MIL 5 in Tinlin: The Court permitted evidence and testimony
 8            concerning a chart comparing the sales of the permanent SNF with those of
              retrievable filters between 2002 and 2016. Id. at 5-6.
 9
            • Defendants’ MIL 3 in Tinlin: The Court permitted evidence and testimony
10            concerning the Recovery Filter Crisis Communications Plan that Bard had
              prepared in 2004 to help manage damaging media coverage about a Recovery
11            migration death. Id. at 11-12.
12          • Defendants’ MIL 4 in Tinlin: The Court excluded evidence and testimony
              concerning Dr. Muehrcke’s untimely disclosed opinion that one of his patients
13            died from cardiac tamponade caused by a fractured strut that had embolized to
              her heart. Id. at 12-13.
14
15                 6.       Deposition Designation Rulings.
16          The Court has ruled on numerous objections to deposition designations for trial
17   and refers the transferor courts to the following orders:6
18
19                          Deponent                     Depo. Date     Doc. No(s).
20          Bill Altonaga                                 10/22/2013   10497, 10922
21
            Christine Brauer                              05/23/2014   10922,
22
                                                          08/02/2017   10922
23
            David Ciavarella                              11/12/2013   10403
24
            Gary Cohen                                    01/25/2017   10438
25
26
27
            6
            In addition to the depositions identified in the table above, the Court ruled on
28   numerous objections to case-specific deposition designations for trial.



                                                  28
 1
                     Deponent        Depo. Date    Doc. No(s).
 2
     Robert Cortelezzi               11/11/2016   10438, 11064
 3
 4   Len DeCant                      05/24/2016   10438, 11080

 5   John DeFord                     06/02/2016   10524, 11080
 6   Mary Edwards                    01/20/2014   10438
 7
     Robert Ferrara                  04/17/2017   10438
 8
     Chris Ganser                    10/11/2016   10438, 11073
 9
10   Jason Greer                     08/11/2014   10438, 10922

11   Janet Hudnall                   11/01/2013   10403
12   Brian Hudson                    01/17/2014   10403
13
     John Lehmann                    08/07/2014   10922
14
     William Little                  07/27/2016   10438, 11064
15
16   John McDermott                  02/05/2014   10438

17   Patrick McDonald                07/29/2016   10486, 11064
18   Mark Moritz                     07/18/2017   10922
19
     Daniel Orms                     08/16/2016   10403, 11073
20
     Abithal Raji-Kubba              07/18/2016   11064
21
     Gin Schulz                      01/30/2014   10403
22
23   Christopher Smith               08/03/2017   11073
24   William Stavropoulos            02/01/2017   10524
25   Jack Sullivan                   11/03/2016   10486,
26                                   09/16/2016   11080
27
     Melanie Sussman                 04/07/2017   11073
28



                                29
 1
                           Deponent                    Depo. Date         Doc. No(s).
 2
            Mehdi Syed                                  03/02/2018      11313
 3
 4          Scott Trerotola                             01/20/2017      10524

 5          Douglas Uelmen                              10/04/2013      10403, 11080
 6          Carol Vierling                              05/11/2016      10486, 11073
 7
            Mark Wilson                                 01/31/2017      10922
 8
            Natalie Wong                                10/18/2016      10403
 9
10
                  7.      Subject Matter Jurisdiction Ruling.
11
           The parties identified cases in the MDL for which federal subject matter
12
     jurisdiction does not exist. Doc. 20210; see also Doc. 21410-7. No federal question
13
     jurisdiction exists under 28 U.S.C. § 1331 because the master complaint asserts no
14
     federal claim and the state law claims alleged in the complaint do not depend on the
15
     resolution of a federal law question. Doc. 364 ¶¶ 166-349. For purposes of diversity
16
     jurisdiction under 28 U.S.C. § 1332, Defendant C. R. Bard, Inc. is a citizen of New Jersey
17   and Defendant Bard Peripheral Vascular, Inc. is a citizen of Arizona. See id. ¶¶ 11-12.
18
     Thus, complete diversity between the parties does not exist in any case where each
19   Defendant is a named party and Plaintiff is a resident of either Arizona or New Jersey.
20
     See Doc. 20210-1.
21
           Plaintiffs in most of the cases without subject matter jurisdiction agreed to a
22
     dismissal without prejudice. See id. Plaintiffs in other cases opposed dismissal, but
23
     provided no reason why the cases should not be dismissed. See id. The Court dismissed
24
     without prejudice multiple cases for lack of subject matter jurisdiction. See Docs. 20667,
25   21461. Some of these cases may be refiled in state court. See Doc. 20210-1.
26
27
28



                                                30
 1          I.     Further Proceedings in Remanded or Transferred Cases.
 2                 1.     General Discovery.
 3          Because all general fact and expert discovery has been completed in this MDL, the
 4   courts receiving these cases need not be concerned with facilitating general expert,
 5   corporate, and third-party discovery. This observation is not meant to restrict the power
 6   of receiving courts for good cause or in the interest of justice to address issues that may
 7   be unique and relevant in a remanded or transferred case.
 8                 2.     Case-Specific Discovery and Trial Preparation.
 9          According to the parties, the status of the remaining discovery and other pretrial
10   issues for the cases being remanded or transferred, and the estimated time needed to
11   resolve such issues and make the cases ready for trial, will be determined on remand or
12   transfer. Final trial preparation in the bellwether trials was governed by certain Court
13   orders. See Docs. 8871, 10323, 10587, 11011, 11320, 11321, 11659, 11871, 12061,
14   12853, 12971.
15          J.     Documents to Be Sent to Receiving Courts.
16          If the Panel agrees with the Court’s suggestion of remand of the cases listed on
17   Schedule A and issues a final remand order (“FRO”), the Clerk of the Court for this
18   District will issue a letter to the transferor courts, via email, setting out the process for
19   transferring the case. The letter and certified copy of the FRO will be sent to the
20   transferor courts’ email addresses.
21          The parties have submitted a stipulated designation of record for remanded cases.
22   Doc. 19444-1; see J.P.M.L Rule 10.4(a). Upon receipt of the FRO, the Clerk of this
23   District shall transmit to the transferor court the following: (1) a copy of the individual
24   docket sheet for the remanded action, (2) a copy of the master docket sheet in this MDL,
25   (3) the entire file for the remanded action, as originally received from the transferor
26   district, and (4) the record on remand designated by the parties. See Doc. 19444-1;
27   J.P.M.L Rule 10.4(b).
28



                                                  31
 1          The Court has concluded that the cases listed on Schedule B should be transferred
 2   to appropriate districts pursuant to 28 U.S.C. § 1404(a). Upon receipt of this transfer
 3   order, the Clerk for this District shall follow the same procedures prescribed above for
 4   each of the individual cases listed on Schedule B.
 5          If a party believes that the docket sheet for a particular case being remanded or
 6   transferred is not correct, a party to that case may, with notice to all other parties in the
 7   case, file with the receiving court a designation amending the record. Upon receiving
 8   such designation, the receiving court may make any needed changes to the docket. If the
 9   docket is revised to include additional documents, the parties should provide those
10   documents to the receiving court.
11   IV.    Conclusion.
12          Pursuant to J.P.M.L. Rule 10.1(b)(i), the Court suggests that the Panel remand the
13   cases listed on Schedule A to the transferor districts for further proceedings. The Clerk
14   shall forward a certified copy of this order to the Panel.
15          Pursuant to 28 U.S.C. § 1404(a), the Clerk of this District is directed to transfer
16   the cases listed on Schedule B to appropriate districts for further proceedings.
17          The Clerk of this District is directed to unconsolidate from the MDL the cases
18   listed on Schedule C. These cases will remain in the District of Arizona and be assigned
19   to the undersigned judge.
20          IT IS SO ORDERED.
21          Dated this 6th day of March, 2020.
22
23
24
25
26
27
28



                                                  32
          In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                 SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
                Schedule A – Cases to be Remanded to Transferor Courts (Amended)
                                          (March 6, 2020)


        Case Caption             Current Case Number    Transferor Court and Case Number
Christiansen v. C.R. Bard, Inc. 2:16-cv-00645 PHX DGC   Alaska, No. 3:15-cv-00228 JWS
Leus v. C.R. Bard, Inc.         2:15-cv-01623 PHX DGC   Mo. W.D., No. 4:13-cv-00585
Beal v. C.R. Bard, Inc.         2:15-cv-02648 PHX DGC   N.C. W.D., No. 5:15-cv-00143
Keegan v. C.R. Bard, Inc.       2:15-cv-02642 PHX DGC   Pa. M.D., No. 1:15-cv-02152 JEJ
Hans v. C.R. Bard, Inc.         2:16-cv-00546 PHX DGC   Cal. S.D., No. 3:15-cv-2627 JM-JMA
Shinn v. C.R. Bard, Inc.        2:16-cv-00596 PHX DGC   Cal. N.D., No. 3:15-cv-06041-LB
Schweska v. C.R. Bard, Inc.     2:15-cv-01879 PHX DGC   Ill. C.D., No. 3:15-cv-03193 SEM-TSH
Winland v. C.R. Bard, Inc.      2:15-cv-01878 PHX DGC   Ill. C.D., No. 2:15-cv-02144-CSB-EIL
Rodrigue v. C.R. Bard, Inc.     2:15-cv-02462 PHX DGC   La. E.D., No. 2:15-cv-5920
Langford v. C.R. Bard, Inc.     2:16-cv-00687 PHX DGC   Mo. E.D., No. 4:15-cv-01749 NNC
Duran v. C.R. Bard, Inc.        2:16-cv-00610 PHX DGC   N.M., No. 1:15-cv-01159
Epps v. C.R. Bard, Inc.         2:15-cv-01881 PHX DGC   Nev., No. 2:15-cv-01210 GMN-GWF
Voight v. C.R. Bard, Inc.       2:15-cv-01915 PHX DGC   Okla. E.D., No. 6:15-cv-00239 SPS
Mears v. C.R. Bard, Inc.        2:15-cv-01899 PHX DGC   Pa. M.D., No. 1:15-cv-01253 JEJ
Peery v. C.R. Bard, Inc.        2:15-cv-01883 PHX DGC   Tenn. W.D., No. 1:15-cv-01153 JDB-EGB
Miller v. C.R. Bard, Inc.       2:15-cv-01639 PHX DGC   Tenn. M.D., No. 3:15-cv-00533
Rocourt v. C.R. Bard, Inc.      2:18-cv-01796 PHX DGC   Md., 1:18-cv-01484
Rouse v. C.R. Bard, Inc.        2:15-cv-02227 PHX DGC   Cal. N.D., No. 5:15-cv-04569 BLF
Morgan v. C.R. Bard, Inc.       2:15-cv-01925 PHX DGC   Tex. E.D., No. 6:15-cv-00603 MHS-JDL
Eaker v. C.R. Bard, Inc.        2:15-cv-02573 PHX DGC   Tex. E.D., No. 6:15-cv-00952 MHS-JDL
Stringer v. C.R. Bard, Inc.     2:16-cv-00988 PHX DGC   N.J., No. 2:16-cv-00913 SDW-LDW
Powell v. C.R. Bard, Inc.       2:16-cv-02234 PHX DGC   Va. W.D., No. 6:16-cv-00026
Watson v. C.R. Bard, Inc.       2:16-cv-02753 PHX DGC   N.J., No. 2:16-cv-02576
Spencer v. C.R. Bard, Inc.      2:16-cv-02751 PHX DGC   N.J., No. 2:16-cv-02573
Townsend v. C.R. Bard, Inc.     2:16-cv-02824 PHX DGC   N.J., No. 2:16-cv-02577
Treinavicz v. C.R. Bard, Inc.   2:16-cv-02752 PHX DGC   N.J., No. 2:16-cv-02574


                                                1
         In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                 SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
                Schedule A – Cases to be Remanded to Transferor Courts (Amended)
                                          (March 6, 2020)

        Case Caption           Current Case Number     Transferor Court and Case Number
Lauhoff v. C.R. Bard, Inc.    2:16-cv-00507 PHX DGC    Tex. S.D., No. 2:16-cv-00004
Johnston v. C.R. Bard, Inc.   2:16-cv-04089 PHX DGC    R.I., No. 1:16-cv-00578
Banks v. C.R. Bard, Inc.      2:17-cv-01071 PHX DGC    La. M.D., No. 3:17-cv-00193
Crawford v. C.R. Bard, Inc.   2:16-cv-03526 PHX DGC    Ga. N.D., No. 1:16-cv-03657




                                               2
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                     Case Number     Transferee District
Constance A. Hamby v. C. R. Bard, Inc.           2:19-cv-00158    Ala. M.D.
Carolyn Gibson v. C. R. Bard, Inc.               2:17-cv-00917    Ala. M.D.
John Chatham v. C. R. Bard, Inc.                 2:19-cv-03598    Ala. M.D.
Thomas Jimmerson v. C. R. Bard, Inc.             2:18-cv-04837    Ala. M.D.
William King v. C. R. Bard, Inc.                 2:19-cv-00075    Ala. M.D.
Karlie Armstrong v. C. R. Bard, Inc.             2:18-cv-04678    Ala. M.D.
Nancy Hoffmann v. C. R. Bard, Inc.               2:19-cv-03651    Ala. M.D.
Joyce Lane v. C. R. Bard, Inc.                   2:19-cv-02077    Ala. M.D.
Robert K. Mayes v. C. R. Bard, Inc.              2:16-cv-04360    Ala. M.D.
Azile Rogers v. C. R. Bard, Inc.                 2:19-cv-00033    Ala. M.D.
Jerome Trailer v. C. R. Bard, Inc                2:18-cv-04850    Ala. M.D.
Jennifer Harrelson v. C. R. Bard, Inc.           2:18-cv-04750    Ala. M.D.
Tommy Lee Smith v. C. R. Bard, Inc.              2:17-cv-00643    Ala. N.D.
Bruce Reynolds v. C. R. Bard, Inc                2:17-cv-02354    Ala. N.D.
Douglas Holland v. C. R. Bard, Inc               2:17-cv-03388    Ala. N.D.
Danny McWilliams v. C. R. Bard, Inc              2:17-cv-00673    Ala. N.D.
Michael Gilliam v. C. R. Bard, Inc               2:18-cv-00763    Ala. N.D.
Jeff Hudson v. C. R. Bard, Inc.                  2:19-cv-04142    Ala. N.D.
Shelia Thomas v. C. R. Bard, Inc                 2:19-cv-03709    Ala. N.D.
RT Robinson v. C. R. Bard, Inc                   2:17-cv-01697    Ala. N.D.
Abigail Morgan v. C. R. Bard, Inc                2:17-cv-02419    Ala. N.D.
Christina Major v. C. R. Bard, Inc.              2:17-cv-01144    Ala. N.D.
Rickey D. Barker v. C. R. Bard, Inc.             2:19-cv-04263    Ala. N.D.
Brittany Hughes v. C. R. Bard, Inc.              2:19-cv-01471    Ala. N.D.
Sandra Clifton v. C. R. Bard, Inc.               2:19-cv-02181    Ala. N.D.
Tommie E. Belcher, Sr. v. C. R. Bard, Inc.       2:16-cv-03131    Ala. S.D.


                                             1
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                   Case Number       Transferee District
Paul Lang v. C. R. Bard, Inc                   2:19-cv-03888      Ala. S.D.
Carolyn S. Hatcher v. C. R. Bard, Inc.         2:19-cv-03678      Ala. S.D.
Dexter T. Law v. C. R. Bard, Inc.              2:18-cv-00272      Ala. S.D.
Timothy Brossett v. C. R. Bard, Inc.           2:19-cv-03715      Ala. S.D.
Dorothy Durden v. C. R. Bard, Inc              2:18-cv-01826      Ala. S.D.
Christopher Hogue v. C. R. Bard, Inc.          2:19-cv-03724      Ala. S.D.
Mercedes Robinson v. C. R. Bard, Inc.          2:19-cv-00047      Ala. S.D.
Slater Smith v. C. R. Bard, Inc                2:16-cv-03205      Ala. S.D.
Melissa S. Johnson v. C. R. Bard, Inc.         2:19-cv-00702      Ark. E.D.
Clevester Akins, Sr. v. C. R. Bard, Inc.       2:18-cv-00203      Ark. E.D.
Windy Ivory v. C. R. Bard, Inc                 2:16-cv-03335      Ark. E.D.
Gloria Lewis v. C. R. Bard, Inc.               2:16-cv-03579      Ark. E.D.
Roberta Lowe v. C. R. Bard, Inc.               2:17-cv-03218      Ark. E.D.
Wanda Martin v. C. R. Bard, Inc.               2:19-cv-03896      Ark. E.D.
Mark Morehead v. C. R. Bard, Inc.              2:16-cv-01299      Ark. E.D.
James Heitzman v. C. R. Bard, Inc.             2:17-cv-02377      Ark. E.D.
Deborah Seay v. C. R. Bard, Inc.               2:18-cv-03284      Ark. E.D.
Shannon Anderson v. C. R. Bard, Inc.           2:18-cv-02873      Ark. E.D.
Davey Lee v. C. R. Bard, Inc.                  2:17-cv-02678      Ark. E.D.
Berthena Nunn v. C. R. Bard, Inc.              2:19-cv-03829      Ark. E.D.
Danna Walker v. C. R. Bard, Inc.               2:18-cv-00365      Ark. E.D.
Jimmy Howard Brown v. C. R. Bard, Inc.         2:19-cv-01651      Ark. E.D.
Melinda Ruth v. C. R. Bard, Inc.               2:18-cv-04782      Ark. E.D.
Elzia Bolt v. C. R. Bard, Inc.                 2:18-cv-00141      Ark. E.D.
Robert Hall v. C. R. Bard, Inc.                2:19-cv-01021      Ark. E.D.
Gina Fleming v. C. R. Bard, Inc.               2:19-cv-03701      Ark. W.D.


                                           2
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                    Case Number      Transferee District
Jackie L. Satterfield v. C. R. Bard, Inc.       2:19-cv-03573     Ark. W.D.
Melissa McCollum v. C. R. Bard, Inc.            2:18-cv-02974     Ark. W.D.
Chad Ashley v. C. R. Bard, Inc.                 2:17-cv-02416     Ark. W.D.
Ron Peerson v. C. R. Bard, Inc.                 2:19-cv-01822     Ark. W.D.
Christopher Roy v. C. R. Bard, Inc.             2:17-cv-02870     Ark. W.D.
Johnny Reeves v. C. R. Bard, Inc.               2:19-cv-00023     Ark. W.D.
Steven Hughes v. C. R. Bard, Inc.               2:19-cv-02011     Ark. W.D.
Don Stilwell v. C. R. Bard, Inc.                2:18-cv-01357     Ark. W.D.
Richard Chazel v. C. R. Bard, Inc.              2:18-cv-04150     Ark. W.D.
John Olim v. C. R. Bard, Inc.                   2:17-cv-03960     Cal. C.D.
Rachel Lund v. C. R. Bard, Inc.                 2:18-cv-00707     Cal. C.D.
Michael Gill v. C. R. Bard, Inc.                2:16-cv-00025     Cal. C.D.
Joseph Bartlett v. C. R. Bard, Inc.             2:19-cv-01398     Cal. C.D.
Martha Hawkins v. C. R. Bard, Inc.              2:19-cv-00815     Cal. C.D.
China Cook v. C. R. Bard, Inc.                  2:19-cv-00271     Cal. C.D.
Mary Fisher v. C.R. Bard, Inc.                  2:18-cv-02453     Cal. C.D.
Reginald Franklin v. C. R. Bard, Inc.           2:18-cv-00195     Cal. C.D.
Maria Martinez v. C. R. Bard, Inc.              2:19-cv-01820     Cal. C.D.
Christina Aleman v. C. R. Bard, Inc.            2:18-cv-04066     Cal. C.D.
Evans Erik v. C. R. Bard, Inc.                  2:17-cv-02591     Cal. C.D.
Dennis Simon v. C. R. Bard, Inc.                2:16-cv-03717     Cal. C.D.
Maria Rizo v. C. R. Bard, Inc.                  2:18-cv-01256     Cal. C.D.
Terrance Carrington v. C. R. Bard, Inc.         2:17-cv-02080     Cal. C.D.
Mary Adams v. C. R. Bard, Inc.                  2:17-cv-02070     Cal. C.D.
Beatriz Arriola Dadisman v. C. R. Bard, Inc.    2:16-cv-03848     Cal. C.D.
Laronda S. Kelley v. C. R. Bard, Inc.           2:17-cv-00698     Cal. C.D.


                                            3
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                    Case Number      Transferee District
Youlanda Harrell v. C. R. Bard, Inc.            2:16-cv-02693     Cal. C.D.
Randy Snyder v. C. R. Bard, Inc.                2:18-cv-03025     Cal. C.D.
Vicky Miller v. C. R. Bard, Inc.                2:19-cv-03886     Cal. C.D.
Novella Ferguson v. C. R. Bard, Inc.            2:16-cv-03864     Cal. C.D.
Ron Maez v. C. R. Bard, Inc.                    2:19-cv-03990     Cal. C.D.
Vernon A. Gresham v. C. R. Bard, Inc.           2:17-cv-03219     Cal. C.D.
Frank Tolerico v. C.R. Bard, Inc.               2:18-cv-02829     Cal. C.D.
John Hinchman v. C. R. Bard, Inc.               2:18-cv-00025     Cal. E.D.
Norma Molina v. C. R. Bard, Inc.                2:19-cv-01977     Cal. E.D.
Bonnie Krieger v. C. R. Bard, Inc               2:18-cv-00870     Cal. E.D.
Melissa Turner v. C. R. Bard, Inc.              2:17-cv-00285     Cal. E.D.
Luz Licea v. C. R. Bard, Inc.                   2:16-cv-02205     Cal. E.D.
Sandra Wilson v. C. R. Bard, Inc.               2:17-cv-02594     Cal. E.D.
Michael Butler v. C. R. Bard, Inc.              2:18-cv-04791     Cal. E.D.
Daryl Bond v. C. R. Bard, Inc.                  2:19-cv-02848     Cal. E.D.
Karen Hayes v. C. R. Bard, Inc.                 2:17-cv-02417     Cal. E.D.
James Bradburn, Sr. v. C. R. Bard, Inc.         2:18-cv-03394     Cal. E.D.
Justo Camarena, Jr. v. C. R. Bard, Inc. :       2:16-cv-02101     Cal. E.D.
Stacy McGillivary v. C. R. Bard, Inc.           2:17-cv-04000     Cal. N.D.
Rickey Evans v. C. R. Bard, Inc.                2:19-cv-02308     Cal. N.D.
Jeremiah Hawkins v. C. R. Bard, Inc.            2:19-cv-01044     Cal. N.D.
Andrew Knight v. C. R. Bard, Inc.               2:17-cv-02630     Cal. N.D.
Martha Bess England Harp v. C. R. Bard, Inc.    2:17-cv-02633     Cal. N.D.
Dale Burlington v. C. R. Bard, Inc.             2:19-cv-04289     Cal. N.D.
Timothy Miller v. C. R. Bard, Inc.              2:16-cv-01115     Cal. N.D.
Adam T. Tran v. C. R. Bard, Inc.                2:16-cv-00535     Cal. S.D.


                                            4
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                   Case Number       Transferee District
John Carrasco v. C. R. Bard, Inc.              2:19-cv-04011      Cal. S.D.
D. Jean Grey v. C. R. Bard, Inc.               2:16-cv-03883      Cal. S.D.
Megan Thomas v. C. R. Bard, Inc.               2:17-cv-02297      Cal. S.D.
Patricia Cortes v. C. R. Bard, Inc.            2:17-cv-00272      Cal. S.D.
Janet Wilcox v. C. R. Bard, Inc.               2:19-cv-00067      Cal. S.D.
Jenny Lopez v. C. R. Bard, Inc.                2:17-cv-02639      Cal. S.D.
Lloyd Lewis v. C. R. Bard, Inc.                2:18-cv-04930      Cal. S.D.
Dennis Mata v. C. R. Bard, Inc.                2:18-cv-04802      Cal. S.D.
Marchita Allen v. C. R. Bard, Inc.             2:16-cv-01835      Colo.
Diane E. Kirkland v. C. R. Bard, Inc.          2:19-cv-03653      Colo.
Aaron Newton v. C. R. Bard, Inc.               2:18-cv-03547      Colo.
Courtney Jefferson v. C. R. Bard, Inc.         2:17-cv-00300      Colo.
Lyndol Aumiller v. C. R. Bard, Inc.            2:17-cv-02932      Colo.
Lynn Gissen v. C. R. Bard, Inc.                2:18-cv-04793      Conn.
Christopher Grasso v. C. R. Bard, Inc.         2:18-cv-03411      Conn.
Sandra G. Gandel v. C. R. Bard, Inc.           2:16-cv-03076      Conn.
Brenda LaGasse v. C. R. Bard, Inc.             2:17-cv-02828      Conn.
Stanley Cooper v. C. R. Bard, Inc.             2:19-cv-03805      Conn.
Carter S. Williams v. C. R. Bard, Inc.         2:16-cv-03505      Conn.
Joseph Johnson v. C. R. Bard, Inc.             2:16-cv-01298      Conn.
Thomas Dechello v. C. R. Bard, Inc.            2:18-cv-00092      Conn.
Michael Giordano v. C. R. Bard, Inc.           2:19-cv-01995      Conn.
Terri Bartis v. C. R. Bard, Inc.               2:16-cv-04348      Conn.
Sally Baez v. C. R. Bard, Inc.                 2:19-cv-02304      Conn.
Margaret Santos v. C. R. Bard, Inc.            2:19-cv-03696      Conn.
Patrick Simard v. C. R. Bard, Inc.             2:19-cv-01462      Conn.


                                         5
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                     Case Number     Transferee District
Brenda Waldner v. C. R. Bard, Inc.               2:18-cv-00170    Conn.
Tara Applewhite v. C. R. Bard, Inc.              2:17-cv-03182    D.C.
Brenda Stratton v. C. R. Bard, Inc.              2:19-cv-02162    Del.
Michael Reeves v. C. R. Bard, Inc.               2:17-cv-00744    Del.
James Watkins v. C. R. Bard, Inc.                2:19-cv-00053    Del.
William Jones v. C. R. Bard, Inc.                2:19-cv-01696    Del.
Donna Jean Taylor v. C. R. Bard, Inc.            2:17-cv-02218    Fla. M.D.
James Bass v. C. R. Bard, Inc.                   2:19-cv-02000    Fla. M.D.
Walter Hunter v. C. R. Bard, Inc.                2:17-cv-03174    Fla. M.D.
Stephen Leslie v. C. R. Bard, Inc.               2:16-cv-02694    Fla. M.D.
Karen L. Whaley v. C. R. Bard, Inc.              2:17-cv-04651    Fla. M.D.
Keith Dingman v. C. R. Bard, Inc.                2:18-cv-02321    Fla. M.D.
Jamaal Barnett v. C. R. Bard, Inc.               2:18-cv-04069    Fla. M.D.
Mary Kendrick v. C. R. Bard, Inc.                2:18-cv-02198    Fla. M.D.
Gary Evans v. C.R. Bard, Inc.                    2:19-cv-04078    Fla. M.D.
Martha A. Patterson Mendes v. C. R. Bard, Inc.   2:16-cv-00250    Fla. M.D.
Kelly Shedd v. C. R. Bard, Inc.                  2:19-cv-01024    Fla. M.D.
Donald Marsh v. C. R. Bard, Inc.                 2:16-cv-02006    Fla. M.D.
Harry Osborn v. C. R. Bard, Inc.                 2:18-cv-04331    Fla. M.D.
Kevin Ames v. C. R. Bard, Inc.                   2:19-cv-02165    Fla. M.D.
Robert W. Bersey, Sr. v. C. R. Bard, Inc.        2:19-cv-03887    Fla. M.D.
James Riner, Jr. v. C. R. Bard, Inc.             2:18-cv-04652    Fla. M.D.
Brenda Horne v. C. R. Bard, Inc.                 2:19-cv-02012    Fla. M.D.
Christopher Zagorski v. C. R. Bard, Inc.         2:18-cv-04721    Fla. M.D.
Christy Hicks v. C. R. Bard, Inc.                2:17-cv-02661    Fla. M.D.
Jacqueline D. Davy v. C. R. Bard, Inc.           2:19-cv-01030    Fla. M.D.


                                            6
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                    Case Number      Transferee District
James Davyd Hall v. C. R. Bard, Inc.            2:18-cv-01612     Fla. M.D.
Patrick A. Arnold v. C. R. Bard, Inc.           2:17-cv-02658     Fla. M.D.
Yade Diaz v. C. R. Bard, Inc.                   2:18-cv-04709     Fla. M.D.
Sharleatha Morgan v. C. R. Bard, Inc.           2:18-cv-04780     Fla. M.D.
Margaret J. Warren v. C. R. Bard, Inc.          2:19-cv-03889     Fla. M.D.
Charles Williams v. C. R. Bard, Inc.            2:19-cv-03405     Fla. M.D.
Albert Berliner v. C. R. Bard, Inc.             2:16-cv-04309     Fla. M.D.
Bruce Ramsbottom v. C. R. Bard, Inc.            2:18-cv-00464     Fla. M.D.
Kenneth Zelenak v. C. R. Bard, Inc.             2:18-cv-03247     Fla. M.D.
Lesette Weaver v. C.R. Bard, Inc.               2:18-cv-03140     Fla. M.D.
Debra Jaramillo-Toriz v. C. R. Bard, Inc.       2:18-cv-04877     Fla. M.D.
Dodi Froehlich v. C. R. Bard, Inc.              2:16-cv-00338     Fla. M.D.
Robert Perez v. C. R. Bard, Inc.                2:18-cv-04785     Fla. M.D.
Karen F. Nails-Porter v. C. R. Bard, Inc.       2:18-cv-00676     Fla. M.D.
Coleene Kwiatkowski v. C. R. Bard, Inc.         2:19-cv-00811     Fla. M.D.
Carmen M Rivera v. C. R. Bard, Inc.             2:16-cv-02478     Fla. M.D.
Wayne Mills, v. C. R. Bard, Inc.                2:19-cv-01399     Fla. M.D.
Kimberly Matthews v. C. R. Bard, Inc            2:18-cv-04862     Fla. M.D.
Patricia Davis v. C. R. Bard, Inc.              2:19-cv-00368     Fla. M.D.
Donna Kritchen v. C. R. Bard, Inc.              2:18-cv-04737     Fla. M.D.
Laura Ray v. C. R. Bard, Inc.                   2:19-cv-00008     Fla. M.D.
Carolyn Kriebel v. C. R. Bard, Inc.             2:16-cv-04102     Fla. M.D.
Neal Keller v. C. R. Bard, Inc.                 2:17-cv-03300     Fla. M.D.
Lynda Kendrick v. C. R. Bard, Inc.              2:19-cv-00036     Fla. M.D.
Mary Ellen Wetzel v. C. R. Bard, Inc.           2:16-cv-03843     Fla. M.D.
Betty L. French v. C. R. Bard, Inc.             2:17-cv-01267     Fla. M.D.


                                            7
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                   Case Number       Transferee District
Juli Collins v. C. R. Bard, Inc.               2:16-cv-02036      Fla. M.D.
Joy Ann Brown v. C. R. Bard, Inc.              2:18-cv-04264      Fla. M.D.
Glen Watson v. C. R. Bard, Inc.                2:16-cv-00793      Fla. M.D.
Julia Walker v. C. R. Bard, Inc.               2:19-cv-01504      Fla. M.D.
Deborah Powell v. C. R. Bard, Inc.             2:19-cv-02137      Fla. M.D.
Alexander Fernandez v. C. R. Bard, Inc.        2:19-cv-03875      Fla. M.D.
Samuel Plant v. C. R. Bard, Inc.               2:19-cv-03885      Fla. M.D.
Jimmie Ortiz v. C. R. Bard, Inc.               2:18-cv-04775      Fla. M.D.
Timothy Denison v. C. R. Bard, Inc.            2:19-cv-03859      Fla. M.D.
John Dedon v. C. R. Bard, Inc.                 2:18-cv-04729      Fla. M.D.
Eric Renegar v. C. R. Bard, Inc.               2:19-cv-03963      Fla. M.D.
Patsy Williams v. C. R. Bard, Inc.             2:19-cv-02161      Fla. M.D.
Kathleen Difulvio v. C. R. Bard, Inc.          2:18-cv-04724      Fla. M.D.
Zelda Thompson v. C. R. Bard, Inc.             2:19-cv-04052      Fla. M.D.
Elsie Carr v. C. R. Bard, Inc.                 2:16-cv-03403      Fla. M.D.
Judas Riley Martinez v. C. R. Bard, Inc.       2:19-cv-00059      Fla. M.D.
Farah E. Radjewski v. C. R. Bard, Inc.         2:16-cv-00187      Fla. M.D.
Katelyn Rose Wills v. C. R. Bard, Inc.         2:17-cv-00301      Fla. M.D.
William Barron v. C. R. Bard, Inc.             2:17-cv-02863      Fla. M.D.
Eboni Gray v. C. R. Bard, Inc.                 2:19-cv-04041      Fla. M.D.
Donald Fine v. C. R. Bard, Inc.                2:18-cv-03395      Fla. M.D.
Charles T. Bawcom v. C. R. Bard, Inc.          2:17-cv-04631      Fla. N.D.
Timothy Walker v. C. R. Bard, Inc.             2:19-cv-00024      Fla. N.D.
Jolene Morris v. C. R. Bard, Inc.              2:16-cv-01008      Fla. N.D.
Janet Cushman v. C. R. Bard, Inc.              2:17-cv-03337      Fla. N.D.
Frederick Fiore v. C. R. Bard, Inc.            2:19-cv-03895      Fla. N.D.


                                           8
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                   Case Number       Transferee District
Sharon Gasparian v. C. R. Bard, Inc.           2:17-cv-01458      Fla. N.D.
Donald G. Allen, Jr. v. C. R. Bard, Inc.       2:19-cv-03587      Fla. N.D.
Timothy R. Dean v. C. R. Bard, Inc.            2:17-cv-03353      Fla. N.D.
Michael L. Warner v. C. R. Bard, Inc.          2:17-cv-02300      Fla. N.D.
Frances L. Burton v. C. R. Bard, Inc.          2:18-cv-00392      Fla. N.D.
Winford A. Kelly v. C. R. Bard, Inc.           2:17-cv-02246      Fla. N.D.
Shalom Benjamin v. C. R. Bard, Inc.            2:16-cv-03451      Fla. N.D.
Debra Martin v. C. R. Bard, Inc.               2:16-cv-02731      Fla. N.D.
Jacqueline Trabal v. C. R. Bard, Inc.          2:18-cv-04804      Fla. N.D.
Mary Cooper v. C. R. Bard, Inc.                2:16-cv-02102      Fla. N.D.
Emily Bagley v. C. R. Bard, Inc.               2:19-cv-00268      Fla. S.D.
Kristin Dobreuenaski v. C. R. Bard, Inc.       2:19-cv-02849      Fla. S.D.
William Alfonso v. C. R. Bard, Inc.            2:18-cv-04616      Fla. S.D.
Kendra McKinney v. C. R. Bard, Inc.            2:19-cv-03937      Fla. S.D.
Kerrie Taylor v. C. R. Bard, Inc.              2:19-cv-01536      Fla. S.D.
Paul Rumer v. C. R. Bard, Inc.                 2:17-cv-00125      Fla. S.D.
Lois Daley v. C. R. Bard, Inc.                 2:17-cv-01037      Fla. S.D.
Delorise Johnson v. C. R. Bard, Inc.           2:19-cv-00162      Fla. S.D.
Sheila Kennedy v. C. R. Bard, Inc.             2:16-cv-00742      Fla. S.D.
David Philmore v. C. R. Bard, Inc.             2:19-cv-00074      Fla. S.D.
Darryl B. Thomas v. C. R. Bard, Inc.           2:19-cv-04193      Fla. S.D.
Alice Gomes v. C. R. Bard, Inc.                2:19-cv-00054      Fla. S.D.
Amparo Pastor v. C. R. Bard, Inc.              2:16-cv-02443      Fla. S.D.
Carol Burns-Smith v. C. R. Bard, Inc.          2:16-cv-03655      Fla. S.D.
Seth Baum v. C. R. Bard, Inc.                  2:17-cv-02247      Fla. S.D.
Vincent Moore v. C. R. Bard, Inc.              2:18-cv-04038      Fla. S.D.


                                           9
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                    Case Number      Transferee District
Donnell Ballard v. C. R. Bard, Inc.             2:19-cv-03400     Fla. S.D.
Joseph P. McTommoney, Jr. v. C. R. Bard, Inc.   2:18-cv-02618     Fla. S.D.
Angel Gines v. C. R. Bard, Inc.                 2:19-cv-03747     Ga. M.D.
Richard W Powell v. C. R. Bard, Inc.            2:16-cv-01990     Ga. M.D.
Rachel Ferraris v. C. R. Bard, Inc.             2:19-cv-00261     Ga. M.D.
Amanda Lee v. C. R. Bard, Inc.                  2:16-cv-01822     Ga. M.D.
Martin DeJesus v. C. R. Bard, Inc.              2:19-cv-00073     Ga. M.D.
Antonio Smith v. C. R. Bard, Inc.               2:17-cv-00529     Ga. M.D.
Kendrick Brown v. C. R. Bard, Inc.              2:19-cv-03705     Ga. M.D.
Buffy Bryant v. C. R. Bard, Inc.                2:17-cv-00061     Ga. M.D.
Fellini Smith v. C. R. Bard, Inc.               2:18-cv-00204     Ga. M.D.
Fredrick Chambers v. C. R. Bard, Inc.           2:19-cv-00030     Ga. N.D.
David Goodall, Jr. v. C. R. Bard, Inc.          2:19-cv-03712     Ga. N.D.
Megeline Edwards v. C. R. Bard, Inc.            2:19-cv-00278     Ga. N.D.
Darlene McMillian v. C. R. Bard, Inc.           2:19-cv-00083     Ga. N.D.
Diance Lewis-Rivers v. C. R. Bard, Inc.         2:16-cv-01811     Ga. N.D.
Kevin Smith v. C. R. Bard, Inc.                 2:19-cv-00107     Ga. N.D.
Evelyn Cater v. C. R. Bard, Inc.                2:19-cv-00159     Ga. N.D.
Jacqueline Harmon v. C. R. Bard, Inc.           2:19-cv-02756     Ga. N.D.
Cindy Murr v. C. R. Bard, Inc.                  2:18-cv-00220     Ga. N.D.
Elizabeth Ross v. C. R. Bard, Inc.              2:17-cv-01519     Ga. N.D.
Linda Wright v. C. R. Bard, Inc.                2:17-cv-02951     Ga. N.D.
Paulette Durden v. C. R. Bard, Inc.             2:19-cv-02310     Ga. N.D.
Alfreda Logan v. C. R. Bard, Inc.               2:19-cv-03093     Ga. N.D.
Jennifer McCrory v. C. R. Bard, Inc.            2:18-cv-03024     Ga. N.D.
William Stephens v. C. R. Bard, Inc.            2:19-cv-01658     Ga. N.D.


                                          10
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                   Case Number       Transferee District
Tamara Shepherd v. C. R. Bard, Inc.            2:17-cv-02306      Ga. N.D.
Penelope Trudeau v. C. R. Bard, Inc.           2:19-cv-04256      Ga. N.D.
Edward Mcelheney v. C. R. Bard, Inc.           2:19-cv-04203      Ga. N.D.
Jeanette M. Woods v. C. R. Bard, Inc.          2:19-cv-04177      Ga. N.D.
Carolena DeMille v. C. R. Bard, Inc.           2:18-cv-04831      Ga. N.D.
Sheila Finch v. C. R. Bard, Inc.               2:18-cv-04731      Ga. N.D.
Thomas Bellamy v. C. R. Bard, Inc.             2:19-cv-00034      Ga. N.D.
Robin Carter v. C. R. Bard, Inc.               2:18-cv-00047      Ga. N.D.
Walter Eldridge v. C. R. Bard, Inc.            2:16-cv-03957      Ga. N.D.
Charles Fagan v. C. R. Bard, Inc.              2:17-cv-02779      Ga. N.D.
Steven Zuspann v. C. R. Bard, Inc.             2:17-cv-02919      Ga. N.D.
Donna F. Bryson v. C.R. Bard, Inc.             2:19-cv-04074      Ga. N.D.
Lawrence Konrad v. C. R. Bard, Inc.            2:19-cv-03717      Ga. N.D.
Margaret Willard v. C. R. Bard, Inc.           2:16-cv-04574      Ga. N.D.
Herbert Dean v. C. R. Bard, Inc.               2:18-cv-04928      Ga. S.D.
Kimberly Plantrich v. C. R. Bard, Inc.         2:16-cv-02161      Ga. S.D.
Barbara Gunter v. C. R. Bard, Inc.             2:17-cv-03798      Ga. S.D.
Wanda Quarles v. C. R. Bard, Inc.              2:18-cv-01054      Ga. S.D.
Lazaundra Kellam v. C. R. Bard, Inc.           2:19-cv-00816      Ga. S.D.
Cheryl Stubbs v. C. R. Bard, Inc.              2:19-cv-00719      Ga. S.D.
Sabrina Collier v. C. R. Bard, Inc.            2:17-cv-03102      Ga. S.D.
Tony Jerome Hamm v. C. R. Bard, Inc.           2:18-cv-03782      Ga. S.D.
John Dean v. C. R. Bard, Inc.                  2:18-cv-01299      Ga. S.D.
Roy Walker v. C. R. Bard, Inc.                 2:18-cv-02820      Ga. S.D.
Robin Williams v. C. R. Bard, Inc.             2:19-cv-01385      Ga. S.D.
Shirley Fennell v. C. R. Bard, Inc.            2:17-cv-02843      Ga. S.D.


                                         11
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                    Case Number      Transferee District
Deon Fuller v. C. R. Bard, Inc.                 2:17-cv-02029     Ga. S.D.
Clifford Washington v. C. R. Bard, Inc.         2:18-cv-01867     Ga. S.D.
Brandon McCormick v. C. R. Bard, Inc.           2:17-cv-00244     Ga. S.D.
Ruth E. Delbrugge v. C. R. Bard, Inc.           2:16-cv-00534     Hawaii
Jo Ann Scott v. C. R. Bard, Inc.                2:17-cv-03114     Iowa N.D.
Stacy Levell v. C. R. Bard, Inc.                2:19-cv-03861     Iowa N.D.
Mary Graves v. C. R. Bard, Inc.                 2:16-cv-04332     Iowa N.D.
Shawn White v. C. R. Bard, Inc.                 2:16-cv-01100     Iowa N.D.
Monique Williams v. C. R. Bard, Inc.            2:18-cv-00757     Iowa N.D.
Joy Denton v. C. R. Bard, Inc.                  2:17-cv-04111     Iowa S.D.
Pamela Lara v. C.R. Bard, Inc.                  2:18-cv-04796     Iowa S.D.
Donna Marie Farrington v. C. R. Bard, Inc.      2:16-cv-02700     Idaho
Rebecca L. Haremaker v. C. R. Bard, Inc.        2:16-cv-00788     Ill. C.D.
Wanda Rossmiller v. C. R. Bard, Inc.            2:16-cv-01010     Ill. C.D.
Rebecca Brewster v. C. R. Bard, Inc.            2:19-cv-03939     Ill. C.D.
Maggie Walden v. C. R. Bard, Inc.               2:19-cv-00420     Ill. C.D.
Debbie Barnhart v. C. R. Bard, Inc.             2:17-cv-01151     Ill. C.D.
Richard Griffieth v. C. R. Bard, Inc.           2:16-cv-03936     Ill. C.D.
Elizabeth Buccini v. C. R. Bard, Inc.           2:18-cv-04854     Ill. C.D.
Victor Baker v. C. R. Bard, Inc.                2:19-cv-03087     Ill. C.D.
Nichole Payney v. C. R. Bard, Inc.              2:16-cv-03827     Ill. C.D.
Cynthia Gibson-Mason v. C. R. Bard, Inc.        2:16-cv-01353     Ill. C.D.
Michael King v. C. R. Bard, Inc.                2:16-cv-00067     Ill. C.D.
John Marshall v. C. R. Bard, Inc.,              2:16-cv-00701     Ill. C.D.
Kathleen Fox v. C. R. Bard, Inc.                2:16-cv-04217     Ill. C.D.
Barbara Meinholdt v. C. R. Bard, Inc.           2:16-cv-02118     Ill. C.D.


                                           12
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                   Case Number       Transferee District
Vicki Reazer-Kremitzki v. C. R. Bard, Inc.     2:18-cv-04798      Ill. C.D.
Debra Andrews v. C. R. Bard, Inc.              2:18-cv-04789      Ill. C.D.
Mary B. Sekera v. C. R. Bard, Inc.             2:16-cv-00789      Ill. N.D.
James Flint v. C. R. Bard, Inc.                2:19-cv-03929      Ill. N.D.
Reginald Carter v. C. R. Bard, Inc.            2:19-cv-04054      Ill. N.D.
Darrick Mitchell v. C. R. Bard, Inc.           2:17-cv-04001      Ill. N.D.
Cheryl Booth v. C. R. Bard, Inc.               2:17-cv-04220      Ill. N.D.
Vicky Drolet v. C. R. Bard, Inc.               2:19-cv-03854      Ill. N.D.
James Anderson v. C. R. Bard, Inc.             2:19-cv-03928      Ill. N.D.
Sylvia Brito v. C. R. Bard, Inc.,              2:16-cv-00900      Ill. N.D.
Ben Anderson v. C. R. Bard, Inc.               2:19-cv-03676      Ill. N.D.
Lawrence E Murphy v. C. R. Bard, Inc.          2:19-cv-03815      Ill. N.D.
Loretta Randle v. C. R. Bard, Inc.             2:19-cv-03644      Ill. N.D.
Thomas Shervino v. C. R. Bard, Inc.            2:19-cv-03711      Ill. N.D.
Yokovanda Smith v. C. R. Bard, Inc.            2:16-cv-03465      Ill. N.D.
Lori Stanko v. C. R. Bard, Inc.                2:17-cv-02615      Ill. N.D.
Naurice Wade v. C. R. Bard, Inc.               2:19-cv-03089      Ill. N.D.
Ruth Haberstich v. C. R. Bard, Inc.            2:16-cv-03882      Ill. N.D.
Ruth Wade v. C. R. Bard, Inc.                  2:18-cv-01147      Ill. N.D.
Harold A. Dohe v. C. R. Bard, Inc.             2:19-cv-04192      Ill. N.D.
Jennifer M. Micek v. C. R. Bard Inc.           2:16-cv-01054      Ill. N.D.
Marilyn E. Hall v. C. R. Bard, Inc.            2:17-cv-02890      Ill. N.D.
John Rinaldo v. C. R. Bard, Inc.               2:18-cv-04937      Ill. N.D.
Ancel Cornejo v. C. R. Bard, Inc.              2:18-cv-04163      Ill. S.D.
Jennifer Dickerson v. C. R. Bard, Inc          2:16-cv-03716-     Ill. S.D.
Robert Delmore v. C. R. Bard, Inc.             2:19-cv-03623      Ill. S.D.


                                         13
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                    Case Number      Transferee District
David Shaw v. C. R. Bard, Inc.                  2:19-cv-02078     Ill. S.D.
Rodrick Harris v. C. R. Bard, Inc.              2:18-cv-00145     Ill. S.D.
John M. Evers v. C. R. Bard, Inc.               2:16-cv-00321     Ind. N.D.
Brent Miller v. C. R. Bard, Inc.                2:18-cv-04762     Ind. N.D.
Donna Rychlock v. C. R. Bard, Inc               2:19-cv-02127     Ind. N.D.
Brittany Brown v. C. R. Bard, Inc.              2:16-cv-04037     Ind. N.D.
John Ellet v. C. R. Bard, Inc.                  2:19-cv-03851     Ind. N.D.
Patti Ann Clark v. C. R. Bard, Inc.             2:18-cv-04679     Ind. S.D.
Donald Torelli v. C. R. Bard, Inc.              2:19-cv-01308     Ind. S.D.
Connie Whitecotton v. C. R. Bard, Inc.          2:19-cv-00814     Ind. S.D.
Georgia Sarivalas v. C. R. Bard, Inc.           2:17-cv-03959     Ind. S.D.
Rita Dempsey v. C. R. Bard, Inc.                2:16-cv-03150     Ind. S.D.
Louis Whyde v. C. R. Bard, Inc.                 2:19-cv-03823     Ind. S.D.
Sherry A. Scofield v. C. R. Bard, Inc.          2:17-cv-04522     Kan.
Lori Martin v. C. R. Bard, Inc.                 2:19-cv-00010     Kan.
Dana Daniels v. C. R. Bard, Inc.                2:16-cv-00333     Kan.
Christopher VanNatta v. C. R. Bard, Inc.        2:17-cv-01049     Kan.
Scott Bain v. C. R. Bard, Inc.                  2:18-cv-02881     Kan.
Jerry Buchan v. C. R. Bard, Inc.                2:18-cv-03214     Kan.
Esther Chavez v. C. R. Bard, Inc.               2:18-cv-03984     Kan.
Athena Fagan v. C. R. Bard, Inc.                2:16-cv-03964     Kan.
Claudia Payne v. C. R. Bard, Inc.               2:18-cv-04037     Kan.
Earlene Smith v. C. R. Bard, Inc.               2:17-cv-02557     Kan.
Darleen Barnes v. C. R. Bard, Inc.              2:19-cv-03901     Kan.
Randy J. Frederick v. C. R. Bard, Inc.          2:18-cv-04637     Kan.
Karen Kidwell v. C. R. Bard, Inc.               2:17-cv-00324     Kan.


                                           14
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                   Case Number       Transferee District
Nancy Williams v. C. R. Bard, Inc.             2:18-cv-04402      Kan.
William Duff v. C. R. Bard, Inc.               2:16-cv-04361      Ky. E.D.
Carl Marshall v. C. R. Bard, Inc.              2:19-cv-03714      Ky. E.D.
Rodney Wagers v. C. R. Bard, Inc.              2:16-cv-03112      Ky. E.D.
Monda Morris v. C. R. Bard, Inc.               2:18-cv-02617      Ky. E.D.
Mildred S. Dennis v. C. R. Bard, Inc.          2:16-cv-03113      Ky. E.D.
Terry McCutcheon v. C. R. Bard, Inc.           2:17-cv-03094      Ky. E.D.
allihan, Denine v. C. R. Bard, Inc.            2:16-cv-01005      Ky. E.D.
Sherri D. Childers v. C. R. Bard, Inc.         2:19-cv-04226      Ky. E.D.
Jerry Neal Coleman v. C. R. Bard, Inc.         2:17-cv-00644      Ky. E.D.
Clora Crace v. C. R. Bard, Inc.                2:17-cv-01677      Ky. E.D.
Frank Gillum v. C. R. Bard, Inc.               2:18-cv-02714      Ky. E.D.
John Lawson, Sr. v. C. R. Bard, Inc.           2:19-cv-00081      Ky. E.D.
George Price v. C. R. Bard, Inc.               2:17-cv-02629      Ky. E.D.
Sonya Risner v. C. R. Bard, Inc.               2:18-cv-04767      Ky. E.D.
Margaret Sprague v. C. R. Bard, Inc.           2:17-cv-00181      Ky. E.D.
Joyce Staton v. C. R. Bard, Inc.               2:18-cv-00039      Ky. E.D.
Teresa Syzemore v. C. R. Bard, Inc.            2:16-cv-03306      Ky. E.D.
Tiffany Hall v. C. R. Bard, Inc.               2:16-cv-01099      Ky. E.D.
Linda Coleman v. C.R. Bard, Inc.               2:18-cv-01427      Ky. E.D.
Desiree Thompson v. C. R. Bard, Inc.           2:18-cv-02279      Ky. E.D.
Clifton Powell v. C. R. Bard, Inc.             2:18-cv-04808      Ky. E.D.
Terry Haney v. C. R. Bard, Inc.                2:18-cv-03032      Ky. E.D.
Terry L. West v. C. R. Bard, Inc               2:17-cv-02440      Ky. W.D.
Richard Head v. C. R. Bard, Inc.               2:17-cv-00660      Ky. W.D.
Michaele A. Edmondson v. C. R. Bard, Inc.      2:17-cv-00009      Ky. W.D.


                                         15
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                   Case Number       Transferee District
Larenda F. Whitaker v. C. R. Bard, Inc.        2:17-cv-00008      Ky. W.D.
Beth Russell v. C. R. Bard, Inc.               2:19-cv-03923      Ky. W.D.
Nash Zehnder v. C. R. Bard, Inc.               2:16-cv-03199      Ky. W.D.
Tiffany Ort v. C. R. Bard, Inc.                2:17-cv-00048      Ky. W.D.
Johnnesia Powell v. C. R. Bard, Inc.           2:16-cv-01935      Ky. W.D.
Shelia Sloan v. C. R. Bard, Inc.               2:16-cv-02525      Ky. W.D.
Anthony Floyd v. C. R. Bard, Inc.              2:17-cv-02079      Ky. W.D.
Debbie Nunn v. C.R. Bard, Inc.                 2:18-cv-03279      Ky. W.D.
Melissa Belisle v. C.R. Bard, Inc.             2:16-cv-01188      Ky. W.D.
Michael Fitzpatrick v. C.R. Bard, Inc.         2:16-cv-01189      Ky. W.D.
D'Andre Windfield v. C. R. Bard, Inc.          2:17-cv-02533      La. E.D.
Daniel R. Melton v. C. R. Bard, Inc.           2:19-cv-03680      La. E.D.
Marylin A. Mayo v. C. R. Bard, Inc.            2:19-cv-03679      La. E.D.
Terrence Dunnaway v. C. R. Bard, Inc.          2:18-cv-04749      La. E.D.
Randolph Alcorn v. C. R. Bard, Inc.            2:17-cv-02929      La. E.D.
Peggy C. Duhe v. C. R. Bard, Inc               2:16-cv-03359      La. E.D.
Ke'Andra Hookfin v. C. R. Bard, Inc.           2:16-cv-04316      La. E.D.
Mary Self v. C.R. Bard, Inc.                   2:18-cv-02562      La. E.D.
Rickey Paul v. C. R. Bard, Inc.                2:19-cv-01702      La. M.D.
Roger Boutwell v. C. R. Bard, Inc.             2:19-cv-00365      La. M.D.
Justina Francis v. C. R. Bard, Inc.            2:18-cv-00531      La. W.D.
Mona Morgan v. C. R. Bard, Inc.                2:19-cv-03836      La. W.D.
Dwayne Handy v. C. R. Bard, Inc.               2:16-cv-04159      La. W.D.
Nicholas Mullins v. C. R. Bard, Inc.           2:18-cv-04761      Mass.
Richard Heyes v. C. R. Bard, Inc.              2:17-cv-02952      Mass.
Paul Brown v. C. R. Bard, Inc.                 2:18-cv-02823      Mass.


                                          16
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                     Case Number     Transferee District
Amanda Sestito v. C. R. Bard, Inc.               2:16-cv-04172    Mass.
Juanita Leighton v. C. R. Bard, Inc.             2:19-cv-02227    Mass.
Brian O'Regan v. C. R. Bard, Inc.                2:16-cv-01958    Mass.
Christine Yacubacci v. C.R. Bard, Inc.           2:18-cv-02459    Mass.
Margaret Berry-Boles v. C. R. Bard, Inc.         2:19-cv-01022    Mass.
Jim Gingras v. C. R. Bard, Inc.                  2:18-cv-02387    Mass.
Zachary MacDonald v. C. R. Bard, Inc.            2:16-cv-02634    Mass.
William Melanson v. C. R. Bard, Inc.             2:18-cv-02757    Mass.
Michele Coren v. C. R. Bard, Inc.                2:17-cv-00353    Mass.
Tajuanna Douglas v. C. R. Bard, Inc.             2:16-cv-03863    Md.
Corrine Stevenson v. C. R. Bard, Inc.            2:18-cv-04781    Md.
Michael Pinkett v. C. R. Bard, Inc.              2:19-cv-01537    Md.
Alicia Cook-Middleton v. C. R. Bard, Inc.        2:16-cv-04236    Md.
Stacy Sanders v. C. R. Bard, Inc.                2:17-cv-04252    Md.
Lisa Cerny v. C. R. Bard, Inc.                   2:18-cv-04148    Md.
Nanette Evans v. C. R. Bard, Inc.                2:18-cv-02267    Md.
Salvador Varela Linares v. C. R. Bard, Inc.      2:19-cv-03860    Md.
Antonio Lonesome v. C. R. Bard, Inc.             2:18-cv-02369    Md.
Katherine Tarleton v. C. R. Bard, Inc.           2:18-cv-00045    Md.
Lillian Himbrick v. C. R. Bard, Inc.             2:17-cv-02301    Md.
Kathleen Gerard v. C. R. Bard, Inc.              2:19-cv-00711    Md.
James Markley v. C. R. Bard, Inc.                2:19-cv-00117    Md.
Billy Stillwell v. C. R. Bard, Inc.              2:18-cv-04834    Md.
Tammy Cianferano v. C. R. Bard, Inc.             2:18-cv-04790    Md.
April Buracker v. C. R. Bard, Inc.               2:16-cv-00121    Md.
Carlton Holloway, Jr. v. C. R. Bard, Inc.        2:19-cv-00813    Md.


                                            17
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                     Case Number     Transferee District
Sherrill Calloway v. C. R. Bard, Inc.            2:19-cv-00084    Md.
Linda Crutchfield v. C. R. Bard, Inc.            2:17-cv-02642    Md.
Steve Leavelle v. C. R. Bard, Inc.               2:19-cv-04169    Md.
Lisa Tabron v. C. R. Bard, Inc.                  2:18-cv-02299    Md.
Teresa Drake v. C. R. Bard, Inc.                 2:17-cv-03027    Md.
Andrius Drazdys v. C. R. Bard, Inc.              2:19-cv-00012    Md.
Brenda L. Smith v. C. R. Bard, Inc.              2:19-cv-04016    Mich. E.D.
Gregory Kansier v. C. R. Bard, Inc.              2:19-cv-03091    Mich. E.D.
Alexander Jankowski v. C. R. Bard, Inc.          2:18-cv-04853    Mich. E.D.
Rodney Haskins v. C. R. Bard, Inc.               2:19-cv-02737    Mich. E.D.
Raymond Kurzer v. C. R. Bard, Inc.               2:18-cv-04836    Mich. E.D.
Jennifer Watson v. C. R. Bard, Inc.              2:18-cv-04784    Mich. E.D.
Cynthia Shults v. C. R. Bard, Inc.               2:18-cv-04935    Mich. E.D.
Leslie Uphaus v. C. R. Bard, Inc.                2:17-cv-02298    Mich. E.D.
Patricia Watkins v. C. R. Bard, Inc.             2:19-cv-04198    Mich. E.D.
Dwight Hobbs v. C. R. Bard, Inc.                 2:18-cv-00176    Mich. E.D.
Theresa Shannon v. C. R. Bard, Inc.              2:19-cv-00009    Mich. E.D.
Jannice Carter v. C.R. Bard, Inc.                2:19-cv-02633    Mich. E.D.
Robert Mashburn v. C. R. Bard, Inc.              2:18-cv-02541    Mich. E.D.
Johnnie Maye v. C. R. Bard, Inc.                 2:19-cv-00731    Mich. E.D.
Tanya McFarlin v. C. R. Bard, Inc.,              2:19-cv-04037    Mich. E.D.
Danyalle Peterson-Chappell v. C. R. Bard, Inc.   2:19-cv-01695    Mich. E.D.
James Hall v. C.R. Bard, Inc.                    2:17-cv-02290    Mich. E.D.
Christen Scott v. C. R. Bard, Inc.               2:17-cv-02072    Mich. W.D.
Cindy Lou Titus v. C. R. Bard, Inc.              2:18-cv-02161    Mich. W.D.
Chad Gerkin v. C. R. Bard, Inc.                  2:17-cv-02643    Mich. W.D.


                                          18
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                    Case Number      Transferee District
John Coles v. C. R. Bard, Inc.                  2:19-cv-03891     Mich. W.D.
Timothy Hammill v. C. R. Bard, Inc.             2:19-cv-03674     Mich. W.D.
Roberta Eller v. C. R. Bard, Inc.               2:18-cv-02379     Mich. W.D.
Allison Tomasi v. C. R. Bard, Inc.              2:17-cv-02467     Mich. W.D.
Leonard Wolfe v. C. R. Bard, Inc                2:19-cv-02128     Mich. W.D.
Dale Flynn v. C. R. Bard, Inc.                  2:19-cv-00200     Mich. W.D.
Russell Wonsey v. C. R. Bard, Inc.              2:18-cv-02744     Mich. W.D.
Darrin Meister v. C. R. Bard, Inc.              2:16-cv-03884     Minn.
Donald Larry Elliott v. C. R. Bard, Inc.        2:16-cv-02623     Minn.
Sondra Kay DeWerd v. C. R. Bard, Inc.           2:16-cv-03869     Minn.
David Beck v. C. R. Bard, Inc.                  2:18-cv-04228     Minn.
Charlene Jotblad v. C. R. Bard, Inc.            2:19-cv-01996     Minn.
Terrence Lee Kutz v. C. R. Bard, Inc.           2:18-cv-01268     Minn.
Mia Sofio v. C. R. Bard, Inc.                   2:17-cv-00952     Minn.
Aune Leppala v. C. R. Bard, Inc.                2:19-cv-03276     Minn.
Amy L. Eggers v. C.R. Bard, Inc.                2:18-cv-01803     Minn.
David Capriglione v. C. R. Bard, Inc.           2:16-cv-00621     Mo. E.D.
Laurie McMillan v. C. R. Bard, Inc.             2:17-cv-03888     Mo. E.D.
Doris Marie Thompson v. C. R. Bard, Inc.        2:18-cv-03230     Mo. E.D.
Kyle Pryor v. C. R. Bard, Inc.                  2:19-cv-03839     Mo. E.D.
Robert Ward v. C. R. Bard, Inc.                 2:16-cv-03504     Mo. E.D.
Keith Grah v. C. R. Bard, Inc.                  2:19-cv-03955     Mo. E.D.
Deborah Sullins v. C. R. Bard, Inc.             2:19-cv-03902     Mo. E.D.
Marion A. Green v. C. R. Bard, Inc.             2:17-cv-01780     Mo. E.D.
Regina Anderson v. C. R. Bard, Inc.             2:17-cv-04740     Mo. E.D.
Arnold Siefker v. C. R. Bard, Inc.              2:19-cv-00267     Mo. W.D.


                                           19
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                     Case Number     Transferee District
Marcia Chatfield v. C. R. Bard, Inc.             2:19-cv-02226    Mo. W.D.
Christopher Waring v. C. R. Bard, Inc.           2:18-cv-04849    Mo. W.D.
Vernon Cotter v. C. R. Bard, Inc.                2:19-cv-02160    Mo. W.D.
Ronald Anderson v. C. R. Bard, Inc.              2:18-cv-04843    Mo. W.D.
Donald Lamore v. C. R. Bard, Inc.                2:18-cv-04855    Mo. W.D.
Carol Sadler v. C. R. Bard, Inc.                 2:17-cv-02681    Mo. W.D.
Toni Pierce v. C. R. Bard, Inc.                  2:18-cv-03378    Mo. W.D.
Patricia Coffey v. C. R. Bard, Inc.              2:19-cv-03988    Mo. W.D.
Brenda Sottler v. C. R. Bard, Inc.               2:18-cv-04910    Mo. W.D.
Larry Coleman v. C. R. Bard, Inc.                2:19-cv-03615    Mo. W.D.
Steven Heidrich v. C. R. Bard, Inc.              2:19-cv-02648    Mo. W.D.
Angel Kay Capps v. C. R. Bard, Inc.              2:19-cv-02712    Mo. W.D.
Jacky Gross v. C. R. Bard, Inc.                  2:18-cv-04813    Mo. W.D.
Francine Harrington v. C.R. Bard, Inc.           2:18-cv-04840    Mo. W.D.
Kathy Roos v. C. R. Bard, Inc.                   2:18-cv-03549    Mo. W.D.
Patrick Sansonetti v. C. R. Bard, Inc.           2:19-cv-02153    Mo. W.D.
Robert Leonard Kieser v. C. R. Bard, Inc.        2:18-cv-01074    Mo. W.D.
Michael Johnson v. C. R. Bard, Inc.              2:19-cv-00031    Mo. W.D.
Frank Benanti v. C. R. Bard, Inc.                2:16-cv-01940    Mo. W.D.
Ian Smith v. C. R. Bard, Inc.                    2:19-cv-04019    Mo. W.D.
Michael Martinez v. C. R. Bard, Inc.             2:19-cv-00048    Mo. W.D.
Raymond Smith v. C. R. Bard, Inc.                2:18-cv-04932    Mo. W.D.
Larry Mace v. C. R. Bard, Inc.                   2:19-cv-01993    Mo. W.D.
Richard Phillips v. C. R. Bard, Inc.             2:17-cv-03386    Mo. W.D.
Jennifer Gillespie v. C. R. Bard, Inc.           2:16-cv-01517    Miss. N.D.
Teresa Carroll v. C. R. Bard, Inc.               2:17-cv-03026    Miss. N.D.


                                            20
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                      Case Number    Transferee District
Lakeya Humphrey v. C. R. Bard, Inc.               2:18-cv-00675   Miss. N.D.
Steven Lair v. C. R. Bard, Inc.                   2:18-cv-04865   Miss. N.D.
Rebecca Parkman v. C. R. Bard, Inc.               2:19-cv-04026   Miss. N.D.
Ella Williams v. C. R. Bard, Inc.                 2:18-cv-02874   Miss. N.D.
Brian McDill v. C. R. Bard, Inc.                  2:17-cv-01746   Miss. N.D.
Robert Howie v. C. R. Bard, Inc.                  2:17-cv-00722   Miss. N.D.
Junior H. Binkard v. C. R. Bard, Inc.             2:19-cv-04126   Miss. N.D.
Thelma Evans v. C. R. Bard, Inc.                  2:19-cv-03943   Miss. N.D.
William Neely, IV v. C. R. Bard, Inc.             2:18-cv-04848   Miss. N.D.
Julian E. Johnson, III v. C. R. Bard, Inc.        2:16-cv-01153   Miss. N.D.
Kathy Bowlin v. C. R. Bard, Inc.                  2:19-cv-02824   Miss. N.D.
David Terry v. C. R. Bard, Inc.                   2:18-cv-03900   Miss. S.D.
Sharon Weems v. C. R. Bard, Inc.                  2:18-cv-03139   Miss. S.D.
Marian Davis v. C. R. Bard, Inc.                  2:19-cv-00046   Miss. S.D.
Billy R. Leist v. C. R. Bard, Inc.                2:16-cv-01386   Miss. S.D.
Carl R. Williams v. C. R. Bard, Inc.              2:19-cv-03650   Miss. S.D.
Barbara Williams v. C. R. Bard, Inc.              2:19-cv-03834   Miss. S.D.
Keisha Gilmore v. C. R. Bard, Inc.                2:16-cv-03456   Miss. S.D.
Brenda Horhn v. C. R. Bard, Inc.                  2:16-cv-03959   Miss. S.D.
Annette D. Tyler v. C. R. Bard, Inc.              2:17-cv-00281   Miss. S.D.
Tony Farmer v. C. R. Bard, Inc.                   2:17-cv-00057   Miss. S.D.
Luke Cook v. C. R. Bard, Inc.                     2:19-cv-00722   Miss. S.D.
William Fennell v. C. R. Bard, Inc.               2:18-cv-02877   Miss. S.D.
Patricia A. Hinton v. C. R. Bard, Inc.            2:17-cv-01163   Miss. S.D.
Duane Wick v. C. R. Bard, Inc.                    2:16-cv-04357   Miss. S.D.
Mose Arrington v. C. R. Bard, Inc.                2:18-cv-04746   Miss. S.D.


                                             21
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                   Case Number       Transferee District
Jerry Bynum v. C. R. Bard, Inc.                2:19-cv-03254      Miss. S.D.
Bennie Craft v. C. R. Bard, Inc.               2:19-cv-00032      Miss. S.D.
Edward Crosby v. C. R. Bard, Inc.              2:19-cv-03487      Miss. S.D.
John Gallemore v. C. R. Bard, Inc.             2:19-cv-04245      Miss. S.D.
April Guinn v. C. R. Bard, Inc.                2:16-cv-02714      Miss. S.D.
Angela Magee v. C. R. Bard, Inc.               2:19-cv-02788      Miss. S.D.
Pearl Palmeri v. C. R. Bard, Inc.              2:17-cv-02296      Miss. S.D.
Korondia Goodman v. C. R. Bard, Inc.           2:18-cv-04771      Miss. S.D.
Marshell Jones v. C. R. Bard, Inc.             2:18-cv-04723      Miss. S.D.
Lindall Winston v. C. R. Bard, Inc.            2:16-cv-03190      Miss. S.D.
Ricky Blakeney v. C. R. Bard, Inc.             2:19-cv-03094      Miss. S.D.
Taneka Garth v. C. R. Bard, Inc.               2:19-cv-03639      Miss. S.D.
Brenda Gray v. C.R. Bard, Inc.                 2:18-cv-04753      Miss. S.D.
Rebecca Parkman v. C. R. Bard, Inc.            2:19-cv-03818      Miss. S.D.
Joel Hale v. C. R. Bard, Inc.                  2:19-cv-02953      Mont.
Maria Dalbotten v. C. R. Bard, Inc.            2:16-cv-02275      Mont.
Jerald Philp v. C. R. Bard, Inc.               2:19-cv-02139      Mont.
Salvatore DeAngelo v. C. R. Bard, Inc.         2:16-cv-04353      Mont.
Alice Copley v. C.R. Bard, Inc.                2:19-cv-04065      N.C. E.D.
Joseph Dagenhart v. C. R. Bard, Inc.           2:17-cv-01665      N.C. E.D.
Michael Ferguson v. C. R. Bard, Inc.           2:19-cv-00362      N.C. E.D.
Dalton Fleming v. C. R. Bard, Inc.             2:19-cv-03838      N.C. E.D.
Jerome E. Fogg, Jr. v. C. R. Bard, Inc.        2:16-cv-03620      N.C. E.D.
Frank Fuller v. C. R. Bard, Inc.               2:19-cv-00106      N.C. E.D.
Nellie Graham v. C. R. Bard, Inc.              2:18-cv-00650      N.C. E.D.
Denise Jolly v. C. R. Bard, Inc.               2:16-cv-01007      N.C. E.D.


                                          22
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                   Case Number       Transferee District
Christopher Jones v. C. R. Bard, Inc.          2:17-cv-02660      N.C. E.D.
Vickie Mason v. C. R. Bard, Inc.               2:16-cv-01031      N.C. E.D.
Larry Smith v. C. R. Bard, Inc.                2:19-cv-02004      N.C. E.D.
Melissa Boldry v. C. R. Bard, Inc              2:18-cv-02906      N.C. M.D.
James Fuller v. C. R. Bard, Inc.               2:17-cv-04289      N.C. M.D.
Theresa Long v. C. R. Bard, Inc.               2:19-cv-02306      N.C. M.D.
Tracy Moore v. C. R. Bard, Inc.                2:18-cv-04803      N.C. M.D.
Stephanie Murriell v. C. R. Bard, Inc.         2:16-cv-03580      N.C. M.D.
Richard Owens v. C. R. Bard, Inc.              2:17-cv-00321      N.C. M.D.
Glenn Paige v. C. R. Bard, Inc.                2:18-cv-04909      N.C. M.D.
Matthew Rimmer v. C. R. Bard, Inc.             2:18-cv-04772      N.C. M.D.
Angelique Tyler v. C. R. Bard, Inc.            2:19-cv-04103      N.C. M.D.
William Wade v. C. R. Bard, Inc.               2:17-cv-01664      N.C. M.D.
Angelique Wiles v. C. R. Bard, Inc.            2:19-cv-03401      N.C. M.D.
Lori Angus v. C. R. Bard, Inc.                 2:16-cv-04347      N.C. W.D.
Christopher Draper v. C. R. Bard, Inc.         2:18-cv-04938      N.C. W.D.
Todd Ferguson v. C. R. Bard, Inc.              2:19-cv-00266      N.C. W.D.
Francis Ford v. C. R. Bard, Inc.               2:18-cv-04734      N.C. W.D.
Garland Laws v. C. R. Bard, Inc.               2:17-cv-02418      N.C. W.D.
George Leonhardt v. C. R. Bard, Inc.           2:17-cv-01832      N.C. W.D.
Phillip D. Simmons v. C. R. Bard, Inc.         2:17-cv-04549      N.C. W.D.
Brian L. Stout v. C. R. Bard, Inc.             2:17-cv-02707      N.C. W.D.
Ronald Jarecke v. C. R. Bard, Inc.,            2:16-cv-01290      Neb.
Vickie Miller v. C. R. Bard, Inc.              2:19-cv-00737      Neb.
James Ferguson v. C. R. Bard, Inc.             2:16-cv-03918      N.H.
Mark Gain v. C. R. Bard, Inc.                  2:18-cv-04769      N.J.


                                         23
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                   Case Number       Transferee District
Lenore Kirkland v. C. R. Bard, Inc.            2:17-cv-00946      N.J.
Carmen Alvarez v. C. R. Bard, Inc.             2:19-cv-03403      N.J.
Edgar Barbot v. C. R. Bard, Inc.               2:18-cv-04906      N.J.
James Whitmore v. C. R. Bard, Inc.             2:18-cv-00042      N.J.
Deana Cheek v. C. R. Bard, Inc.                2:18-cv-04936      N.J.
Sharon Kay Thacker v. C. R. Bard, Inc          2:18-cv-02563      N.J.
Rhonda Lange v. C. R. Bard, Inc.               2:18-cv-02560      N.J.
Debra Rose v. C. R. Bard, Inc.                 2:18-cv-04733      N.J.
Mable E. Brown v. C. R. Bard, Inc.             2:17-cv-02163      N.J.
Michael Gipson v. C. R. Bard, Inc.             2:17-cv-01021      N.J.
Tammy Michelle Alford v. C. R. Bard, Inc.      2:18-cv-02561      N.J.
William Ford v. C. R. Bard, Inc.               2:18-cv-04792      N.J.
Rodney Lyons v. C.R. Bard, Inc.                2:18-cv-04830      N.J.
Janice Masiejczyk v. C.R. Bard, Inc.           2:18-cv-04800      N.J.
Robin Morgan v. C. R. Bard, Inc.               2:18-cv-04774      N.J.
Ronnie Beachum v. C.R. Bard, Inc.              2:18-cv-04653      N.J.
Carlos Paniagua v. C.R. Bard, Inc.             2:18-cv-02298      N.M.
Thomas Ulibarri v. C. R. Bard, Inc.            2:19-cv-03892      N.M.
Maria B. Sanchez v. C. R. Bard, Inc.           2:16-cv-04490      N.M.
John R. Levendoski v. C. R. Bard, Inc.         2:19-cv-03986      N.M.
Michael Candelaria v. C. R. Bard, Inc.         2:16-cv-04349      N.M.
Donna Gillaspie v. C. R. Bard, Inc.            2:18-cv-01415      N.M.
Tod M. Dericco v. C. R. Bard, Inc.             2:19-cv-03461      Nev.
Lindi Duran v. C. R. Bard, Inc.                2:17-cv-04634      Nev.
Corrie Gita v. C. R. Bard, Inc.                2:17-cv-02556      Nev.
Dorothy Harris v. C. R. Bard, Inc.-            2:19-cv-03881      Nev.


                                         24
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                    Case Number      Transferee District
Beverly Hardy v. C. R. Bard, Inc.               2:19-cv-03954     Nev.
George Custer v. C. R. Bard, Inc.               2:18-cv-03215     Nev.
Gailyn Hall v. C. R. Bard, Inc.                 2:18-cv-04816     Nev.
Robert Buran v. C. R. Bard, Inc.                2:16-cv-03879     Nev.
Lisa Riley v. C. R. Bard, Inc.                  2:18-cv-00896     Nev.
Penny Graboyes v. C. R. Bard, Inc.              2:18-cv-04079     Nev.
Jerry Patchman v. C. R. Bard, Inc.              2:19-cv-00072     Nev.
Debra Schwartzmiller v. C. R. Bard, Inc.        2:19-cv-03201     Nev.
Jordan Lynch v. C. R. Bard, Inc.                2:17-cv-02586     Nev.
Randall McCown v. C. R. Bard, Inc.              2:17-cv-03143     Nev.
Lanette Tingling v. C. R. Bard, Inc.            2:19-cv-03837     N.Y. E.D.
Christine Lagano v. C. R. Bard, Inc.            2:18-cv-02825     N.Y. E.D.
Karin N. Lisowski v. C. R. Bard, Inc.           2:16-cv-00906     N.Y. E.D.
Theresa Reynolds-McDonnell v. C. R. Bard,
                                                2:16-cv-00524     N.Y. E.D.
Inc.
Arleen Jobo-Elzweig v. C. R. Bard, Inc.         2:19-cv-02005     N.Y. E.D.
Betty L. Byrne v. C. R. Bard, Inc.              2:17-cv-04321     N.Y. E.D.
Dorothy Barrow v. C. R. Bard, Inc.              2:17-cv-02720     N.Y. E.D.
Phillip Jackman v. C. R. Bard, Inc.             2:17-cv-03176     N.Y. E.D.
Darnell Brown v. C. R. Bard, Inc.               2:18-cv-00728     N.Y. E.D.
Courtney Downing v. C. R. Bard, Inc.            2:19-cv-03697     N.Y. E.D.
Henry Bingell v. C. R. Bard, Inc.               2:17-cv-03103     N.Y. N.D.
Paul C. Kelly v. C. R. Bard, Inc.               2:19-cv-02826     N.Y. N.D.
Kathryn M. Downs V. C. R. Bard, Inc.            2:17-cv-01730     N.Y. N.D.
David R. Jackman v. C. R. Bard, Inc.            2:16-cv-03217     N.Y. N.D.
Gary Sargeant v. C. R. Bard, Inc.               2:16-cv-02561     N.Y. N.D.


                                           25
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                    Case Number      Transferee District
Tia L. LaFlesh v. C. R. Bard, Inc.              2:17-cv-02065     N.Y. N.D.
Zaquan J. Walley v. C. R. Bard, Inc.            2:17-cv-01003     N.Y. N.D.
Jody Wiedenbeck v. C. R. Bard, Inc.             2:18-cv-04783     N.Y. N.D.
Kenya Roldan v. C. R. Bard, Inc.                2:18-cv-01807     N.Y. N.D.
Laura Cook v. C. R. Bard, Inc.                  2:17-cv-02680     N.Y. N.D.
Brian Rosato v. C. R. Bard, Inc.                2:19-cv-03899     N.Y. N.D.
Justine Jakubowski v. C. R. Bard, Inc.          2:18-cv-02138     N.Y. N.D.
Rosemond Lamb v. C. R. Bard, Inc.               2:19-cv-01998     N.Y. N.D.
Susan Cluff v. C. R. Bard, Inc                  2:19-cv-02646     N.Y. N.D.
Peter P. Michalski v. C. R. Bard, Inc.          2:17-cv-00154     N.Y. N.D.
Karlene Olivet-Healy v. C. R. Bard, Inc.        2:17-cv-00066     N.Y. S.D.
Patrick Clark v. C. R. Bard, Inc.               2:17-cv-02289     N.Y. S.D.
Emily Small v. C. R. Bard, Inc.                 2:19-cv-01256     N.Y. S.D.
Robert Arneth v. C. R. Bard, Inc.               2:19-cv-02146     N.Y. S.D.
Jeffrey Donnelly v. C.R. Bard, Inc.             2:18-cv-04847     N.Y. S.D.
Christine Post v. C. R. Bard, Inc.              2:18-cv-04786     N.Y. S.D.
Brooke Seda v. C. R. Bard, Inc.                 2:18-cv-02368     N.Y. S.D.
Elizabeth Train v. C. R. Bard, Inc.             2:16-cv-03880     N.Y. S.D.
Steven Simon v. C. R. Bard, Inc.                2:19-cv-02074     N.Y. S.D.
William T Thomas v. C. R. Bard, Inc.            2:16-cv-01989     N.Y. S.D.
Sandra DeMasi v. C. R. Bard, Inc.               2:19-cv-00343     N.Y. S.D.
Racquel Charlemange v. C. R. Bard, Inc.         2:18-cv-00057     N.Y. S.D.
James Conklin v. C. R. Bard, Inc.               2:19-cv-03619     N.Y. S.D.
Arturo Rodriguez v. C. R. Bard, Inc.            2:17-cv-03119     N.Y. S.D.
Richard Bull, Sr. v. C. R. Bard, Inc.           2:19-cv-01997     N.Y. W.D.
Mark H. Felschow v. C. R. Bard, Inc.            2:17-cv-00001     N.Y. W.D.


                                           26
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                   Case Number       Transferee District
Freedom Zybert v. C. R. Bard, Inc.             2:16-cv-00002      N.Y. W.D.
James A. Dier v. C. R. Bard, Inc.              2:17-cv-03857      N.Y. W.D.
Glenn Carrington v. C. R. Bard, Inc.           2:17-cv-02587      Ohio N.D.
Jeff Keel v. C. R. Bard, Inc.                  2:16-cv-01726      Ohio N.D.
Alicia L. Kuwik v. C. R. Bard, Inc.            2:17-cv-03831      Ohio N.D.
Jeremy Oakes v. C. R. Bard, Inc.               2:19-cv-01597      Ohio N.D.
Betty Brown v. C. R. Bard, Inc.                2:19-cv-02951      Ohio N.D.
Debra A. Gorski v. C. R. Bard, Inc.            2:18-cv-03238      Ohio N.D.
Sandra Jean Caudle v. C. R. Bard, Inc.         2:16-cv-03588      Ohio N.D.
Jenalee Hinds v. C. R. Bard, Inc               2:16-cv-04355      Ohio N.D.
Bari L Lawson v. C. R. Bard, Inc.              2:19-cv-03844      Ohio N.D.
William Cunion v. C. R. Bard, Inc.             2:18-cv-00701      Ohio N.D.
Frances Welch v. C. R. Bard, Inc.              2:17-cv-02641      Ohio N.D.
Rex Mahlman v. C. R. Bard, Inc.                2:18-cv-04738      Ohio N.D.
Teresa Osborne v. C. R. Bard, Inc.             2:17-cv-04599      Ohio N.D.
Kelly Wells v. C. R. Bard, Inc.                2:16-cv-04497      Ohio N.D.
Rodney Hall v. C.R. Bard, Inc.                 2:19-cv-00355      Ohio N.D.
Cindy McElroy v. C. R. Bard, Inc.              2:19-cv-03900      Ohio N.D.
Melody Balogh v. C. R. Bard, Inc.              2:19-cv-01821      Ohio N.D.
Michelle L. Grant v. C. R. Bard, Inc.          2:16-cv-00899      Ohio N.D.
Greg Cannon v. C. R. Bard, Inc.                2:17-cv-00221      Ohio S.D.
Melissa Kinney v. C. R. Bard, Inc. -           2:17-cv-03243      Ohio S.D.
Alice F. Gonzalez v. C. R. Bard, Inc.          2:19-cv-03372      Ohio S.D.
Dawn Jackson v. C. R. Bard, Inc.               2:19-cv-00874      Ohio S.D.
William Mehl v. C. R. Bard, Inc.               2:16-cv-04160      Ohio S.D.
Tyler M. Moore v. C. R. Bard, Inc.             2:17-cv-01123      Ohio S.D.


                                         27
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                   Case Number       Transferee District
John B. Mashburn v. C. R. Bard, Inc            2:17-cv-01673      Ohio S.D.
Arthur Bush v. C. R. Bard, Inc.                2:16-cv-02850      Ohio S.D.
Brigitte Carter v. C. R. Bard, Inc.            2:17-cv-02513      Ohio S.D.
William C. Jackson v. C. R. Bard, Inc.         2:16-cv-03907      Ohio S.D.
Edward Charles McIntyre v. C. R. Bard, Inc.    2:16-cv-03454      Ohio S.D.
Clyde S Murriel v. C. R. Bard, Inc.            2:16-cv-02040      Ohio S.D.
Jennifer Dilgard v. C. R. Bard, Inc.           2:18-cv-04788      Ohio S.D.
James Marok v. C. R. Bard, Inc.                2:18-cv-04863      Ohio S.D.
James Barkley v. C. R. Bard, Inc.              2:18-cv-01291      Ohio S.D.
Paula E. Mallory v. C. R. Bard, Inc.           2:16-cv-00319      Ohio S.D.
Lezli Styndl v. C. R. Bard, Inc.               2:17-cv-00920      Ohio S.D.
Dianne Shirley v. C. R. Bard, Inc.             2:19-cv-00698      Ohio S.D.
Makea Williams v. C. R. Bard, Inc.             2:19-cv-03703      Okla. E.D.
Charles Cates v. C. R. Bard, Inc.              2:19-cv-01023      Okla. N.D.
Cecil Evans v. C. R. Bard, Inc.                2:17-cv-01174      Okla. N.D.
Allen Berryhill v. C. R. Bard, Inc.            2:16-cv-04336      Okla. N.D.
Katherine Parker v. C. R. Bard, Inc.           2:19-cv-03092      Okla. N.D.
Tracy Prim v. C. R. Bard, Inc.                 2:19-cv-02644      Okla. W.D.
Clarence Urbin v. C. R. Bard, Inc.             2:19-cv-00269      Okla. W.D.
Mary Inman v. C. R. Bard, Inc.                 2:18-cv-04929      Okla. W.D.
Mary Huston v. C. R. Bard, Inc                 2:17-cv-00302      Okla. W.D.
Nellene S. Perry v. C. R. Bard, Inc.           2:19-cv-03927      Okla. W.D.
Michael Dillon v. C. R. Bard, Inc.             2:19-cv-03673      Okla. W.D.
Anita Martin v. C. R. Bard, Inc.               2:18-cv-04934      Okla. W.D.
Denise Swint v. C. R. Bard, Inc.               2:18-cv-04845      Okla. W.D.
Carolyn Warren v. C. R. Bard, Inc.             2:17-cv-03285      Ore.


                                         28
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                    Case Number      Transferee District
Deborah Boyd v. C. R. Bard, Inc.                2:17-cv-02769     Ore.
Tammy Harmon v. C. R. Bard, Inc.                2:19-cv-02003     Pa. E.D.
Larry Hawkey v. C. R. Bard, Inc.                2:19-cv-01999     Pa. E.D.
Jane Doszpoly v. C. R. Bard, Inc.               2:19-cv-00342     Pa. E.D.
Toni M. Jansen v. C. R. Bard, Inc.              2:18-cv-01902     Pa. E.D.
Joseph Santori v. C. R. Bard, Inc.              2:19-cv-03970     Pa. E.D.
Isa Mota v. C. R. Bard, Inc.                    2:17-cv-02657     Pa. E.D.
Eric Giwerowski v. C. R. Bard, Inc.             2:19-cv-00252     Pa. E.D.
Thomas P. Torpey v. C. R. Bard, Inc             2:16-cv-00151     Pa. E.D.
Denise Strickland v. C. R. Bard, Inc.           2:19-cv-01529     Pa. E.D.
Nancy Atkinson v. C. R. Bard, Inc.              2:17-cv-02862     Pa. E.D.
Angenette Jacobs v. C. R. Bard, Inc.            2:17-cv-00807     Pa. E.D.
George Lozinak v. C. R. Bard, Inc.              2:19-cv-00326     Pa. E.D.
Eleanor McCabe v. C. R. Bard, Inc.              2:19-cv-03898     Pa. E.D.
Lawrence Spencer v. C. R. Bard, Inc.            2:19-cv-03972     Pa. E.D.
Lisa Berstler v. C. R. Bard, Inc.               2:18-cv-04856     Pa. E.D.
Christina Beth Sutherland v. C. R. Bard, Inc.   2:18-cv-00717     Pa. E.D.
Lisa Bartlow v. C. R. Bard, Inc.                2:19-cv-00050     Pa. M.D.
Robert Wagner v. C. R. Bard, Inc.               2:19-cv-00270     Pa. M.D.
Joseph Rubino v. C. R. Bard, Inc.               2:17-cv-04656     Pa. M.D.
Donald Shultz, Jr. v. C. R. Bard, Inc.          2:19-cv-01843     Pa. M.D.
Randy Orso v. C. R. Bard, Inc.                  2:18-cv-04779     Pa. M.D.
Deon Brauer v. C. R. Bard, Inc.                 2:18-cv-02131     Pa. M.D.
Christopher Andrejko v. C. R. Bard, Inc.        2:18-cv-02876     Pa. M.D.
Linda Ritts v. C. R. Bard, Inc.                 2:17-cv-02853     Pa. M.D.
James Weinsheimer v. C. R. Bard, Inc.           2:18-cv-00446     Pa. M.D.


                                           29
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                   Case Number       Transferee District
Cathy Barrick v. C. R. Bard, Inc.              2:19-cv-03406      Pa. M.D.
Nancy Bishop v. C. R. Bard, Inc.               2:17-cv-01475      Pa. M.D.
Mary Blouch v. C. R. Bard, Inc.                2:17-cv-02592      Pa. M.D.
Marie Ryan v. C. R. Bard, Inc.                 2:18-cv-04169      Pa. M.D.
Joseph Janosov v. C. R. Bard, Inc.             2:18-cv-04736      Pa. M.D.
Nicholas Vlastaris v. C. R. Bard, Inc.         2:19-cv-03832      Pa. M.D.
Mark Fagotti v. C. R. Bard, Inc.               2:18-cv-01257      Pa. M.D.
Jodi Smith v. C. R. Bard, Inc.                 2:16-cv-00143      Pa. M.D.
David Watkins, III v. C. R. Bard, Inc.         2:19-cv-01528      Pa. M.D.
Maryjane Kudelin v. C. R. Bard, Inc.           2:19-cv-00119      Pa. M.D.
Lisa Piper v. C. R. Bard, Inc. -               2:17-cv-02595      Pa. M.D.
Pamela Smith v. C. R. Bard, Inc.               2:17-cv-00916      Pa. M.D.
Daniel Confer v. C. R. Bard, Inc.              2:19-cv-03078      Pa. W.D.
Jane A. Steinmetz v. C. R. Bard, Inc.          2:16-cv-01344      Pa. W.D.
Stephen Figard v. C. R. Bard, Inc.             2:19-cv-00312      Pa. W.D.
Shawnee Papincak v. C. R. Bard, Inc.           2:19-cv-01974      Pa. W.D.
Daniel Walk v. C. R. Bard, Inc.                2:19-cv-00049      Pa. W.D.
Eugene T. Steffanus v. C. R. Bard, Inc.        2:17-cv-00748      Pa. W.D.
Lynette Leavell v. C. R. Bard, Inc.            2:17-cv-00625      Pa. W.D.
Joshua P. Luchkiw v. C. R. Bard, Inc.          2:17-cv-00830      Pa. W.D.
Patrick Rabickow v. C. R. Bard, Inc.           2:16-cv-04225      Pa. W.D.
Brandon Shea v. C. R. Bard, Inc.               2:19-cv-04028      Pa. W.D.
Wayne Sundmacher v. C. R. Bard, Inc.           2:18-cv-03030      Pa. W.D.
Daniel Forbus v. C. R. Bard, Inc.              2:19-cv-03636      Pa. W.D.
Janice Wray v. C. R. Bard, Inc.                2:16-cv-03070      R.I.
Kathleen Clark v. C. R. Bard, Inc.             2:19-cv-02611      S.C.


                                          30
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                     Case Number     Transferee District
Virginia Lorey v. C. R. Bard, Inc.               2:18-cv-04931    S.C.
Sheila Kimmons v. C. R. Bard, Inc.               2:18-cv-02879    S.C.
Ingrid Robbins v. C. R. Bard, Inc.               2:18-cv-04795    S.C.
Sherry Smith v. C. R. Bard, Inc.                 2:18-cv-04846    S.C.
David Pendino v. C. R. Bard, Inc.                2:17-cv-02248    S.C.
Mattie Schoultz v. C. R. Bard, Inc.              2:19-cv-00103    S.C.
Douglas Goodwin v. C. R. Bard, Inc.              2:19-cv-00108    S.C.
John Louis Cureton v. C. R. Bard, Inc.           2:19-cv-04015    S.C.
John W. Etters v. C. R. Bard, Inc.               2:17-cv-02359    S.C.
Derrick Horn v. C. R. Bard, Inc.                 2:17-cv-02358    S.C.
Carol Blankenship v. C. R. Bard, Inc.            2:19-cv-03594    S.C.
Jeromna Press v. C. R. Bard, Inc.                2:18-cv-02370    S.C.
Kyana Brickley v. C. R. Bard, Inc.               2:19-cv-03706    S.C.
Kenneth L. Dixon, Jr. v. C. R. Bard, Inc.        2:16-cv-03920    S.C.
Clifton Evans v. C. R. Bard, Inc.                2:18-cv-04083    S.C.
Douglas Fisher, Jr. v. C. R. Bard, Inc.          2:17-cv-01732    S.C.
Ann Marie Gardner v. C. R. Bard, Inc.            2:19-cv-03090    S.C.
James McMillian v. C. R. Bard, Inc.              2:19-cv-00118    S.C.
Drayco Mattison v. C. R. Bard, Inc.              2:19-cv-03820    S.C.
Terry Davis v. C. R. Bard, Inc.                  2:18-cv-04907    S.C.
Justin Ard v. C. R. Bard, Inc.                   2:19-cv-03672    S.C.
Melvin Lilly v. C. R. Bard, Inc.                 2:19-cv-03969    S.C.
Roger Merritt v. C. R. Bard, Inc.                2:19-cv-03845    S.C.
Caldwell Pinckney v. C. R. Bard, Inc.            2:19-cv-01799    S.C.
Eugene Houg v. C. R. Bard, Inc.                  2:16-cv-03731    S.D.
Robert V. Steffen v. C. R. Bard, Inc.            2:19-cv-04216    S.D.


                                            31
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

        SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
          Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                 (March 6, 2020)


                 Case Caption                    Case Number      Transferee District
Joseph Lenins v. C.R. Bard, Inc.                2:16-cv-04547     Tenn. E.D.
Ellen E Maggard v. C. R. Bard, Inc.             2:19-cv-03692     Tenn. E.D.
Daniel Arrington v. C. R. Bard, Inc.            2:16-cv-02931     Tenn. E.D.
Catherine Guinn v. C. R. Bard, Inc              2:18-cv-02889     Tenn. E.D.
Coty Pennington v. C. R. Bard, Inc.             2:18-cv-02935     Tenn. E.D.
Ryan Grimes v. C. R. Bard, Inc.                 2:17-cv-04621     Tenn. E.D.
Pamela Jean Caldwell v. C. R. Bard, Inc.        2:16-cv-03144     Tenn. E.D.
Brenda Collins v. C. R. Bard, Inc.              2:16-cv-02955     Tenn. E.D.
Mary S. Kanipe v. C. R. Bard, Inc.              2:16-cv-02735     Tenn. E.D.
Teresa Rigsby v. C. R. Bard, Inc.               2:16-cv-02898     Tenn. E.D.
Jamie M. Barrow v. C. R. Bard, Inc.             2:16-cv-00126     Tenn. E.D.
Zachary Leamon v. C. R. Bard, Inc.              2:19-cv-01251     Tenn. E.D.
Kurt Stagmaier v. C. R. Bard, Inc.              2:18-cv-02619     Tenn. E.D.
Jeanne Griggs v. C. R. Bard, Inc.               2:19-cv-03200     Tenn. E.D.
John Wilson v. C. R. Bard, Inc.                 2:17-cv-04517     Tenn. E.D.
Tiffany McRae v. C.R. Bard, Inc.                2:17-cv-02708     Tenn. E.D.
Teresa Evans v. C. R. Bard, Inc.                2:18-cv-02743     Tenn. M.D.
Melvin S. Daniel v. C. R. Bard, Inc.            2:17-cv-03306     Tenn. M.D.
Douglas Carrick v. C. R. Bard, Inc.             2:19-cv-03935     Tenn. M.D.
Gregory Mason v. C. R. Bard, Inc.               2:18-cv-04839     Tenn. M.D.
James Craighead v. C. R. Bard, Inc.             2:16-cv-03913     Tenn. M.D.
Suellen Highers v. C. R. Bard, Inc.             2:17-cv-03283     Tenn. M.D.
Tamra Swafford v. C. R. Bard, Inc.              2:19-cv-03825     Tenn. M.D.
Teddy Sims v. C. R. Bard, Inc.                  2:18-cv-02630     Tenn. M.D.
Jeffrey Ellis v. C. R. Bard, Inc.               2:19-cv-00681     Tenn. M.D.
William Mayberry v. C. R. Bard, Inc.            2:19-cv-04089     Tenn. M.D.


                                           32
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

        SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
          Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                 (March 6, 2020)


                  Case Caption                  Case Number       Transferee District
William Meiser v. C. R. Bard, Inc.             2:16-cv-04291      Tenn. W.D.
Wanda Johnson v. C. R. Bard, Inc.              2:16-cv-02827      Tenn. W.D.
Herbert Waldon v. C.R. Bard, Inc.              2:18-cv-04754      Tenn. W.D.
Carolyn Jones v. C. R. Bard, Inc.              2:17-cv-02965      Tenn. W.D.
Tina Crow-Jordan v. C.R. Bard, Inc.            2:18-cv-01642      Tenn. W.D.
Lisa Sneed v. C. R. Bard, Inc.                 2:16-cv-02716      Tenn. W.D.
Sam Naifeh v. C. R. Bard, Inc.                 2:16-cv-02932      Tenn. W.D.
Sandra Dee Boxx v. C. R. Bard, Inc.            2:19-cv-02338      Tenn. W.D.
Jimmy Jones, II v. C. R. Bard, Inc.            2:16-cv-03376      Tenn. W.D.
Elsie Murren v. C. R. Bard, Inc.               2:18-cv-02064      Tenn. W.D.
Barbara Stanley v. C. R. Bard, Inc             2:19-cv-02163      Tenn. W.D.
Wanda Taylor v. C. R. Bard, Inc.               2:19-cv-00078      Tenn. W.D.
Alvin Robbins v. C. R. Bard, Inc.              2:16-cv-02919      Tenn. W.D.
Robert Webber v. C. R. Bard, Inc.              2:19-cv-01652      Tenn. W.D.
Christopher Oliver v. C. R. Bard, Inc.         2:19-cv-04136      Tenn. W.D.
Jerlene Brown v. C. R. Bard, Inc.              2:16-cv-04209      Tenn. W.D.
Herbert Bays v. C. R. Bard, Inc.               2:18-cv-02830      Tenn. W.D.
Gwendolyn Kennedy v. C. R. Bard, Inc.          2:19-cv-00937      Tex. E.D.
Cynthia Houston v. C. R. Bard, Inc.            2:18-cv-00320      Tex. E.D.
Juanita Hamilton v. C. R. Bard, Inc.           2:18-cv-04328      Tex. E.D.
Dennis Walter v. C. R. Bard, Inc.              2:18-cv-04812      Tex. E.D.
Dani Simien v. C. R. Bard, Inc.                2:19-cv-03655      Tex. E.D.
Wendell Williams v. C. R. Bard, Inc.           2:18-cv-04805      Tex. E.D.
Kevin Lumpkin v. C. R. Bard, Inc.              2:18-cv-00530      Tex. E.D.
Ellis Phillips v. C. R. Bard, Inc.             2:19-cv-02847      Tex. E.D.
Silas Wilburn v. C. R. Bard, Inc               2:19-cv-02649      Tex. E.D.


                                         33
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                   Case Number       Transferee District
Lamond Griffith v. C. R. Bard, Inc.            2:19-cv-00720      Tex. E.D.
William Swope v. C. R. Bard, Inc.              2:19-cv-03848      Tex. E.D.
Shirley Pierce v. C. R. Bard, Inc.             2:18-cv-02214      Tex. E.D.
Marvin D. Pate v. C. R. Bard, Inc.             2:16-cv-03669      Tex. E.D.
Rebecca Towery v. C. R. Bard, Inc.             2:18-cv-04833      Tex. E.D.
Chad McConnell v. C. R. Bard, Inc.             2:17-cv-04658      Tex. E.D.
Edward R. Williams v. C. R. Bard, Inc.         2:18-cv-04320      Tex. E.D.
Larry Tatom v. C.R. Bard, Inc.                 2:17-cv-04801      Tex. E.D.
Anna M. Hoyle le v. C. R. Bard, Inc.,          2:16-cv-01157      Tex. N.D.
Jimmy Sullivan v. C. R. Bard, Inc.             2:17-cv-02949      Tex. N.D.
Thomas Decoopman v. C. R. Bard, Inc.           2:19-cv-03933      Tex. N.D.
Carla Ogidiagba v. C. R. Bard, Inc.            2:16-cv-01155      Tex. N.D.
Loretta Alaway v. C. R. Bard, Inc.             2:19-cv-00105      Tex. N.D.
Michael Pediman v. C. R. Bard, Inc.            2:17-cv-02593      Tex. N.D.
Beverly Crosby v. C. R. Bard, Inc.             2:19-cv-00013      Tex. N.D.
Nannette Smith v. C. R. Bard, Inc.             2:15-cv-02635      Tex. N.D.
Denise Brewer v. C. R. Bard, Inc.              2:18-cv-04735      Tex. N.D.
Will Mitchell v. C. R. Bard, Inc.              2:19-cv-02002      Tex. N.D.
James George v. C. R. Bard, Inc.               2:19-cv-00708      Tex. N.D.
Gladys Davis v. C. R. Bard, Inc.               2:16-cv-03570      Tex. N.D.
Jennifer L. Lentz v. C. R. Bard, Inc.          2:16-cv-00903      Tex. N.D.
Sandra Thompson v. C. R. Bard, Inc.            2:19-cv-01899      Tex. N.D.
Charles Phariss v. C. R. Bard, Inc.            2:18-cv-04832      Tex. N.D.
Ana Arellano v. C. R. Bard, Inc.               2:17-cv-02632      Tex. N.D.
Darlene Dianne Morgan v. C. R. Bard, Inc. -    2:18-cv-04614      Tex. N.D.
Marilyn Glasscock v. C. R. Bard, Inc.          2:16-cv-04354      Tex. N.D.


                                         34
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                   Case Number       Transferee District
Raymond Andrews v. C. R. Bard, Inc.            2:18-cv-04740      Tex. N.D.
Ashley Covington v. C. R. Bard, Inc.           2:19-cv-04040      Tex. N.D.
Nancy Yeary v. C. R. Bard, Inc.                2:17-cv-03958      Tex. N.D.
Angela VanCleve v. C. R. Bard, Inc.            2:16-cv-01154      Tex. N.D.
Brookie Mears v. C. R. Bard, Inc.              2:18-cv-01466      Tex. N.D.
Milagros R. Silva v. C. R. Bard, Inc.          2:19-cv-04152      Tex. S.D.
Lorraine M. Clark v. C. R. Bard, Inc.          2:16-cv-03438      Tex. S.D.
Shane Broussard v. C. R. Bard, Inc.            2:19-cv-00022      Tex. S.D.
Mandy Oyugi v. C. R. Bard, Inc.                2:18-cv-02827      Tex. S.D.
Shari Curry v. C. R. Bard, Inc.                2:19-cv-03622      Tex. S.D.
Roy Parrish, Jr. v. C. R. Bard, Inc.           2:19-cv-00082      Tex. S.D.
Michael Thomas v. C. R. Bard, Inc.             2:19-cv-00358      Tex. S.D.
Barbara Stephens v. C. R. Bard, Inc.           2:19-cv-00738      Tex. S.D.
Warren Taft v. C. R. Bard, Inc.                2:19-cv-02846      Tex. S.D.
Claudia G Murdoch v. C. R. Bard, Inc.          2:17-cv-02891      Tex. S.D.
Porfirio Lopez v. C. R. Bard, Inc.             2:17-cv-02869      Tex. S.D.
Lorenzo Reyes v. C. R. Bard, Inc.              2:18-cv-02913      Tex. S.D.
Reymundo Rivera v. C. R. Bard, Inc.            2:19-cv-04125      Tex. S.D.
Lisa Jones v. C. R. Bard, Inc.                 2:18-cv-04908      Tex. S.D.
Roman Alvarez v. C. R. Bard, Inc.              2:18-cv-04615      Tex. S.D.
Destinee Benedict v. C. R. Bard, Inc.          2:19-cv-02303      Tex. S.D.
Janine Johnson v. C. R. Bard, Inc.             2:16-cv-01543      Tex. S.D.
Colleen Moore v. C.R. Bard, Inc.               2:18-cv-04809      Tex. S.D.
Komlavi Koumado v. C. R. Bard, Inc.            2:19-cv-01384      Tex. S.D.
Scharrien Walker v. C. R. Bard, Inc.           2:19-cv-04122      Tex. S.D.
Felecia Burell v. C. R. Bard, Inc.             2:19-cv-02736      Tex. S.D.


                                        35
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                    Case Number      Transferee District
Mona Davis v. C. R. Bard, Inc.                  2:16-cv-03180     Tex. S.D.
Linda R. Mills v. C. R. Bard, Inc.              2:16-cv-00320     Tex. S.D.
John D. Gonzales v. C. R. Bard, Inc.            2:17-cv-04632     Tex. S.D.
Zoela Brown-Jackson v. C. R. Bard, Inc.         2:18-cv-04841     Tex. S.D.
Johnny Heath v. C. R. Bard, Inc.                2:19-cv-03642     Tex. S.D.
Sandy Mattern v. C. R. Bard, Inc.               2:19-cv-01708     Tex. S.D.
Steve Wooten v. C. R. Bard, Inc.                2:19-cv-03704     Tex. S.D.
Dixie Ruiz v. C. R. Bard, Inc.                  2:17-cv-04245     Tex. S.D.
Richard Dabbs v. C. R. Bard, Inc.               2:18-cv-04654     Tex. W.D.
Misti Lynn Lane v. C. R. Bard, Inc.             2:17-cv-02821     Tex. W.D.
Naomi Brewer v. C. R. Bard, Inc.                2:16-cv-00303     Tex. W.D.
Mark R. Atkins v. C. R. Bard, Inc.              2:18-cv-00279     Tex. W.D.
Ramona Werst v. C. R. Bard, Inc.                2:16-cv-01301     Tex. W.D.
Timothy Hernandez v. C. R. Bard, Inc.           2:16-cv-03666     Tex. W.D.
James Gregory Naylor v. C. R. Bard, Inc.        2:16-cv-01741     Tex. W.D.
Jesse Olivarri v. C. R. Bard, Inc.              2:16-cv-03389     Tex. W.D.
Ann M. Hernandez v. C. R. Bard, Inc.            2:17-cv-03387     Tex. W.D.
William Snyder v. C. R. Bard, Inc.              2:18-cv-04817     Tex. W.D.
Janice L. Blakley v. C. R. Bard, Inc.           2:16-cv-00317     Tex. W.D.
Mary Mitchell v. C. R. Bard, Inc.               2:17-cv-00766     Tex. W.D.
Joseph Sanchez v. C. R. Bard, Inc.              2:19-cv-02164     Tex. W.D.
Crystal Gaitan v. C. R. Bard, Inc.              2:17-cv-02544     Tex. W.D.
Facunda O. Casarez v. C. R. Bard, Inc.          2:16-cv-03862     Tex. W.D.
Ian Seidler v. C. R. Bard, Inc.                 2:19-cv-00021     Tex. W.D.
Nikie Konecki v. C. R. Bard, Inc.               2:17-cv-01235     Tex. W.D.
Eli Greenbaum v. C. R. Bard, Inc.               2:17-cv-00592     Tex. W.D.


                                           36
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                   Case Number       Transferee District
Cheryl Miller v. C. R. Bard, Inc.              2:18-cv-03192      Utah
Elizabeth Petersen v. C. R. Bard, Inc.         2:18-cv-04747      Utah
Vyrl Alcorn v. C. R. Bard, Inc.                2:18-cv-03248      Utah
Shireka Dembo v. C. R. Bard, Inc.              2:17-cv-02538      Va. E.D.
Cynthia Lewis v. C. R. Bard, Inc.              2:18-cv-04751      Va. E.D.
John Masiello, Jr. v. C. R. Bard, Inc.         2:18-cv-04722      Va. E.D.
Bibi Arasteh v. C. R. Bard, Inc.               2:18-cv-04730      Va. E.D.
Sherry Voit-Smith v. C. R. Bard, Inc.          2:19-cv-01709      Va. E.D.
Loraine Brown v. C. R. Bard, Inc.              2:17-cv-02659      Va. E.D.
Ronald Alexander v. C. R. Bard, Inc.           2:17-cv-02071      Va. E.D.
Glenn Fries v. C. R. Bard, Inc.                2:19-cv-00080      Va. E.D.
Marie Majdalawi v. C. R. Bard, Inc.            2:19-cv-03893      Va. E.D.
Gary Brooks v. C. R. Bard, Inc.                2:17-cv-02651      Va. E.D.
Jonathan Butler v. C. R. Bard, Inc.            2:18-cv-02872      Va. E.D.
Loretta Fitzgerald v. C. R. Bard, Inc.         2:19-cv-02952      Va. E.D.
David C. Thompson v. C. R. Bard, Inc.          2:17-cv-00697      Va. E.D.
Ruth Chavarri v. C. R. Bard, Inc.              2:18-cv-04260      Va. E.D.
Latoya Stump v. C. R. Bard, Inc.               2:19-cv-03656      Va. E.D.
Charles Andrews v. C. R. Bard, Inc.            2:18-cv-00972      Va. E.D.
Roger Houchens v. C. R. Bard, Inc.             2:18-cv-00729      Va. W.D.
Lawrence W Divers v. C. R. Bard, Inc.          2:19-cv-03677      Va. W.D.
Michael D. Blankenship v. C. R. Bard, Inc.     2:17-cv-01625      Va. W.D.
Kevin Elliot v. C. R. Bard, Inc.               2:17-cv-00379      Va. W.D.
Donna Martin v. C. R. Bard, Inc.               2:18-cv-03674      Va. W.D.
Christopher Starnes v. C. R. Bard, Inc.        2:19-cv-01257      Va. W.D.
Linda Jackson v. C. R. Bard, Inc               2:19-cv-02647      Va. W.D.


                                          37
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                     Case Number     Transferee District
David Dilbeck v. C.R. Bard, Inc.                 2:16-cv-02103    Va. W.D.
Melinda P. Jefferson v. C. R. Bard, Inc.         2:17-cv-01002    Vt.
Linda J Szablewski v. C. R. Bard, Inc.           2:18-cv-01440    Wa. E.D.
Justin Hall v. C. R. Bard, Inc.                  2:17-cv-01372    Wa. W.D.
Jianhong Cao v. C. R. Bard, Inc.                 2:17-cv-02288    Wa. W.D.
Brenda Anarde v. C. R. Bard, Inc.                2:18-cv-02871    Wa. W.D.
Kimberly Gibson v. C. R. Bard, Inc.              2:19-cv-00712    Wa. W.D.
Sharon Haug v. C. R. Bard, Inc.                  2:19-cv-04098    Wa. W.D.
Timothy Sollie v. C. R. Bard, Inc.               2:19-cv-02292    Wa. W.D.
Rodney Ehli v. C. R. Bard, Inc.                  2:19-cv-03407    Wa. W.D.
Carol Baker v. C. R. Bard, Inc.                  2:18-cv-03266    Wa. W.D.
Ruth Jones v. C. R. Bard, Inc.                   2:19-cv-03803    Wa. W.D.
Gary Hostetler v. C. R. Bard, Inc.               2:19-cv-03404    Wa. W.D.
Bruce Vannausdle v. C. R. Bard, Inc.             2:19-cv-04267    Wa. W.D.
Nancy Hollender v. C. R. Bard, Inc.              2:18-cv-04844    Wa. W.D.
Dawn M. Hendrickson v. C. R. Bard, Inc.          2:16-cv-00318    Wa. W.D.
Alan Meaux v. C. R. Bard, Inc.                   2:17-cv-03284    Wa. W.D.
Daquita Jordan v. C. R. Bard, Inc.               2:19-cv-03402    Wis. E.D.
Irene Edlebeck v. C. R. Bard, Inc.               2:17-cv-02631    Wis. E.D.
Albert R. Gosenheimer v. C. R. Bard, Inc.        2:16-cv-04489    Wis. E.D.
Collin Lambert v. C. R. Bard, Inc.               2:17-cv-01096    Wis. E.D.
Khalilah Muhammad v. C. R. Bard, Inc.            2:19-cv-01697    Wis. E.D.
Tricia Rees v. C. R. Bard, Inc.                  2:18-cv-00252    Wis. E.D.
Robert Urbush v. C. R. Bard, Inc.                2:19-cv-03202    Wis. E.D.
Rogers King v. C. R. Bard, Inc.                  2:19-cv-02302    Wis. E.D.
Travis McKeefry v. C. R. Bard, Inc.              2:19-cv-00741    Wis. E.D.


                                            38
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                 Case Caption                   Case Number       Transferee District
Sandra Jends v. C. R. Bard, Inc.               2:19-cv-00115      Wis. E.D.
Jeffrey Jorgensen v. C. R. Bard, Inc.          2:19-cv-00739      Wis. E.D.
Laura M. Koerber v. C. R. Bard, Inc.           2:17-cv-02294      Wis. E.D.
Cynthia Bradbury v. C. R. Bard, Inc.           2:16-cv-01006      Wis. E.D.
Cathy Melinski v. C. R. Bard, Inc.             2:19-cv-03708      Wis. E.D.
Jennifer LaRoche v. C. R. Bard, Inc.           2:18-cv-02168      Wis. E.D.
Robert Eddy v. C. R. Bard, Inc.                2:18-cv-02634      Wis. E.D.
Shaquavia Harris v. C. R. Bard, Inc.           2:18-cv-02559      Wis. E.D.
April Scott v. C. R. Bard, Inc.                2:17-cv-03023      Wis. E.D.
Shelly L. Burns v. C. R. Bard, Inc.            2:18-cv-04927      Wis. E.D.
Robert Heitzler v. C. R. Bard, Inc.            2:16-cv-01352      Wis. W.D.
Lyle Muszynski v. C. R. Bard, Inc.             2:17-cv-02736      Wis. W.D.
Kendall Armagost v. C. R. Bard, Inc.           2:17-cv-00512      Wis. W.D.
Richard Armand Bois v. C. R. Bard, Inc.        2:19-cv-00077      Wis. W.D.
James Salter v. C. R. Bard, Inc.               2:17-cv-00810      Wis. W.D.
Michael Berg v. C. R. Bard, Inc.               2:19-cv-03591      Wis. W.D.
Yvonne Miller v. C. R. Bard, Inc.              2:19-cv-00035      W.V. N.D.
Maxine Blankenship v. C. R. Bard, Inc.         2:17-cv-00180      W.V. S.D.
Daniel McCloud v. C. R. Bard, Inc.             2:19-cv-01992      W.V. S.D.
Nina Ruth Meadows v. C. R. Bard, Inc.          2:19-cv-03675      W.V. S.D.
Sabrina Simpkins v. C. R. Bard, Inc.           2:19-cv-02610      W.V. S.D.
Robert Cottrell v. C. R. Bard, Inc.            2:17-cv-02898      W.V. S.D.
Pamela Lemon v. C. R. Bard, Inc.               2:17-cv-02889      W.V. S.D.
Kevin Knapp v. C. R. Bard, Inc.                2:17-cv-00299      W.V. S.D.
Jackie C. Roberts v. C. R. Bard, Inc.          2:17-cv-01653      W.V. S.D.
Kevin Conley v. C. R. Bard, Inc.               2:18-cv-04159      W.V. S.D.


                                          39
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-

       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
         Schedule B – Direct-Filed Cases to Be Transferred (Amended)
                                (March 6, 2020)


                Case Caption                    Case Number       Transferee District
John Craven v. C. R. Bard, Inc.                2:19-cv-02645      W.V. S.D.
Donnie Varney v. C. R. Bard, Inc.              2:19-cv-01407      W.V. S.D.
Richard Fatony v. C. R. Bard, Inc.             2:19-cv-04252      W.V. S.D.
Teresa Byrne v. C.R. Bard, Inc.                2:16-cv-02098      W.V. S.D.
Joseph Brown v. C. R. Bard, Inc.               2:17-cv-00575      Wyo.




                                        40
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

             SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
              Schedule C – Arizona Cases to Be Unconsolidated from the MDL
                                     (March 4, 2020)


              Case Caption              Case Number     Plaintiff’s Residence Proper Venue
Eileen Shea v. C. R. Bard, Inc.         2:16-cv-03088          NY           D. Ariz.
Hughey J. Lambert v. C. R. Bard, Inc.   2:17-cv-01085          NC           D. Ariz.
Billy Shaw v. C. R. Bard, Inc.          2:18-cv-04120          NC           D. Ariz.
Timothy Pinegar v. C. R. Bard, Inc.     2:16-cv-03071           TN          D. Ariz.
Linda H. Reynolds v. C. R. Bard, Inc.   2:17-cv-00072           TX          D. Ariz.
Jennifer Hans v. C. R. Bard, Inc.       2:17-cv-04013           TX          D. Ariz.
Johnnie G. Brock v. C. R. Bard, Inc.    2:17-cv-03900          KY           D. Ariz.
Arlee Lowery v. C. R. Bard, Inc.        2:19-cv-02615           AL          D. Ariz.
Guadalupe Moreno v. C. R. Bard, Inc.    2:16-cv-04315           TX          D. Ariz.
Margaret C. Moses v. C. R. Bard, Inc.   2:17-cv-00161          VA           D. Ariz.
Linda Smothermon v. C. R. Bard, Inc.    2:18-cv-01451           TX          D. Ariz.
Dorothy Jones v. C. R. Bard, Inc.       2:18-cv-00196           TX          D. Ariz.
Dawn Boyd v. C. R. Bard, Inc.           2:18-cv-02319           DE          D. Ariz.
Michael Rodriguez v. C. R. Bard, Inc.   2:17-cv-02305           AL          D. Ariz.
Wendi Williams v. C. R. Bard, Inc.      2:18-cv-01713           TX          D. Ariz.
Paula Jones v. C. R. Bard, Inc.         2:17-cv-03881           TX          D. Ariz.
Daniel Gutierrez v. C. R. Bard, Inc.    2:17-cv-04726           TX          D. Ariz.
Nitasha Sherman v. C. R. Bard, Inc.     2:18-cv-00585           MI          D. Ariz.
Jerry Carrington v. C.R. Bard, Inc.     2:18-cv-02040           TN          D. Ariz.
Donald Lewis v. C. R. Bard, Inc.        2:17-cv-00813           TN          D. Ariz.
Shannon Taylor v. C. R. Bard, Inc.      2:17-cv-00821           AL          D. Ariz.
Sandy Mendoza v. C. R. Bard, Inc.       2:18-cv-01191           TX          D. Ariz.
Charmaine Miller v. C. R. Bard, Inc.    2:18-cv-02952          OH           D. Ariz.
Bonnie J. Thacker v. C. R. Bard, Inc.   2:17-cv-03903          KY           D. Ariz.
Joseph Caputo v. C. R. Bard, Inc.       2:18-cv-02878           AZ          D. Ariz.
Donald Wright v. C. R. Bard, Inc.       2:19-cv-00051           AZ          D. Ariz.
      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

             SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
              Schedule C – Arizona Cases to Be Unconsolidated from the MDL
                                     (March 4, 2020)

             Case Caption              Case Number     Plaintiff’s Residence Proper Venue
Michael Parr v. C. R. Bard, Inc.       2:18-cv-04797           AZ           D. Ariz.
Jeanne Hunt v. C. R. Bard, Inc.        2:19-cv-00011           AZ           D. Ariz.
In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC


       SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
                            Exhibit 1 – MDL Orders



                   CASE MANAGEMENT ORDERS (CMOs)

 Date Filed   Doc. No. Docket Text
 10/30/2015     248     CMO 1 re Leadership Counsel Appointments
 11/16/2016    4016     Amended CMO 1 re Leadership Counsel Appointments
 03/21/2017    5285     Second Amended CMO 1 re Plaintiff Leadership Team
 02/04/2019    15098    Third Amended CMO 1 re Plaintiff Leadership Team
 10/30/2015     249     CMO 2 re Setting Deadlines, First Phase of Discovery
 12/01/2015     314     CMO 3 re Non-waiver Order Pursuant to Rule 502(d)
 12/17/2015     363     CMO 4 re Master Complaint, Responsive Pleadings, Short
                        Form Complaint, Waiver, and Answer
 3/17/2016     1108     Amended CMO 4 re Master Complaint, Responsive
                        Pleadings, Short Form Complaint, Waiver, and Answer
 4/20/2016     1485     Second Amended CMO 4 re Master Complaint, Responsive
                        Pleadings, Short Form Complaint, Waiver, and Answer
 12/17/2015     365     CMO 5 re Plaintiff and Defendant Profile Forms
 03/03/2016     927     Amended CMO 5 re Plaintiff and Defendant Profile Forms
 12/18/2015     372     CMO 6 re Rules to Establishing Common Benefit Fee
 01/05/2016     401     CMO 7 re Stipulations Concerning Redactions
 02/02/2016     519     CMO 8 re Second Phase of Discovery
 03/31/2016    1259     CMO 9 re ESI and production protocol
 04/01/2016    1319     CMO 10 re Second Phase Discovery, Bellwether, ESI, FDA,
                        Deposition, and Privilege Log
 05/05/2016    1662     CMO 11 re Bellwether Selection Process
 05/05/2016    1663     CMO 12 re Joint Record Collection
 06/21/2016    2238     CMO 13 re ESI, FDA Warning Letter and Designations
 06/21/2016    2239     CMO 14 re Deposition Protocols

                                        1
In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC


                   CASE MANAGEMENT ORDERS (CMOs)

 Date Filed   Doc. No. Docket Text
 08/25/2016    3214     CMO 15 re Lexecon Waivers, ESI Discovery, Multi-plaintiff
                        Actions, and Deceased Plaintiffs
 08/25/2016    3215     CMO 16 re Deadlines Related to Barraza
 12/02/2016    4141     Amended CMO 16 re Deadlines Related to Barraza
 09/14/2016    3372     CMO 17 re Protective Order and Expedited ESI Production
 11/16/2016    4015     Amended CMO 17 re Protective Order and Redactions of
                        Material from Expedited ESI Production
 10/17/2016    3685     CMO 18 re Adjusted Discovery Schedule
 12/13/2016    4311     CMO 19 re ESI and Bellwether Selection
 12/22/2016    4335     CMO 20 re Discovery Deadlines for Discovery Group 1 and
                        Bellwether Group 1
 02/06/2017    4866     CMO 21 re Discovery Protocols for Discovery Group 1
 02/17/2017    5007     CMO 22 re Setting Deadlines
 05/05/2017    5770     CMO 23 re Expert Deposition Deadlines, Bellwether Case
                        Selection, Preemption Motion for Summary Judgment, and
                        Mature Cases
 05/19/2017    5881     CMO 23 re Discovery Protocols for Bellwether Group 1
 05/19/2017    5883     Amended CMO 24 re Discovery Protocols for Bellwether
                        Group 1
 06/06/2017    6227     CMO 25 re Bellwether Group 1 Amended Discovery
                        Schedule
 07/17/2017    6799     CMO 26 re Depositions of Dr. Henry and Dr. Altonaga,
                        Communications among Plaintiffs’ Experts, and Bellwether
                        Trial Issues
 10/10/2017    8113     CMO 27 re Privilege Issues, Bellwether Trial Schedule,
                        Plaintiffs’ Motion for Partial Summary Judgment, and
                        Recusal Unnecessary
 11/21/2017    8871     CMO 28 re Booker Bellwether Trial Schedule, and Mature
                        Cases



                                        2
In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC


                   CASE MANAGEMENT ORDERS (CMOs)

 Date Filed   Doc. No. Docket Text
 12/21/2017    9415     CMO 29 re Booker Bellwether Trial Schedule, Motion to
                        Certify Appeal, and Cisson Motion Briefing
 01/23/2018    9775     CMO 30 re Motions Hearings, Motions in Limine, and
                        Punitive Damages in Booker
 03/02/2018    10323    CMO 31 re Booker Trial
 05/07/2018    11011    CMO 32 re Jones Trial
 06/01/2018    11320    CMO 33 re Mulkey as Next Bellwether Selection, and
                        Mulkey Trial Schedule
 06/28/2018    11659    CMO 34 re Next 3 Bellwether Trials, Kruse Trial Schedule,
                        Use of Dr. Kandarpa at Trial, Sixth Bellwether Tinlin,
                        Disposition of SNF Cases, and Remand of Mature Cases
 07/13/2018    11871    CMO 35 re September, November and May Bellwether
                        Trials, and Hyde September Bellwether Trial Schedule
 08/02/2018    12061    CMO 36 re Tinlin Bellwether Pre-trial Schedule
 10/04/2018    12830    CMO 37 re Hyde Trial
 10/05/2018    12853    CMO 38 re Future Bellwether Trials, February and May
                        Bellwether Trials, Motion to Seal Trial Exhibits, Settlement
                        Talks and Remand, and SNF Cases
 10/16/2018    12971    CMO 39 re Tinlin Bellwether Case
 11/08/2018    13329    CMO 40 re Mulkey Bellwether Trial
 02/08/2019    15176    CMO 41 re Tinlin Trial, SNF Cases, Remand of Mature
                        Cases, and Possible Settlement Procedures
 03/21/2019    16343    CMO 42 re Tinlin Trial, SNF Cases, Duplicative Cases,
                        Settlement Procedures and Remand or Transfer
 05/02/2019    17494    CMO 43 re Tinlin Trial, Common Benefit Fund Fee and
                        Expense Accounts, Closing Date for New Cases and Remand
                        or Transfer, and SNF Cases




                                         3
In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC


                             DISCOVERY ORDERS

 Date Filed   Doc. No. Docket Text
 10/30/2015     249     CMO 2 re Setting Deadlines, First Phase of Discovery
 02/02/2016     519     CMO 8 re Second Phase of Discovery

 03/31/2016    1259     CMO 9 re Electronically Stored Information and production
                        protocol
 04/01/2016    1319     CMO 10 re Second Phase Discovery, Bellwether, ESI, FDA,
                        Deposition, and Privilege Log
 05/05/2016    1663     CMO 12 re Joint Record Collection
 06/21/2016    2238     CMO 13 re ESI, FDA Warning Letter and Designations
 06/21/2016    2239     CMO 14 re Deposition Protocols
 08/25/2016    3214     CMO 15 re Lexecon Waivers, ESI Discovery, Multi-plaintiff
                        Actions, and Deceased Plaintiffs
 08/29/2016    3272     Order re Deposition of Jim Beasley
 09/06/2016    3312     Order re discovery disputes concerning Plaintiffs’
                        communications with FDA
 09/06/2016    3313     Order re Plaintiffs’ communications with NBC or other
                        media outlets and admissibility at trial
 09/06/2016    3314     Order re Plaintiffs’ third party funding arrangements
 09/14/2016    3372     CMO 17 re Protective Order and Expedited ESI Production
 11/16/2016    4015     Amended CMO 17 re Protective Order and Redactions of
                        Material from Expedited ESI Production
 09/16/2016    3398     Order re ESI generated by foreign entities that sell filters
                        abroad
 10/17/2016    3685     CMO 18 re Adjusted Discovery Schedule
 12/13/2016    4311     CMO 19 re ESI and Bellwether Selection
 12/22/2016    4335     CMO 20 re Discovery Deadlines for Discovery Group 1 and
                        Bellwether Group 1
 12/24/2016    4339     Order re proposed depositions of and interrogatories to
                        Plaintiffs’ counsel



                                          4
In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC


                             DISCOVERY ORDERS

 Date Filed   Doc. No. Docket Text
 02/06/2017    4865     Order re discovery dispute on ex parte communications with
                        treating physicians and depositions of treating physicians and
                        sales representatives
 02/06/2017    4866     CMO 21 re Discovery Protocols for Discovery Group 1

 05/05/2017    5770     CMO 23 re Expert Deposition Deadlines, Bellwether Case
                        Selection, Preemption Motion for Summary Judgment, and
                        Mature Cases
 05/19/2017    5881     CMO 23 re Discovery Protocols for Bellwether Group 1

 05/19/2017    5883     Amended CMO 24 re Discovery Protocols for Bellwether
                        Group 1
 06/06/2017    6227     CMO 25 re Bellwether Group 1 Amended Discovery
                        Schedule
 07/17/2017    6799     CMO 26 re Depositions of Dr. Henry and Dr. Altonaga,
                        Communications among Plaintiffs’ Experts, and Bellwether
                        Trial Issues



                   DISCOVERY AND PRIVILEGE ORDERS

 Date Filed   Doc. No. Docket Text
 12/01/2015     314     CMO 3 re Non-waiver Order Pursuant to Rule 502(d)
 02/11/2016     699     Order re Motion for Protective Order concerning Dr. John
                        Lehmann's December 15, 2004, report as protected work
                        product
 07/25/2016    2813     Order re Plaintiffs’ Motion to Compel (Privilege Log Issues)
 02/06/2017    4865     Order re discovery dispute on ex parte communications with
                        treating physicians and depositions of treating physicians and
                        sales representatives
 07/17/2017    6799     CMO 26 re Depositions of Dr. Henry and Dr. Altonaga,
                        Communications among Plaintiffs’ Experts, and Bellwether
                        Trial Issues

                                         5
In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC


                   DISCOVERY AND PRIVILEGE ORDERS

 Date Filed   Doc. No. Docket Text
 10/10/2017    8113     CMO 27 re Privilege Issues, Bellwether Trial Schedule,
                        Plaintiffs’ Motion for Partial Summary Judgment, and
                        Recusal Unnecessary
 10/20/2017    8315     Order that Plaintiffs need not produce the withheld expert
                        communications or provide a privilege log on these
                        communications to Defendants.



                              DAUBERT ORDERS

 Date Filed   Doc. No. Docket Text
 12/21/2017    9428     Order re Motion to Disqualify Plaintiffs' Expert Thomas
                        Kinney, M.D.
 12/21/2017    9432     Order re Motion to Disqualify Plaintiffs' Experts Drs.
                        Resnick, Vogelzang, and Desai
 12/22/2017    9433     Order re Motion to Exclude Plaintiffs' Experts Drs. Parisian
                        and Kessler
 12/22/2017    9434     Order re Motion to Exclude Plaintiffs' Experts Drs. Kinney,
                        Roberts, and Kalva
 01/22/2018    9770     Order re Motion to Exclude Plaintiffs' Expert Dr. Eisenberg
 01/22/2018    9771     Order re Motion to Exclude Plaintiffs' Expert Dr. Muehrcke
 01/22/2018    9772     Order re Motion to Exclude Plaintiffs' Expert Dr. Hurst
 01/22/2018    9773     Order re Motion to Exclude Plaintiffs' Expert Dr. Betensky
 02/06/2018    9991     Order re Motion to Exclude Bard's Expert Dr. Grassi
 02/08/2018    10051    Order re Motion to Exclude Plaintiffs' Expert Dr.
                        McMeeking
 02/08/2018    10052    Order re Motion to Exclude Plaintiffs' Expert Dr. Ritchie
 02/12/2018    10072    Order re Motion to Exclude Plaintiffs' Experts Drs. Garcia
                        and Streiff
 02/21/2018    10230    Order re Motion to Exclude Bard's Experts Drs. Grassi and
                        Morris

                                         6
In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC


                              DAUBERT ORDERS

 Date Filed   Doc. No. Docket Text
 02/21/2018    10231    Order re Motion to Exclude Bard's Expert Dr. Morris
 04/16/2019    16992    Order re Motion to Exclude Plaintiffs’ Expert Dr.
                        McMeeking
 04/23/2019    17285    Order re Motion to Exclude Bard’s Expert Dr. Morris



                        MOTIONS IN LIMINE ORDERS

 Date Filed   Doc. No. Docket Text
 01/23/2018    9775     CMO 30 re Motions Hearings, Motions in Limine, and
                        Punitive Damages in Booker
 01/26/2018    9861     Joint Stipulation re prohibiting raising certain issues in the
                        presence of the jury for Booker Bellwether case
 01/29/2018    9881     Order re admissibility of (1) pre-market clearance of Bard
                        IVC filters by FDA and (2) the lack of FDA Enforcement
                        Action against Bard
 02/15/2018    10075    Order re Motions in Limine re Photographs of Mike Randall,
                        Dr. Kinney work for Bard, Benevolent Activities, Evidence
                        Not Produced in Complaint Files, Prior Judicial Opinions,
                        Adverse Impact of a Plaintiff's Verdict, Informed Consent
                        Form, Dr. Kang Social Media Posts, Personal Traits of
                        Employees and Witnesses for Booker Bellwether case
 02/22/2018    10235    Order re Parties' Joint Stipulation re prohibiting raising
                        certain issues in the presence of the jury for Booker
                        Bellwether case
 03/01/2018    10258    Order re Motions in Limine re Recovery® Filter
                        Complications, Recovery® Filter Development, FDA
                        Warning Letter, IVC Filter as Lifesaving Devices, IVC filters
                        are Gold Standard, Nonparties at Fault, Statements from
                        Associations and Other Groups, FDA Consent for Warnings
                        or Recalls for Booker Bellwether case
 03/09/2018    10382    Order re Plaintiff's use of the depositions of Drs. Moritz,
                        Rogers, and Stein at trial

                                          7
In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC


                        MOTIONS IN LIMINE ORDERS

 Date Filed   Doc. No. Docket Text
 03/19/2018    10489    Order re Simon Nitinol Filter complication evidence
 04/18/2018    10819    Order re reconsideration motions relating to Recovery®
                        Filter Evidence and cephalad Migration Deaths for Jones
                        Bellwether case
 04/27/2018    10920    Order re Plaintiff’s motion for reconsideration of Court Order
                        excluding evidence of Recovery® Filter Cephalad Migration
                        Deaths for Jones Bellwether case
 05/03/2018    10947    Order re Motions in Limine re (1) Case Specific Medical
                        Issues (2) Relatives receipt of IVC Filters, (3) Experts
                        Retained In Other Litigation, (4) Attorney Advertising, (5)
                        Other Lawsuits for Jones Bellwether case
 05/08/2018    11041    Order re cephalad migration deaths for Jones Bellwether case
 05/15/2018    11082    Order re reconsideration of Recovery migration deaths
 05/29/2018    11256    Order re cephalad migration, Recovery filter and deaths and
                        FDA evidence for Jones Bellwether case
 09/04/2018    12507    Order re SIR Guidelines and IFU for Hyde Bellwether case

 09/07/2018    12533    Order re cephalad migration deaths, SNF as reasonable
                        alternative design, personal opinions of Dr. Muehrcke,
                        informed consent, FDA evidence, Surgeon General’s Call to
                        Action, and falling accidents for Hyde Bellwether case
 04/23/2019    17285    Order re medical care as an intervening cause of injury for
                        Tinlin Bellwether case
 04/26/2019    17401    Order re Ms. Tinlin’s IVC Size, unrelated medical
                        conditions, rates of filter complications, retrievable filter
                        sales versus SNF sales, social security benefits, cephalad
                        migration deaths, FDA warning letter, crisis communications
                        plan, and patient at Dr. Muehrcke’s hospital for Tinlin
                        Bellwether case




                                         8
In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC


                      DEPOSITION DESIGNATION ORDERS

 Date Filed   Doc. No.   Docket Text
 03/07/2018    10348     Order re deposition designations for Booker Bellwether case
 03/12/2018    10403     Order re deposition designations for Booker Bellwether case
 03/14/2018    10438     Order re deposition designations for Booker Bellwether case
 03/19/2018    10486     Order re deposition designations for Booker Bellwether case
 03/21/2018    10497     Order re deposition designations for Booker Bellwether case
 03/26/2018    10524     Order re deposition designations for Booker Bellwether case
 05/01/2018    10922     Order re deposition designations for Jones Bellwether case
 05/10/2018    11064     Order re deposition designations for Jones Bellwether case
 05/11/2018    11073     Order re deposition designations for Jones Bellwether case
 05/14/2018    11080     Order re deposition designations for Jones Bellwether case
 05/31/2018    11313     Order re deposition designations for Jones Bellwether case
 08/27/2018    12357     Order re deposition designations for Hyde Bellwether case
 09/04/2018    12508     Order re deposition designations for Hyde Bellwether case
 09/12/2018    12590     Order re deposition designations for Hyde Bellwether case
 09/13/2018    12595     Order re deposition designations for Hyde Bellwether case
 09/17/2018    12598     Order re deposition designations for Hyde Bellwether case
 04/26/2019    17386     Order re deposition designations for Tinlin Bellwether case
 05/03/2019    17513     Order re deposition designations for Tinlin Bellwether case
 05/07/2019    17582     Order re deposition designations for Tinlin Bellwether case



                          MISCELLANEOUS ORDERS

 Date Filed   Doc. No. Docket Text
 11/10/2015     269      Amended Stipulated Protective Order re Confidentiality
 11/22/2017    8872      Order re Bard’s Motion for Summary Judgment on
                         Preemption Grounds


                                         9
In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC


                         MISCELLANEOUS ORDERS

 Date Filed   Doc. No. Docket Text
 11/22/2017    8874     Order re Bard’s Motion for Summary Judgment for Booker
                        Bellwether case
 03/12/2018    10404    Order re Bard’s Motion for Summary Judgment for Jones
                        Bellwether case
 03/30/2018    10587    Order re final trial preparation and setting Final Pretrial
                        Conference for Jones Bellwether case.
 06/01/2018    11321    Order re final trial preparation and setting Final Pretrial
                        Conference for Mulkey Bellwether case.
 06/28/2018    11659    Order re final trial preparation and setting Final Pretrial
                        Conference for Kruse Bellwether case.
 07/13/2018    11871    Order re final trial preparation and setting Final Pretrial
                        Conference for Hyde Bellwether case.
 07/26/2018    12007    Order re Bard’s Motion for Summary Judgment for Hyde
                        Bellwether case
 08/02/2018    12061    Order re final trial preparation for Tinlin Bellwether case.
 08/17/2018    12202    Order re Bard’s Motion for Summary Judgment for Kruse
                        Bellwether case
 09/12/2018    12589    Order re Preemption of Negligence Per Se for Hyde
                        Bellwether case
 09/13/2018    12593    Order re reconsideration of Order denying Wisconsin
                        Government Rules Rebuttable Presumption of Non-Defect
                        for Hyde Bellwether case
 10/05/2018    12853    Order re amended schedule for final trial preparation and
                        setting Final Pretrial Conference for Mulkey and Tinlin
                        Bellwether cases.
 10/16/2018    12971    Order re amended schedule for final trial preparation and
                        setting Final Pretrial Conference for Tinlin Bellwether case.
 04/16/2019    17008    Order re Bard’s Motion for Summary Judgment for Tinlin
                        Bellwether case
 05/31/2019    18038    Order re Plaintiffs Steering Committee’s Motion to Modify
                        CMO 6 to Increase the Common Benefit Assessments



                                         10
In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC


                  MASTER AND SHORT-FORM PLEADINGS

 Date Filed   Doc. No. Docket Text
 10/30/2015     249     CMO 2 re Setting Deadlines, First Phase of Discovery
 12/17/2015     363     CMO 4 re Master Complaint, Responsive Pleadings, Short
                        Form Complaint, Waiver, and Answer
 3/17/2016     1108     Amended CMO 4 re Master Complaint, Responsive
                        Pleadings, Short Form Complaint, Waiver, and Answer
 4/20/2016     1485     Second Amended CMO 4 re Master Complaint, Responsive
                        Pleadings, Short Form Complaint, Waiver, and Answer
 12/17/2015     364     Master Complaint for Damages for Individual Claims
 11/30/2015     302     Master Short Form Complaint for Damages for Individual
                        Claims
 12/17/2015     366     Defendants’ Answer to Plaintiffs’ Master Complaint
 12/17/2015     365     CMO 5 re Plaintiff and Defendant Profile Forms
 03/03/2016     927     Amended CMO 5 re Plaintiff and Defendant Profile Forms
 03/18/2016   1153-1    Plaintiff Fact Sheet
 03/18/2016   1153-2    Defendant Fact Sheet




                                         11
                      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                            SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
       Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 Trial
              Notes                                                        Description
Ex. No.
  79                     2/19/2004 Characterization of RNF - Migration resistance; TPR-04-02-02 REV 0 Test protocol for migration
                         resistance Characterization of RNF - Migration resistance
 354                     9/19/2006 PPT re G2; Caudal Movement causes tilting which leads to perforation PPT last modified 3/16/2009
                         (custodian Mike Randall)
 443                     11/30/2008 G2 and G2X Fracture Analysis Reporting date range 7/1/2005 thru 11/30/2008
 447                     4/1/2009 Filter - Fracture Analysis (June 2010)
 495                     3/26/2015 Recovery Filter System; Recovery Filter Overview
 504                     Eclipse Concept POA
 545                     Altonaga Deposition, 10/22/2013, Exhibit 03 - 2/26-2/27/2004 E-mail exchange b/w Hudnall and David Rauch of
                         BPV Re. "Case for Caval Centering"
 546                     Altonaga Deposition, 10/22/2013, Exhibit 04, Lehmann Deposition 4/2/13, Ex. 14 and Ferarra, Ex. 7, Barry
                         Deposition, 01/31/2014, Exhibit 18 - 4/13-4/15/2004 E-mail exchange b/w Lee Lynch, Lehmann, and others Re.
                         "Crisis Plan and Supporting Documents for Your Review"
 552                     Asch 202, 5/18/1999 Letter from Thomas Kinst, Product Manager of Filters at NMT Medical, to Monica Coutanche,
                         Marketing Manager at Bard Canada, Inc.
 553                     Asch Deposition, 05/02/2016 - Exhibit 203 - 9/14/2002 Memo from Thomas Kinst to Recovery Filter Design History
                         File Re. Recovery Filter Compassionate Use, Subject: "Conference call with Bard Peripheral Technologies regarding
                         clinical assessment of Recovery Filter removal #5"
 556                     Asch Deposition, 05/02/2016 - Exhibit 207 - 1/26/2001 Letter from Mount Sinai Hospital to Dr. Asch Re.
                         "Assessment of a New Temporary/Removable IVC Filter" - and - 11/8/2001 Letter from Mount Sinai Research Ethics
                         Board Re. "MSH Reference #01-0161-U
 557                     Asch Ex. 208, BPV-17-01-00056765 -766, /28/2000 E-mail from Paul Stagg to Cavagnaro, Mellen, Uelmen,
                         Vierling, and Field Re. "Fwd [2]: compassionate IVC filters" (from Asch)
 559                     Asch Exh. 210, BPV-17-01-00052621, 4/17/2002- Email from George Cavagnaro to Doug Uelmen and Carol
                         Vierling, dated April 18, 2002


                                                                   1
                      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                            SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
       Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 Trial
              Notes                                                          Description
Ex. No.
 561                     Asch Deposition, 05/02/2016 - Exhibit 212 - Special 510(k) Submission for the Recovery Filter System, K022236,
                         dated 11/27/2002
 563                     Asch Deposition, 05/02/2016 - Exhibit 218 - Information for Use - Recovery Filter System, Dated 2004
 567                     Asch Deposition, 05/02/2016 - Exhibit 223 - 3/10/2003 Letter from Dr. Asch Re support for RF
 571                     Baird Deposition, 06/09/2016 - Exhibit 301 - PowerPoint Presentation entitled BPV Filter Franchise Review dated
                         5/6/2008 (colored and 43 pages)
 587                     Baird Deposition, 06/09/2016 - Exhibit 318 - Aug. 2010 Article by Nicholson et al. entitled "Online First: Prevalence
                         of Fracture and Fragment Embolization of Bard Retrievable Vena Cava Filters and Clinical Implications Including
                         Cardiac Perforation and Tamponade"
 588                     Baird Deposition, 06/09/2016 - Exhibit 319 - 11/12/2009 E-mail from Bret Baird to Bill Little, John Van Vleet, and
                         Gin Schulz, with others CC’ed, Re. "Bard Filter Fractures presentation online"
 589                     Baird Deposition, 06/09/2016 - Exhibit 320 - ABA Project Agreement with BPV, Inc., dated 11/9/2010
 590                     Baird Deposition, 06/09/2016 - Exhibit 321 - 11/29-12/1/2010 E-mail exchange b/w Bret Baird and Jimmy Balwit Re.
                         "White Paper, Proof 2"
 591                     Baird Deposition, 06/09/2016 - Exhibit 322 - Bard Idea POA on the Denali Filter, Project No. 8108 Rev. 0.0, revised
                         August 2009 by Bret Baird
 592                     Baird Deposition, 06/09/2016 - Exhibit 325 - 4/28/2010 E-mail from Bret Baird to the Sales Team
 614                     Betensky 02/2017 Expert Report - Adverse event reports and monthly sales totals through May 2011
 631                     Betensky Expert Report - DFMEA070044, Rev. 3: G2 Express - Design Failure Mode and Effects Analysis
 635                     Betensky Expert Report - DFMEA070077, Rev. 1: Eclipse (Vail) Filter System - Design Failure Mode and Effects
                         Analysis
 677                     SOF Filter Fracture Analysis, August 2010, Reporting range 7/1/05 - 8/31/10, G2, G2X, and Eclipse
 691                     Boyle, 02/02/2017, Exhibit 842 - E-mail chain first one from John Van Vleet to Steve Williamson, dated 11/5/2015, 6
                         pages


                                                                   2
                      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                            SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
       Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 Trial
              Notes                                                          Description
Ex. No.
 696                     Brauer Deposition, 05/23/2014 - Exhibit 16 - Testimony of Marcia Crosse, Director of Health Care, before the
                         Subcommittee on Health, Committee on Energy and Commerce, House of Representatives Re. "Medical Devices
                         ¬Shortcomings in FDA's Premarket Review, Postmarket Surveillance, and Inspections of Device Manufacturing
                         Establishments", dated 6/18/2009
 709                     Brauer, 08/02/2017, Exhibit 1046 - Bard Simon Nitinol Filter, Postmarket Surveillance Study Amendment, August
                         10, 2014
 730                     Carr Deposition, 04/17/2013 - Exhibit 01 - Class of Plaintiffs' Notice of Taking Rule 30(b)(6) Deposition Duces
                         Tecum in Case No. 12-80951- CIV-ROSENBAUM
 735                     Carr Deposition, 04/17/2013 - Exhibit 07 - Bard Idea POA - Eclipse Anchor Filter, caudal migration, Rev 0, 4/1/2010
                         E-mail exchange b/w Tracy Estrada and Ed Fitzpatrick
 737                     Carr Deposition, 04/17/2013 - Exhibit 09 - 8/22-8/25/2008 E-mail exchange b/w Bret Bard, Mike Randall, and
                         Natalie Wong Re. "[Redacted] Conference call - complaint on fracture"
 755                     Carr Deposition, 10/29/2014 - Exhibit 3A - E-mail exchange b/w Hudnall and others from 3/9-10/4/2005 Re. "Special
                         Accounts Roadshow"
 764      REDACTED       Carr Deposition, 11/05/2013 - Exhibit 14 - 5/27/2004 E-mail b/w Greer, Carr, Hudnall, and Sullivan re. "Bariatric
                         patients and filters", "Stay out of the buffet line", BPVE-01-00010858 -859
 769                     Carr Deposition, 12/19/2013 - Exhibit 05 - BPV Meridian Claims Matrix, dated 7/2/2010
 770                     Carr Deposition, 12/19/2013 - Exhibit 06 - Bard's Denali Concept Product Opportunity Appraisal, POA-8108, Rev.
                         1.0
 800                     Carr Deposition, 12/19/2014 - Exhibit 18 - NMT RNF PDT Meeting Notes re Product Development Team,
                         01/13/1998
 802                     Carr Deposition, 12/19/2014 - Exhibit 20 - NMT R&D Technical Report, RD-RPT-128, 09/01/2000, Investigation
                         Report of a Migrated Recovery Filter in the Human Use Experience at Mt. Sinai Hospital
 854      REDACTED       Carr Deposition, November 5, 2013 - Exhibit 15 - 12/12/2004 E-mail from Uelmen to Kellee Jones, attaching
                         12/9/2004 Remedial Action Plan (Revised) SPA-04-12-01


                                                                   3
                      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                            SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
       Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 Trial
              Notes                                                          Description
Ex. No.
 876                     Chanduszko Deposition, 04/23/2015 - Exhibit 17 - Pages 30-44 of Notebook No. 7013, Project: Recovery Filter Arm
                         Fatigue Testing
 905                     Ferrara Exh. 19, BPVE-01-00245186 -188, Email chain re G2 Caudal Migrations 12/27/2005
 922                     Ciavarella Deposition, 11/12/2013 - Exhibit 22 - Chart of Sales and Adverse Events for all competitors from Q3/00
                         through Q2/03, according to the MAUDE database.
 923                     Ciavarella Deposition, 11/12/2013 - Exhibit 24 - Summary of Sales and Adverse Events for all competitors from
                         01/00 through Q1/04
 924                     Ciavarella Deposition, 11/12/2013 - Exhibit 26 - Chart of Sales and Adverse Events for all competitors from 01/00
                         through Q1 2006, according to the MAUDE database.
 925                     Ciavarella Deposition, 11/12/2013 - Exhibit 28 - PowerPoint presentation entitled "Filters Complaint History Data as
                         of 7/31/2007" by Natalie Wong.
 926      REDACTED       Ciavarella Deposition, 11/12/2013 - Exhibit 31 - 8/3/2005 Memo from C. Ganser to T. Ring/J. Weiland Re. IVC
                         Recovery Filter Adverse Events (Migrations/Fractures)
 927                     Ciavarella Deposition, 11/12/2013 - Exhibit 35 - Health Hazard Evaluation Memo from Ciavarella to Uelmen Re.
                         "Recovery Filter - Consultant's report", dated 12/17/2004
 931                     Ciavarella Deposition, 11/12/2013 - Exhibit 39 - Draft of Updated Health Hazard Evaluation Memo from Ciavarella
                         to Uelmen, re: "Limb Fractures of Recovery Filter", dated 7/9/2004.
 932                     SWOT Analysis; 5/6/2008 PowerPoint presentation entitled "Filter Franchise Review" BPVE-01-00622862 - 900
 945                     Cohen Exh. 736, BPVE-01-00074004 - 006, IVC Filters - Covered Stents, Monthly Report April, 2004
 965                     Cohen Exh. 757, BPVEFILTER-01-00148562, E-mail dated 12/15/04, with attached FDA Filter Information, FDA
                         called Temple to speak with Cohen
 991                     Cortelezzi, 11/11/2016, Exhibit 586 - 12/23/2005 E-mail from David Ciavarella Re. "G2 Caudal Migrations",
                         forwarded to Brian Barry on 12/27. Worst case consequence of migrations - accompanied in a majority of tilt cases.
                         Would like to now look at G2 complaints.



                                                                   4
                      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                            SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
       Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 Trial
              Notes                                                           Description
Ex. No.
 992                     Cortelezzi, 11/11/2016, Exhibit 588 - 7/16/2005 E-mail from Jason Greer to many Re. "Westy's situation…everyone's
                         situation", detailing Bard's need to respond to Cordis' bringing forward the Maude database to physicians and
                         "causing a problem"
 994                     D'Ayala Exh. 4, G2 Filter System for Permanent Placement, IFU, G2 Filter System, 10/2006, Rev. 5, PK5100030,
                         BPV-17-01-00137425 - 432 (also used with Muehrcke)
 1001                    D'Ayala Exh. 13, Evidence-Based Evaluation of Inferior Vena Cava Filter Complications Based on Filter Type
 1006                    DeCant Deposition, 05/24/2016 - Exhibit 254 - 12/9/2003 Meeting Minutes Memo from Brian Hudson to Len
                         DeCant, Mike Casanova, Robert Carr, and Alex Tessmer Re. "Special Design Review for Recovery (Project #'s 7081
                         and 8008)"
 1009     REDACTED       DeCant Deposition, 05/24/2016 - Exhibit 258 - 4/6/2004 Memo from Peter Palermo to Doug Uelmen Re. "Remedial
                         Action Plan - BPV Recovery Nitinol Vena Cava Filter", including the Remedial Action Plan SPA 04-03-01 on the
                         Recovery Filter, dated 3/26/2004
 1014     REDACTED       DeCant Deposition, 05/24/2016 - Exhibit 264 - 6/11/2004 Memo from Pete Palermo to Doug Uelmen Re. "Remedial
                         Action Plan - BPV Recovery Filter - Migration"
 1018     REDACTED       DeCant Deposition, 05/24/2016 - Exhibit 268 - 9/27/2004 Memo from Pete Palermo to Doug Uelmen Re. "Remedial
                         Action Plan - BPV Recovery Filter - Migration (SPA-04-05-01)"
 1022     REDACTED       DeCant Deposition, 05/24/2016 - Exhibit 274 - Failure Investigation Report on the Recovery Filter Migration, FIR-
                         04-12-01 Rev. 00
 1023                    DeCant Deposition, 05/24/2016 - Exhibit 275 - Internal Presentation on the G2 Filter System for Permanent Use,
                         detailing the design modifications, features/benefits, and comparison to the Recovery Filter
 1031     REDACTED       Deford Deposition, 06/02/2016 - Exhibit 283 - BPV File on The Recovery Filter Migration, including Minutes from
                         the 2/12/2004 Migration Meeting
 1036                    Deford Deposition, 06/02/2016 - Exhibit 296 - 9/26-9/27/2007 High Importance E-mail exchange b/w Dennis
                         Salzmann, John Van Vleet, and John Reviere of BPV, with others CC’ed, Re. "Comments on Rev H". Discussion
                         about concern for over-reporting of the SIR guidelines re- classification and removal of the retroperitoneal bleed, and
                         replacing consultant John Lehmann


                                                                    5
                     In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                          SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 Trial
            Notes                                                            Description
Ex. No.
 1053                   Edwards Deposition, 01/20/2014 - Exhibit 02 - 3/28/2003 Document RE. "Product Opportunity Appraisal for
                        Recovery Filter", FM070018, Doc No. POA-7081, Version 000
 1062                   BPV PowerPoint presentation entitled "BPV/AngioMed New Product Development Review Meeting - April 26,
                        2004"
 1130                   Ferrara Exh. 3, Email Chain from Regina Busenbark to Robert Ferrara 1-12-2006
 1133                   Ferrera Deposition, 04/07/2017, Exhibit 11 - Recovery Filter Arm Fracture, Remedial Action Plan September 2, 2004
 1140     REDACTED      Ferrera Deposition, 04/07/2017, Exhibit 25 - Presentation titled Filter-Fracture Analysis
 1149                   Fuller Deposition, 01/11/2016 - Exhibit 123 - NMT Report Entitled "Line Extension to the Simon Nitinol
                        Filter®/Straight Line System, To Be Referred As: TRADEMARK Retrievable Filter"
 1211                   Ganser Deposition, 10/11/2016 - Exhibit 516 - 21 U.S.C.A. § 351, Adultered Drugs and Devices, Effective 7/9/2012
 1214     REDACTED      Ganser Deposition, 10/11/2016 - Exhibit 523 - Several memos: (1) 12/8/2004 BPV Memo from John McDermott to
                        Tim Ring and John Weiland Re. "Monthly Global PV Report - November 2004"; (2) 12/8/2005 BPV Memo from
                        John McDermott to Tim Ring and John Weiland Re. "Monthly Global PV Report - November 2005; (3) 2/10/2006
                        BPV Memo from John McDermott to Tim Ring and John Weiland Re. "Monthly Global PV Report - January 2006;
                        and (4) 2/8/2007 BPV Memo from John McDermott to Tim Ring and John Weiland Re. "Monthly Global PV Report
                        - January 2007
 1216                   Ganser Deposition, 10/11/2016 - Exhibit 526 - Regulatory Affairs Manual Re. "Product Remedial Actions", RA-
                        STD-002 Rev. 08, dated 10/12/2000
 1219     REDACTED      Ganser Deposition, 10/11/2016 - Exhibit 529 - 6/30/2004 Updated Health Hazard Evaluation from David Ciavarella,
                        M.D. to Doug Uelmen Re. "Migration of Recovery Filter"
 1220     REDACTED      Ganser Deposition, 10/11/2016 - Exhibit 530 - 8/25/2004 E-mail from Avijit Mukherjee to Robert Carr, Janet Hudnall
                        CC’ed, Re. "Recovery Filter objective statement", proposing one objective statement for the Recovery Filter G1A
                        project, which Hudnall thought sounded "great"
 1221     REDACTED      Ganser Deposition, 10/11/2016 - Exhibit 533 - 2/15/2006 Health Hazard Evaluation from David Ciavarella to Gin
                        Schulz Re. "G2 Inferior Vena Cava Filter - Migration"


                                                                   6
                     In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                          SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 Trial
            Notes                                                          Description
Ex. No.
 1222     REDACTED      Ganser Deposition, 10/11/2016 - Exhibit 534 - PowerPoint Presentation for a meeting to analyze EVEREST and
                        MAUDE data and provide justifications for proposed changes to G2 filter
 1295                   Graves Deposition, 02/27/2014 - Exhibit 10 - 3/23/2006 E-mail exchange b/w Mickey Graves and Charlie Simpson,
                        FEA on G2, regarding Historical FEA analysis
 1335                   Hudnall Deposition, 11/01/2013, Exhibit 21 - Brochure - Recovery Cone Removal System
 1336                   Hudnall Deposition, 11/01/2013, Exhibit 22 - Recovery G2 Filter System brochure
 1337                   Hudnall Deposition, 11/01/2013, Exhibit 23 - G2 Brochure (permanent) - Patient Questions & Answers and Bard's
                        website page about G2 Filter System, Indicated for removal, 6/10/2010
 1339     REDACTED      Hudnall Deposition, 11/01/2013, Exhibit 29 - 7/6/2004 E-mail exchange b/w Hudnall and Bob Cortelezzi Re. "Maude
                        Website Discussion"
 1369                   Hudson Deposition, 01/17/2014 - Exhibit 16 - 3/24/2004 E-mail from Alex Tessmer to Charlie Benware and Ed
                        Fitzpatrick Re. "Starguide Filter Migration Test Results"
 1370                   Hudson Deposition, 01/17/2014 - Exhibit 18 - 12/11/2003 E-mail exchange b/w Brian Hudson and Janet Hudnall,
                        others CC’ed, Re. "Special Design Review for Recovery - Meeting Minutes".
 1383                   Hudson Deposition, 01/17/2014, Exhibit 13 - BPV Engineering Test Report - Characterization of Recovery Filter
                        Migration Resistance in Comparison to Competitive Product - Phase 1, ETR-04-03-02, Rev 0.
 1500                   Kessler Report - August 7, 2010, John Van Vleet emailed BPV President Jim Beasley, Marketing Director Bill Little,
                        and V.P. of QA Gin Schulz
 1517                   EVEREST Track wise and MAUDE PowerPoint, BPV-17-01-00188507
 1568                   Kessler Report - September 30, 2010 memo from Brett Baird to Eclipse DRT, with the subject line “Eclipse Post-
                        Market Design Review/Marketing Summary,” stated: “The objective of the Eclipse Filter project was to enhance the
                        G2 X filter surface finish…"
 1578                   ETR-06-28-29, revision 0, project #8049, Caudal Migration Test Method Development and G2 Filter Resistance Test
                        Report, 11/27/06, BPVE-01-00789532



                                                                 7
                     In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                          SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 Trial
            Notes                                                           Description
Ex. No.
 1580     REDACTED      Kessler Report -July 12, 2004 email from Bard’s VP of Regulatory Sciences Chris Ganser, to Tim Ring and John
                        Weiland, attached “an executive summary of Recovery Filter adverse events (migration and fracture”
 1594     REDACTED      Lehmann Deposition, 04/02/2013 - Exhibit 08 - 2/16/2005 E-mail from Charlie Simpson to Hudnall Re. "American
                        Venous Forum - Mary Protocor presented an evaluation of filter related findings from the Maude database"
 1612                   Lehmann Deposition, 08/07/2014, Exhibit 08 - Updated Health Hazard Evaluation Memo from Ciavarella to Uelmen,
                        re: "Limb Fractures of Recovery Filter", dated 7/9/2004
 1613                   Lehmann Deposition, 08/07/2014, Exhibit 09 - 6/10/2004 E-mail exchange b/w Ciavarella and Cindi Walcott Re.
                        "Recovery Filter/Detachments"
 1616                   Little Deposition, 06/27/2016 - Exhibit 2003 - "Patient Questions & Answers" Brochure for the G2 Filter System
 1617                   Little Deposition, 06/27/2016 - Exhibit 2004 - Chart entitled "EVEREST/Cook Celect Clinical Comparison"
 1618                   Little Deposition, 06/27/2016 - Exhibit 2005 - 4/27/2010 BPV Memo from Filter Marketing to Bill Little Re. "Filter
                        naming", detailing the name rational for the Eclipse and Denali
 1621                   Little Deposition, 06/27/2016 - Exhibit 2009 - "Fractures of a Nitinol IVC Filter" presentation by Dr. W. Jay
                        Nicholson on www.CRTonline.org, in which he reviewed a single center experience on fractures with the Bard
                        Recovery and G2 filters
 1643                   McDermott Deposition, 02/05/2014 - Exhibit 02 - Bard's Product Performance Specification Report on the Recovery
                        Filter and Femoral Delivery System, PPS No. PPS070016 Rev. 0
 1680     REDACTED      McDonald Deposition, 07/29/2016 - Exhibit 21 - 7/13/2015 Warning Letter from the FDA regarding the 11/25/2014
                        Inspection of the C.R. Bard facility in NY and the 11/18/2014-1/5/2015 Inspection of the BPV facility in AZ
 1740                   Modra Deposition, 06/06/2014 - Exhibit 5 - 1/18/2010 E-mail from Bret Baird (Marketing Manager of IVC Filters) to
                        Sales Team list serve (TPE-PV Sales-DG) Re. "Important: Eclipse Vena Cava Filter Launch Details"
 1742                   Modra Deposition, 06/06/2014 - Exhibit 7 - Product Opportunity Appraisal for the G2 Platinum Concept, POA-8088
                        Rev. 1.0, Revised on 5/5/2009
 1763                   Modra, 01/26/2017, Exhibit 771A - Chart entitled "Design Failure Mode and Effects Analysis" on the Simon Nitinol
                        Filter - SNF/SL Filter Sets (DFMEA070042 Rev. 1)


                                                                 8
                      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                          SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 Trial
              Notes                                                          Description
Ex. No.
 1787                     Orms Deposition, 08/16/2016 - Exhibit 13 - 11/9/2010 E-mail Thread from Chris Smith Re. "Northside(S) Filter
                          Business"
 1788                     Orms Deposition, 08/16/2016 - Exhibit 14 - 10/2/2010 E-mail Thread from Jeffrey Pellicio Re. "Meridian
                          Commercialization Plan"
 1817                     Raji-Kubba Deposition, 07/18/2016 - Exhibit 301 - 5/14/2009 E-mail from Bill Edwards to Raji-Kubba and Mike
                          Randall Re. "Tomorrow"
 1821                     Raji-Kubba Deposition, 07/18/2016 - Exhibit 305 - 11/12/2009 E-mail from Bret Baird to Bill Little, John Van Vleet,
                          and Gin Schulz
 1822                     Raji-Kubba Deposition, 07/18/2016 - Exhibit 307 - 1/21/2010 Bard Memo from Jeffrey Pellicio to "Reviewers"
 1823                     Raji-Kubba Deposition, 07/18/2016 - Exhibit 308 - 1/4/2010 E-mail from Gin Schulz to Beasley, Raji-Kubba, Van
                          Vleet, Doherty, and Little Re. "Potential Actions"
 1825                     Raji-Kubba Deposition, 07/18/2016 - Exhibit 310 - 9/1/2009 E-mail from Mike Randall Re. "0809 Filters Monthly
                          Report.doc"
 1861     Only admitted   Randall, 01/18/2017, Exhibit 634 - Binder labeled "Meridian Design History File DHF, Vol. II"
          Pgs. 38 & 70
 1912                     Romney Deposition, 09/07/2016 - Exhibit 2039 3/16/2006 E-mail from Jason Greer to Janet Hudnall
 1926                     Romney, 01/18/2017, Exhibit 2061 - 8/6/2014 E-mail from Schyler Smith, Field Manager for BPV in Washington-
                          Idaho-Montana, to Kim Romney, Subject redacted, relaying that a redacted doctor had placed a Meridian in the past
                          year and discovered at retrieval that an arm fractured, which imaging confirmed had occurred within 1 week of
                          placement, and was now wondering if he should try to remove the filter or leave it in. Van Vleet forwarded to
                          Treratola in a high importance e-mail on 8/7, requesting that he contact the doctor on Bard's behalf.
 1940     REDACTED        Schulz Deposition, 01/30/2014 - Exhibit 11 - Chart of Adverse Events and Deaths for all competitors from Prior
                          Evaluation through Q3 2005 and from
 1941     REDACTED        Schulz Deposition, 01/30/2014 - Exhibit 12 - 11/30/2005 E-mail exchange b/w Gin Schulz and Kellee Jones re Gin,
                          G2 v. Maude and attachments, Spread Sheet - Filter Sales (IMS Q1 '00 to Q4 '04, + Trend Q1 - Q3 '05)


                                                                   9
                     In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                          SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 Trial
            Notes                                                           Description
Ex. No.
 1944                   Schulz Deposition, 01/30/2014 - Exhibit 15 - 5/19/2006 E-mail from Natalie Wong to Gin Schulz and Candi Long,
                        attaching the PowerPoint Presentation on "Recovery (Gen 1) Fracture Slides" (included in exhibit) and RNF Fracture
                        Report (not included), updated to be current as of 5/18/2006 for the Management Review
 1945                   Schulz Exh. 16, BPVEFILTER-01-00008798 - 851, 10/1/2006 E-mail from Natalie Wong to Several Re. "Fracture
                        Docs"
 1946                   Schulz Deposition, 01/30/2014 - Exhibit 17 - 2/2/2006 E-mail from Gin Schulz to Several Re. "Minutes"
 1947                   Schulz Deposition, 01/30/2014 - Exhibit 19 - 5/10/2006 E-mail from Natalie Wong Re. "FDA Proposed Response"
 1948                   Schulz Deposition, 01/30/2014 - Exhibit 2 - 1/31/2006 E-mail from Gin Schulz to Mickey Graves and Natalie Wong
                        Re. "Caudal"
 1949                   Schulz Deposition, 01/30/2014 - Exhibit 21 - 6/28/2011 Email Chain from Brian Hudson to Kevin Bovee and Chad
                        Modra Re Talking Points Including attachment
 1950                   Schulz Deposition, 01/30/2014 - Exhibit 4 - Meeting Summary of the IVC Filter Focus Group meeting held on
                        6/1/2006 in Chicago, IL at Hilton O'Hare
 1951                   Schulz Deposition, 01/30/2014 - Exhibit 5 - 1/31/2005 Memo from Peter Palermo to Kerry Chunko Re. "Quality Plan
                        2005"
 2045                   Sullivan Deposition, 09/16/2016 - Exhibit 431 - Marketing Brochure - G2 Filter System for Permanent Placement
 2048     REDACTED      Sullivan Deposition, 09/16/2016 - Exhibit 437 - Document entitled "Failure Investigations/R002 History Review"
 2049                   Sullivan Deposition, 09/16/2016 - Exhibit 439 - 11/17/2004 Updated Health Hazard Evaluation Memo from David
                        Ciavarella, M.D. to Doug Uelmen, Re: "Limb Fractures of Recovery Filter"
 2052                   Wong Exh. 546, BPVE-01-01239757 - 775, Draft of PowerPoint Presentation entitled "G2 and G2X Fracture
                        Analysis", dated 11/30/2008
 2057     REDACTED      Sullivan, 11/03/2016, Exhibit 442 - Recovery Filter Migration Remedial Action Plan SPA-04-12-01 dated 1/4/2005,
                        including the Lehmann Report and Dr. Ciavarella's 12/17/2004 HHE titled "Recovery Filter - Consultant's report"
 2059                   Tessmer Deposition, 06/12/2013 - Exhibit 02 - Project Status Report Form for the Recovery Filter, Project No. 7081,
                        initiated 7/1/2002 with the goal to "Investigate Migration"; FM0700160, Rev. 1

                                                                 10
                    In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                          SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 Trial
            Notes                                                          Description
Ex. No.
 2061                  Tessmer 5, BPVE-01-00000230, 2/4/2004 E-mail from Alex Tessmer to Several Re. "Updated: Filter Migration Flow
                       Loop Test Fixture"
 2062                  Tessmer Deposition, 06/12/2013 - Exhibit 07 - 1/14/2004 Memo from Rob Carr to File Re. "Design Review Meeting
                       Minutes Response"
 2063                  Tessmer Deposition, 06/12/2013 - Exhibit 08 - 2/25/2004 E-mail from Alex Tessmer to Robert Carr and Brian
                       Hudson Re. "Filter Migration Test Results
 2065                  Tessmer Deposition, 06/12/2013 - Exhibit 11 - BPV Engineering Test Report - Characterization of Recovery Filter
                       Migration Resistance When Legs are Crossed or Hooks Removed - Phase 2, ETR-04-03-10, Rev 0
 2068                  Tessmer Deposition, 06/12/2013 - Exhibit 17 - 6/8/2004 "High" Importance E-mail from Alex Tessmer to Carr,
                       Chanduszko, and Hudson Re. "Filter Improvement DOE"
 2069                  Tessmer Deposition, 06/12/2013 - Exhibit 19 - 8/26/2004 E-mail from Alex Tessmer to Robert Carr and Avijit
                       Mukherjee Re. "Corporate Presentations"
 2090                  Tillman, 08/04/2017, Exhibit 1064 - NMT PowerPoint, Cprdos, 06/14/2000
 2105                  Trerotola, 01/20/2017, Exhibit 692 - 4/30/2015 E-mail from Dr. Trerotola to John Van Vleet, forwarding an article
                       from Forbes Magazine about ALN filters entitled "Effect of a Retrievable IVC Filter Plus Anticoagulation vs.
                       Anticoagulation Alone on Risk of Recurrent PE: A Randomized Clinic Trial". Per Trerotola, "not good for ALN...and
                       maybe not good for the industry". The article was discussed through 5/4, as they were meeting that day to review
                       articles before meeting with JVV.
 2149                  Vierling Deposition, 05/11/2016 - Exhibit 231 - 12/13/2001 E-mail from Carol Vierling to kaufmajo@ohsu.edu, Paul
                       Stagg, and Connie Murray Re. "RF Protocol"
 2153                  Vierling Deposition, 05/11/2016 - Exhibit 236 - 6/3/2002 Memo from Lynn Buchanan-Kopp to Project 7081 Design
                       History File Recovery Filter Project Team Re. "Project Phase Clarification", defining the 3 phases of the Recovery
                       filter project (I. Permanent; II. Intraprocedural Removal; and III. Long-Term Removable), as decided at the project
                       team meeting on 5/20/2002
 2217                  Williamson Deposition, 09/07/2016 - Exhibit 105 - Cover page entitled "Attachment 1.14", followed by the
                       1/23/2015 Memo from Ludwig to Chad Modra Re. "IVC Filters Retrospective Review", detailing the 2-year review


                                                                11
                     In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                          SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 Trial
            Notes                                                           Description
Ex. No.
                        of 939 filter complaints from 1/2013 to 1/2015, with a chart detailing whether the MDR classification changed for
                        any complaints
 2238                   Wilson, 01/31/2017, Exhibit 801 - E-mail string, Subject: Meridian Commercialization Plan
 2243                   Wong Deposition, 10/18/2016 - Exhibit 537 - 4/23/2004 E-mail from John Lehmann to Carr and Uelmen Re. "Draft
                        data set for statistician"
 2244     REDACTED      Wong Deposition, 10/18/2016 - Exhibit 538 - 12/17/2004 Health Hazard Evaluation from David Ciavarella to Doug
                        Uelmen Re. "Recovery Filter - Consultant's Report", detailing the 76 reports of the Recovery filter, with 32 serious
                        injury and 10 deaths of the 20,827 units sold during the reporting period
 2245                   Wong Exh. 540, Recovery Gen 1, Fracture and Migration Complaint Update, 6-20-2006
 2245                   Wong Deposition, 10/18/2016 - Exhibit 540 - Confidential PowerPoint Presentation entitled "Recovery (Gen 1) -
                        Fracture and Migration Complaint Update," dated 6/20/2006
 2246                   Wong Exh. 541, BPVE-01-01512188, Email from Natalie Wong to Gin Schulz Re RNF Fracture Report 8-1-06, 8-4-
                        2006
 2247                   Wong Deposition, 10/18/2016 - Exhibit 542 - 12/2/2009 E-mail exchange b/w Sandy Kerns and Natalie Wong Re.
                        "Filter Fractures"
 2248                   Wong Deposition, 10/18/2016 - Exhibit 543 - PAT PowerPoint Presentation entitled "G2 Caudal Migration Update,"
                        dated 3/2/2006, which Wong circulated via e-mail on 3/2/2006 to several for the presentation that afternoon
 2249                   Wong Deposition, 10/18/2016 - Exhibit 544 - 5/18/2006 Natalie Wong meeting documents, email re "Caudal
                        Investigation" with attachments of G2 Caudal Report 05.18.06 and Caudal Pre-PAT minutes
 2250                   Wong Deposition, 10/18/2016 - Exhibit 545 - BPV's Failure Investigation Report on the G2 Filter - Caudal Migration,
                        FIR-06-01-01, unsigned and forwarded by Wong to Gin Schulz for her review, in anticipation of the Friday deadline
 2251                   Wong Deposition, 10/18/2016 - Exhibit 547 - 4/10/2006 High Importance E-mail from Cindi Walcott to Allen,
                        Schulz, and McDermott Re. "FW: FDA Request for Information"
 2252                   Wong Deposition, 10/18/2016 - Exhibit 548 - 9/25/2007 E-mail from John Lehmann to John Van Vleet and John
                        Reviere Re. "EVEREST FSR rev H and supporting redlines


                                                                  12
                     In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                          SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 Trial
            Notes                                                           Description
Ex. No.
 2253                   Wong Deposition, 10/18/2016 - Exhibit 549 - 5/27/2004 E-mail from Natalie Wong to Doug Uelmen Re. "Recovery
                        Stats"
 2254                   Wong Deposition, 10/18/2016 - Exhibit 552 - 2/17/2006 Memo from Mickey Graves and Natalie Wong Re.
                        "Recovery Filter (Generation 1) Product Assessment Team Minutes - Fractures"
 3262     REDACTED      Complaint File - 03/09/2010, 263280, G2 - RF310F, 2907 Detachment of device or device component
 3270     REDACTED      Complaint File - 03/30/2010, 266286, G2 - RF310F, 2907 Detachment of device or device component
 3304     REDACTED      Complaint File - 07/28/2010, 282326, Eclipse - EC500J, 2907 Detachment of device or device component; 2907M
                        Filter Limb(s)
 3572                   Securities and Exchange Commission Form 10-K for C.R. Bard, Inc. for the fiscal year ended December 31st, 2016
 3573                   Securities and Exchange Commission Form 10-Q for C.R. Bard, Inc. for the quarterly period ended September 30th,
                        2017
 4327     REDACTED      2/10/06 monthly meeting - redesign due to caudal migration (excludes last 4 pages)
 4328                   Ganser Exh. 517 Device Labeling Guidance, General Program Memorandum
 4330                   Asch Deposition, 05/02/2016 - Exhibit 206, July 21, 1999 letter to Dr. Freeland from Dr. Asch
 4332                   Updated CV of Murray Asch
 4392                   Truthfulness and Accuracy Statement Vierling Deposition, Exhibit 227
 4409                   G2 Brochure 2
 4412                   Email from: Gin Schulz to Kevin Shiffrin regarding Recovery Filter Limb Fractures with attachment of RF Limb
                        detach
 4414                   Email from Brian Reinkensmeyer to Baird cc Pellicio and Randall re "Filter study Idea"
 4415                   Email from Mike Randall to Carr and Raji-Kubba re "Misclassified??"
 4416                   Bill Little email re Eclipse Filter Naming
 4420     REDACTED      Meridian Vena Cava Filter and Jugular Delivery System Product Performance Specification PPS, Revision 3


                                                                     13
                      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                          SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 Trial
              Notes                                                          Description
Ex. No.
 4428                     Eclipse Vena Cava Filter Ad
 4430                     Eclipse Vena Cava Filter Brochure
 4433                     Eclipse Vena Cava Filter Patient Questions & Answers
 4438                     G2 Express Vena Cava Filter Brochure
 4454                     Eclipse Vena Cava Filter Concept POA, Revision 2
 4455                     Vail Vena Cava Filter DIS
 4456                     Eclipse Vena Cava Filter Product Performance Specification (PPS)
 4457                     Vail Filter System DFMEA
 4459                     Eclipse Vena Cava Filter Jugular Vein Approach IFU
 4467                     8/12/2011 email from Mike Randall to Joni Creal re Corp approval needed for Cleveland Clinic Studies w/ attached
                          PowerPoint slides re Filter Fixation and Migration: Forces and Design
 4468                     6/10/2011 email from Mike Randall re Meridian Presentation for SSM 2011
 4469                     Data Source Evaluation memo from Natalie Wong to Quality Systems Coordinator, October 2010
 4486                     G2 Express Project Plan FM0700150 Rev 6 1-30-07
 4499                     Meridian Vena Cava Filter vs. Eclipse Vena Cava Filter
 4504     REDACTED        Monthly Management Report, dated 4/8/09
 4507     REDACTED        Monthly Management Report, dated 7/9/09
 4509     REDACTED        Monthly Management Report, dated 10/8/09
 4512     REDACTED        Monthly Management Report, dated 1/1/10
 4514     REDACTED        Monthly Management Report, dated 3/8/10
 4515     Only admitted   Monthly Management Report, dated 4/8/10
          pgs. 12 & 13


                                                                  14
                     In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                          SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 Trial
            Notes                                                           Description
Ex. No.
 4519     REDACTED      Monthly Management Report, dated 8/9/10
 4522     REDACTED      Monthly Management Report, dated 11/8/10
 4528     REDACTED      Monthly Management Report, dated 5/9/11
 4532     REDACTED      Monthly Management Report, dated 9/9/11
 4533     REDACTED      Monthly Management Report, dated 10/10/11
 4534     REDACTED      Monthly Management Report, dated 11/8/11
 4552                   Decant Deposition Exhibit 273, Failure Investigation Report, Recovery Filter Migration FIR-04-12-02, Rev. 00
 4554                   NMT Medical, BSC Presentation, 5/22/2000
 4565                   FRE 1006 Chart - Plaintiff's Compilation Complaint Record Detail
 4595                   Kandarpa Deposition, 07/19/2018 - Exhibit 05 - Medical Monitor Meeting Minutes, August 29, 2005, Beechwood
                        Hotel, Worcester, MA, Version 1.0 (6 pages), signed 12/16/05. *only the last page is bates stamped BBA-00012962
 4596                   Kandarpa Deposition, 07/19/2018 - Exhibit 06 - Everest Clinical Trial, Medical Monitor Meeting agenda and power
                        point, June 19, 2006, Revision B
 4599                   Kandarpa Deposition, 07/19/2018 - Exhibit 09 - Summary of Filter Movement, 5mm or greater, Final Clinical
                        Summary Report EVEREST
 4600                   Kandarpa Deposition, 07/19/2018 - Exhibit 10 - Device Observation Table (as of 10/23/2006)
 4601                   Kandarpa Deposition, 07/19/2018 - Exhibit 11 - Listing of Device Observations, Final Clinical Summary Report
                        EVEREST
 4602                   Kandarpa Deposition, 07/19/2018 - Exhibit 12 - Adjudication Manual of Operations, EVEREST (trial exhibit 5983
 4603                   Kandarpa Deposition, 07/19/2018 - Exhibit 13 - Recovery G2 Filter System - Femoral and Jugular/Subclavian
                        Delivery Kits, Tradition 510(k), October 31, 2007
 4604                   Kandarpa Deposition, 07/19/2018 - Exhibit 14 - Article entitled "Technical Success and Safety of Retrieval of the G2
                        Filter in a Prospective, Multicenter Study", Nov. 2009


                                                                 15
                       In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                          SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 Trial
              Notes                                                           Description
Ex. No.
 4607                      Kandarpa Deposition, 07/19/2018 - Exhibit 17 - Memorandum dated June 21, 2006 Subject: G2 Caudal Migration
                           Failure Investigation Team Agenda, From Natalie Wong
 4617                      VanVleet Deposition, 09/26/2016 - Exhibit 496 - Bard Recovery G2 EVEREST Final Study Report
 4785                      Fermanich Deposition, 3/17/17 - Exhibit 2: Email, from Tim Hug, 3/19/10, Re: Adversity-How are you going to
                           respond (6 pages)
 4786                      Fermanich Deposition, 3/17/17 - Exhibit 3: Email, from Tim Hug, 4/27/10, Re: Flair-April Expected Results (3
                           pages)
 4794                      Fermanich Deposition, 3/17/17 - Exhibit 11: Email from Tim Hug to Hans Yentz (and others), 2/9/10, Subject: Filter
                           Accounts-Eclipse Transition (2 pages)
 4795                      Fermanich Deposition, 3/17/17 - Exhibit 12: G2 Filter product brochure (4 pages)
 4797                      Fermanich Deposition, 3/17/17 - Exhibit 14: Email from Tim Hug to Nine Aghakhan (and others), 3/24/10, Subject:
                           FW: G2 X not available for order (2 pages)
 4798                      Fermanich Deposition, 3/17/17 - Exhibit 15: Email from Bret Baird to TPW-PV Sales-DG, 4/28/10, Subject: When
                           was the last time… (2 pages)
 4800                      Fermanich Deposition, 3/17/17 - Exhibit 17: Email from David Ciavarella to Brian Berry (and others), 12/27/05,
                           Subject: FW: G2 Caudal Migrations (2 pages)
 4804     Only admitted    Fermanich Deposition, 3/17/17 - Exhibit 21: Email from Mary Christine Starr to Matt Fermanich, 2/17/11, Subject:
          1st email,       RE: Technician Registration (4 pages)
          redacted other
          emails
 4806     Only admitted    Fermanich Deposition, 3/17/17 - Exhibit 23: Email from Cynthia L. Haas to Matt Fermanich, 4/21/11, Subject: RE:
          pg. 2            Expired product (7 pages)
 4809                      Fermanich Deposition, 3/17/17 - Exhibit 26: Email from Tim Hug to Matt Fermanich, 12/13/00, Subject: G2 Filter
                           Discontinued (2 pages)




                                                                    16
                    In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                          SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 Trial
            Notes                                                         Description
Ex. No.
 4812                  Fermanich Deposition, 3/17/17 - Exhibit 29: BPV Memo from Filter Marketing to Bill Little, 4/27/10, Subject: Filter
                       naming (2 pages)
 4820                  Fermanich Deposition, 3/17/17 - Exhibit 37: Health Hazard Evaluation memo from David Ciavarella to Gin Schulz,
                       2/15/06, Re: G2 Inferior Vena Cava Filter - Migration (3 pages)
 4842                  Hug Deposition, 8/23/17 - Exhibit 1117: Email to Nine Aghakhan from Tim Hug, 3/8/11, Subject: FW: GW Fem
                       Filter Backorder (2 pages)
 4893                  GX2 Risk Analysis
 4894                  Eclipse Risk Analysis
 4895                  Meridian Risk Analysis
 4896                  Caudal Migration Testing Meridian and Optease
 4897                  G2 Express Product Performance Specification, PPS-8058
 4938                  BPV Consulting Request Form
 5001                  Dec. 2004 Dear Doctor Letter
 5003                  Feb. 8, 2005 Conference FDA and BPV re Recovery Retrievable (K031328)
 5017                  Aug. 5, 1999 R&D Technical Report RNF Migration Study, Design Verification (RD-RPT-100)
 5022                  RD-LNB-087 Laboratory Notebook
 5037                  ETR-05-02-02 (Effects of Changes to the Recovery Filter & The Femoral Delivery System on Filter Stresses Based
                       on FEA Analysis)
 5126                  Guidance for Industry and FDA Reviewers/Staff - Guidance for Cardiovascular Intravascular Filter 510(k)
                       Submissions
 5126                  Guidance for Industry and FDA Reviewers/Staff - Guidance for Cardiovascular Intravascular Filter 510(k)
                       Submissions
 5164                  July 8, 2003 Fax IMPRA to FDA re Recovery Retrievable (K031328)


                                                               17
                     In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                          SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 Trial
            Notes                                                           Description
Ex. No.
 5169     REDACTED      Apr. 25, 2003 Recovery Retrievable Abbreviated 510(k) (K031328)
 5177                   Nov. 27, 2002 FDA Clearance Letter re Recovery Permanent (K022236) (Substantial Equivalence)
 5178                   Oct. 25, 2002 Letter IMPRA to FDA re Recovery (K022236)
 5179                   Oct. 4, 2002 Letter FDA to IMPRA re Recovery (K022236)
 5182                   Aug. 30, 2002 Letter IMPRA to FDA re Recovery (K022236)
 5187                   Aug. 5, 2002 Letter FDA to IMPRA re Recovery (K022236)
 5189                   July 10, 2002 IMPRA Recovery Permanent Special 510(k) (K022236)
 5193                   Feb. 28, 2005 Letter BPV to FDA re FDA AI re Recovery Retrievable (K031328)
 5195                   Nov. 30, 2004 Letter FDA to BPV re Recovery IFU and DDL, dear doctor letter
 5196                   Oct. 5, 2004 Letter BPV to FDA re Recovery IFU and DDL
 5197                   July 25, 2003 FDA Clearance Letter re Recovery Retrievable (K031328) (Substantial Equivalence)
 5232                   RD-RPT-116 (RNF Migration Study) (Test report for RD-SOP-035.02) RD-RPT-116
 5233                   RD-SOP-054.00 (Recovery Filter Endura TEC Fatigue Testing SOP NMT)
 5234                   RD-RPT-099 (Recovery Filter Endura TEC Fatigue Testing Report NMT)
 5238                   Slides from Bariatric Surgeons Panel Meeting on Feb. 12, 2005
 5239                   Jan. 21, 2005 Conference FDA and BPV re DDL and Recovery Retrievable (K031328)
 5247                   May 11, 2005 BPV began distributing DCL
 5252                   ETR-04-03-02 (RNF v. Competitive Product -- migration resistance)
 5268                   NMT's 510(k) (K963016) for modifications to the SNF(submitted by Hogan & Hartson)
 5272                   Nov. 23, 2009 BPV's Eclipse Filter System Special 510(k) (K093659)
 5273                   Jan. 14, 2010 FDA Clearance Letter Eclipse Filter (K093659) (Substantial Equivalence)


                                                                 18
                     In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                          SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 Trial
            Notes                                                           Description
Ex. No.
 5283                   G2 IFU (Femoral) PK5250500 Rev. 0 01/08
 5290                   TD-00456 (EVEREST Study Final Report)
 5296                   G2 Filter Product Performance Specification, v.2
 5301                   ETR-05-01-06 Animal Model Evaluation of Recovery Filter G1A Femoral System Report
 5302                   TPR 05-01-13 G1A Recovery Filter Femoral System Design Verification and Validation Protocol
 5303                   ETR-05-02-05 (G2® DV&V summary testing)
 5304                   ETR 05-02-11 G1A Recovery Filter Femoral System Chronic Animal Study Report
 5315                   Phase 2 Design Review G1A Recovery Filter Femoral Delivery System, BPV-17-01-00121226 -255
 5316                   Phase 3 Design Review (Design Review 3 & 4) G1A Recovery Filter Femoral Delivery System, BPV-17-01-
                        00121256 -286
 5322                   Nov. 2, 2005 FDA Grants Full Approval of G2 Everest Study (G051304)
 5323                   Aug. 8, 2005 FDA Grants BPV Conditional Approval for G2 Everest Study (G050134)
 5324                   July 8, 2005 BPV's original IDE submission re G2 Everest Study (G050134)
 5325     REDACTED      Oct. 3, 2005 Letter BPV to FDA re G2 Everest Study (G051034) and Conditional Approval
 5329     REDACTED      June 21, 2006 Letter BPV to FDA re G2 Everest Study (G051304) IDE Supplement
 5333                   Feb. 2, 2007 Letter BPV to FDA re G2 Everest Study (G051304) Annual Progress Report
 5334                   Sept. 21, 2007 Letter FDA to BPV Questions re G2 Everest Study (G051304)
 5335                   Aug. 23, 2007 Letter BPV to FDA re G2 Everest Study (G051304) Annual Progress Report
 5336                   Oct. 25, 2007 Letter BPV to FDA re Responses to FDA re G2 Everest Study (G051304), BPV-17-01-00123498 -562
 5339                   Jan. 15, 2008 FDA Clearance Letter G2 Filter Retrievable (K073090) (Substantial Equivalence)
 5340                   Oct. 31, 2007 BPV's G2 Filter Retrievable Traditional 510(k) (K073090)
 5343                   Aug. 29, 2005 FDA Clearance Letter re G2 Permanent (K050558) (Substantial Equivalence)

                                                                 19
                     In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                          SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 Trial
            Notes                                                          Description
Ex. No.
 5344                   July 28, 2005 Letter FDA to BPV re AI re Modified Recovery (K050558)
 5348                   Mar. 30, 2005 Letter FDA to BPV re Modified Recovery (K050558)
 5349                   Mar. 2, 2005 BPV's Modified Recovery Filter Special 510(k) (K050558)
 5350     REDACTED      June 3, 2005 Letter BPV to FDA re Modified Recovery conversion Traditional 510(k) (K050558)
 5352                   Aug. 10, 2005 Letter BPV to FDA Responses to AI re G2 (K050558)
 5353                   Nov. 25, 2005 FDA Clearance Letter G2 Filter - Jugular (K052578) (Substantial Equivalence)
 5354                   Sept. 19, 2005 BPV's G2 Filter - Jugular Subclavian Delivery Kit Special 510(k) (K052578)
 5361                   Sept. 25, 2006 BPV's G2 Filter - Femoral Delivery Kit Special 510(k) (K062887)
 5362                   Oct. 26, 2006 FDA Clearance Letter G2 Filter - Femoral Delivery Kit (K062887)
 5368                   July 30, 2008 FDA Clearance Letter G2 Express Filter (K080668) (Substantial Equivalence)
 5373                   Mar. 7, 2008 BPV's G2 Express Filter Special 510(k) (K080668)
 5376                   Oct. 31, 2008 FDA Clearance Letter G2X Filter (K082305) Substantial Equivalence
 5379                   Aug. 12, 2008 BPV's G2X Filter Special 510(k) (K082305)
 5384                   G2 Express Feasibility Acute Animal Study Report TR-07-05-18
 5385                   G2 Express Filter Arm Fatigue Comparison TR-07-07-04
 5483                   sopq1417500 Rev 1 -- Statistical Complaint Trending Procedure PMA Related, BPV-17-01-00144123 - 126
 5486                   Dec. 17, 2009 Letter from BPV to FDA re Eclipse Filter System Response to FDA Questions (K093659)
 5488                   June 21, 2010 Letter from BPV to FDA re Eclipse Filter System Response to FDA Questions (K101431)
 5523                   ETR-04-03-05 (RNF Characterization testing comparing GFO v. NMT manufactured filters) (followed TPR-04-02-
                        02) ETR-04-03-05, Rev. 0 (GFO and NMT Manufactured Recovery; Filters Migration Resistance Comparison, Phase
                        1)



                                                                20
                      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                          SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 Trial
              Notes                                                          Description
Ex. No.
 5526                     TPR-04-02-02 (Protocol for RNF Migration Testing v. Competitive) Test Protocol Number TPR-04-02-02 (Rev. 0) --
                          Characterization of the Recovery Filter (RF) - Migration Resistance
 5534                     Picture of Clot from Feb. 2004 RNF Migration
 5536                     Meeting Summary from Filter Expert Panel June 1, 2006
 5537                     June 2006 Expert Panel Meeting Slides
 5539     Only admitted   G2 Caudal Migration Failure Investigation Report Aug. 4, 2005 G2 Filter Caudal Migration Failure Investigation
          pgs. 12 -32     Report (FIR-06-01-01) G2 Caudal Migration Failure Investigation Report
 5560                     Standard Operating Procedures / Division Operating Procedures -- CQA-STD-R002 Rev 11, BPV-17-01-00166749 -
                          776.
 5561                     Standard Operating Procedures / Division Operating Procedures -- CQA-STD-R002 Rev 12, BPV-17-01-00166777 -
                          806
 5563                     Standard Operating Procedures / Division Operating Procedures -- CQA-STD-R002 REv 14
 5565                     Standard Operating Procedures / Division Operating Procedures -- RA-STD-002 Rev 10
 5586                     May 20, 2010 BPV's Eclipse Filter Special 510(k) (K101431)
 5587                     June 18, 2010 Letter FDA to BPV re FDA AI Demand re Eclipse (K101431)
 5588                     Dec. 15, 2009 Letter FDA to BPV re FDA Al Demand re Eclipse (K093659)
 5589                     June 22, 2010 - FDA Clearance Letter for Eclipse Filter (K101431) (Substantial Equivalence)
 5593                     Aug. 14, 2009 Conference FDA and BPV re future Eclipse Filter 510(k)
 5602     REDACTED        FDA CONTACT REPORT January 7 2010 FINAL
 5612     REDACTED        Nov. 17, 2009 (Filters and future submissions)
 5691     Only admitted   BPV FDA 483 Update Response March 26, 2015, BPV-17-01-00200156 - 338
          pgs. 12-32



                                                                   21
                      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                          SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 Trial
              Notes                                                          Description
Ex. No.
 5706     Only admitted   September 3 2015 Update Response to Warning Letter issued July 13 2015.pdf
          pgs. 48-61
 5851                     TD-04698 Retrospective IVC Filter Review.pdf
 5872                     FDA Warning Close Out Letter
 5874                     Bard filter rate information December 2016
 5877                     1996 Memo from Veronica Price
 5879                     April 11, 2006 Letter to FDA re Caudal Migration
 5880                     March 23, 2006 Letter to FDA re G2 Caudal Migration
 5881                     May 11, 2006 Letter to FDA re Caudal Migration
 5905                     Jan. 22, 2005 Email to FDA
 5923     REDACTED        September 2010 Letter to Clinicians re FDA PHN
 5929                     TR-07-12-01 (Test Report re G2 Express DV& V Flat Plate Fatigue and Corrosion)
 5931                     G2X (Jugular) 2009.10 – PK5100070 rev. 5 IFU
 5942                     January 7, 2010 FDA PowerPoint Presentation
 5946                     QMBR—July 2006
 5949                     ETR-06-05-02 (Test report re G2® Clot Trapping Efficiency)
 5967                     G2 Risk Benefit Analysis (RBA-0003, Rev. 0)
 5970                     HHE re G2 Caudal Migration February 15, 2006
 5991                     FM1287100 Rev. 5 (MDR Reportability Guidelines)
 5994                     TD-04316 Nov. 4, 2015 FDA and Bard Teleconference
 5995                     TD-04326 Oct. 26, 2015 FDA and Bard Teleconference
 6013                     Dec. 27, 2010 Letter from BPV to FDA re Meridian

                                                                  22
                     In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                          SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 Trial
            Notes                                                             Description
Ex. No.
 6046                     August 28, 2006 EVEREST Medical Monitor Adjudication Meeting Minutes
 6061                     Aug. 22, 2005 Internal FDA memo reviewing BPV's Responses to FDA Al re G2 (K050558)
 6064                     July 26, 2005 Internal FDA memo re BPV Responses to FDA AI re Modified Recovery (K050558)
 6075                     Nov. 10, 2004 FDA Internal Memo re Dear Doctor Letter
 6082                     FDA_PRODUCTION_00001288 -- July 2, 2003 Email chain FDA and BPV re Recovery Retrievable (K031328)
 6089                     Product Development Cycle PPT
 6842                     ACR-SIR-SPR Practice Parameter for the Performance of Inferior Vena Cava (IVC) Filter Placement for the
                          Prevention of Pulmonary Embolism. Revised 2016.

                    ***   Note: “Admitted for the limited purpose to establish knowledge to the medical community, not for the truth of the
                          matter asserted.”
 6892                     Binkert CA, Drooz AT, Caridi JG, Sands MJ, Bjarnason H, Lynch FC, Rilling WS, Zambuto DA, Stavropoulos SW,
                          Venbrux AC, Kaufman JA. Technical success and safety of retrieval of the G2 filter in a prospective, multicenter
                          study. J Vasc Interv Radiol. 2009 Nov;20(11):1449-53. doi: 10.1016/j.jvir.2009.08.007.
 6991                     FDA Safety - Inferior Vena Cava (IVC) Filters: Initial Communication: Risk of Adverse Events with Long Term Use,
                          08/09/2010.
 6992                     FDA Safety Communications, Removing Retrievable Inferior Vena Cava Filters. 05/06/2014.
                          http://wayback.archive-
                          it.org/7993/20170722215731/https://www.fda.gov/MedicalDevices/Safety/AlertsandNotices/ucm396377.htm
 6993                     FDA Safety Communications, Removing Retrievable Inferior Vena Cava Filters: Initial Communication. 08/09/2010.
                          http://www.fda.gov/MedicalDevices/Safety/AlertsandNotices/ucm221676.htm
 7312                     SIR Guidelines for IVC Filters

                    ***   Note: “Admitted for the limited purpose to establish knowledge to the medical community, not for the truth of the
                          matter asserted.”


                                                                   23
                    In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                          SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 Trial
            Notes                                                           Description
Ex. No.
 7411                  2008 Surgeon General's Call to Action re PE and DVT
 7753                  2014 Draft FDA Guidance re Benefit-Risk Factors When Determining Substantial Equivalence in Premarket
                       Notifications 510k with Different Technological Characteristics
 7758                  2014 FDA Guidance re 510k Evaluating Substantial Equivalence in Premarket Notifications
 7771                  Braun Vena Tech LP Femoral – October 2010
 7787                  Cordis Optease Femoral Jugular Antecubital - 2013
 7795                  Screenshot from FDA, MAUDE - Manufacturer and User Facility Device Experience, available online at
                       https://www.accessdata.fda.gov/ scripts/cdrh/cfdocs/cfmaude/search.cfm
 7960                  IVC Filters Clinical Overview
 7961                  Corporate Quality Assurance Manual, Standard for Product Complaint Handling
 7962                  Corporate Quality Assurance Manual, Standard for Medical Device Reporting
 7900                  Demonstrative depiction of sales of bard’s retrievable IVC filters
 8325                  Eclipse IFU 02.2010 PK5100600 Rev. 1
 8358                  TR-09-10-15 -- Eclipse Flat Plate Fatigue and Corrosion Examination of the Vail (Eclipse) Filter
 8359                  TR-09-10-16 DV&V Eclipse Filter Arm Fatigue Comparison Study (Project #8113)
 8362                  Eclipse Filter Patient Questions & Answers
 8368                  TP-09-10-15 Rev. 0 - Eclipse DV&V Flat Plate Fatigue and Corrosion Test Protocol
 8482                  Bard IVC Filter G3 Design/Development Timeline
 8546                  Draft Test Report re Rotary Beam Fatigue of Nitinol Wire
 8572                  G3 Meeting Minutes Nov 27, 2007
 8574                  TR 09-10-10, Test Report Cyclic Fatigue Testing of Electropolished Vail Filter Wire
 8575                  TP 09-10-10, Test Protocol Cyclic Fatigue Testing of Electropolished Vail Filter Wire


                                                                 24
                      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                           SUGGESTION OF REMAND AND TRANSFER ORDER (THIRD)
      Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 Trial
             Notes                                                           Description
Ex. No.
 8583                    G3 Project Status Report April 19, 2006
 8837                    Defendants' Exhibit 10 to Joint Report on Determining Filter Type
 9080                    10/7/07 Email from Dr. Lehman


                                   Document deemed no longer subject to the Protective Order


Trial Ex.
              Notes                                                          Description
  No.
908                      Ciavarella Deposition, 03/01/2011 - Exhibit 12 - 5/11/2005 "Dear Colleague" letter from BPV re. the Recovery filter
                         system




                                                                   25
